










SENIOR SECURED TERM LOAN C AGREEMENT
Dated as of March 5, 2015
among
ENERGY TRANSFER EQUITY, L.P.,
as the Borrower,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent,
and
The Other Lenders Party Hereto
$850.0 Million Senior Secured Term Loan Facility




CREDIT SUISSE SECURITIES (USA) LLC,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BBVA SECURITIES INC.,
BNP PARIBAS SECURITIES CORP.,
CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK,
DNB MARKETS, INC.,
MIZUHO BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION,
INTESA SANPAOLO S.P.A.,
NATIXIS, NEW YORK BRANCH,
ING CAPITAL LLC,
ABN AMRO CAPITAL USA LLC,
SUNTRUST ROBINSON HUMPHREY, INC.,
PNC CAPITAL MARKETS LLC,
and
HSBC SECURITIES (USA) INC.,
as Co-Lead Arrangers and Joint Bookrunners






--------------------------------------------------------------------------------




TABLE OF CONTENTS
Table of Contents
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1

1.01
Defined Terms    1

1.02
Other Interpretive Provisions    30

1.03
Accounting Terms    31

1.04
Rounding    32

1.05
Times of Day    32

ARTICLE II the LOANS
32

2.01
Commitment to Lend    32

2.02
Request for Loans    32

2.03
Continuations and Conversions of Loans    33

2.04
Use of Proceeds    34

2.05
Prepayments and Repayment of Loans    34

2.06
Interest Rates and Fees    36

2.07
Evidence of Debt    36

2.08
Payments Generally; Administrative Agent’s Clawback    37

2.09
Sharing of Payments by Lenders    38

2.10
Termination of Commitments    39

2.11
Extension of Maturity Date    39

2.12
Increase in Commitments    41

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
43

3.01
Taxes    43

3.02
Illegality    47

3.03
Inability to Determine Rates    47

3.04
Increased Costs; Reserves on Eurodollar Loans    47

3.05
Compensation for Losses    49

3.06
Mitigation Obligations; Replacement of Lenders    49

3.07
Survival    49

ARTICLE IV CONDITIONS PRECEDENT
50

4.01
Conditions to Loans    50

ARTICLE V REPRESENTATIONS AND WARRANTIES
51

5.01
No Default    52

5.02
Organization and Good Standing    52

5.03
Authorization    52

5.04
No Conflicts or Consents    52

5.05
Enforceable Obligations    52

5.06
Initial Financial Statements; No Material Adverse Effect    52

5.07
Taxes    53

5.08
Full Disclosure    53

5.09
Litigation    53

5.10
ERISA    53

5.11
Compliance with Laws    54


-i-
 
        

--------------------------------------------------------------------------------




5.12
Environmental Laws    54

5.13
Borrower’s Subsidiaries    55

5.14
Title to Properties; Licenses    55

5.15
Government Regulation    56

5.16
Solvency    56

5.17
Margin Regulations    56

5.18
Status as Senior Debt of the Borrower    56

5.19
Collateral Documents    56

ARTICLE VI AFFIRMATIVE COVENANTS
57

6.01
Payment and Performance    57

6.02
Books, Financial Statements and Reports    57

6.03
Other Information and Inspections    59

6.04
Notice of Material Events    60

6.05
Maintenance of Properties    61

6.06
Maintenance of Existence and Qualifications    61

6.07
Payment of Trade Liabilities, Taxes, etc    61

6.08
Insurance    62

6.09
Compliance with Law    62

6.10
Environmental Matters    62

6.11
Guaranties by Restricted Subsidiaries    62

6.12
Further Assurances    63

6.13
Miscellaneous Business Covenants    63

6.14
Restricted/Unrestricted Persons    63

6.15
Common Collateral    64

ARTICLE VII NEGATIVE COVENANTS
64

7.01
Indebtedness    64

7.02
Limitation on Liens    66

7.03
Limitation on Mergers    68

7.04
Limitation on Asset Sales    68

7.05
Limitation on Restricted Payment    69

7.06
Limitation on Investments, Loans and Advances    69

7.07
Transactions with Shareholders and Affiliates    69

7.08
Conduct of Business    70

7.09
Restrictive and Negative Pledge Agreements    70

7.10
Hedging Contracts    70

7.11
Commingling of Deposit Accounts and Accounts    71

7.12
Financial Covenants    71

7.13
Amendments or Waivers of Certain Agreements; Material Contracts    71

7.14
Fiscal Year    71

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
71

8.01
Events of Default    71

8.02
Remedies Upon Event of Default    74

8.03
Application of Funds    74

ARTICLE IX ADMINISTRATIVE AGENT
75

9.01
Appointment and Authority    75

9.02
Rights as a Lender    75


-ii-
 
        

--------------------------------------------------------------------------------




9.03
Exculpatory Provisions    75

9.04
Reliance by Administrative Agent    76

9.05
Delegation of Duties    77

9.06
Resignation of Administrative Agent    77

9.07
Non-Reliance on Administrative Agent and Other Lenders    77

9.08
No Other Duties, Etc    78

9.09
Administrative Agent May File Proofs of Claim    78

9.10
Guaranty and Collateral Matters    78

9.11
Release With Respect to Senior Note Obligations    79

ARTICLE X MISCELLANEOUS
79

10.01
Amendments, Etc    79

10.02
Notices; Effectiveness; Electronic Communication    81

10.03
No Waiver; Cumulative Remedies    82

10.04
Expenses; Indemnity; Damage Waiver    83

10.05
Payments Set Aside    84

10.06
Successors and Assigns    85

10.07
Treatment of Certain Information; Confidentiality    88

10.08
Right of Setoff    88

10.09
Interest Rate Limitation    89

10.10
Counterparts; Integration; Effectiveness    89

10.11
Survival of Representations and Warranties    89

10.12
Severability    89

10.13
Replacement of Lenders    90

10.14
Governing Law; Jurisdiction; Etc    90

10.15
Waiver of Jury Trial    91

10.16
USA PATRIOT Act Notice    92

10.17
Time of the Essence    92

10.18
No Recourse    92

10.19
Separateness    92




-iii-
 
        

--------------------------------------------------------------------------------






EXHIBITS
Exhibit A    Form of Assignment and Assumption
Exhibit B    Form of Compliance Certificate
Exhibit C    Form of Guaranty
Exhibit D    Form of Solvency Certificate
Exhibit E    Form of Loan Notice
Exhibit F    Form of Note
    Exhibit G    Form of Perfection Certificate
Exhibit H-1     Form of Exemption Certificate for Non-U.S. Lenders that are not
partnerships for U.S. Federal income tax purposes
Exhibit H-2     Form of Exemption Certificate for Non-U.S. Lenders that are
partnerships for U.S. Federal income tax purposes


SCHEDULES


Schedule 1    Commitments
Schedule 2    Disclosure Schedule
Schedule 3    Notice Information





-iv-
 
        

--------------------------------------------------------------------------------




SENIOR SECURED TERM LOAN C AGREEMENT
This SENIOR SECURED TERM LOAN C AGREEMENT is entered into as of March 5, 2015
among ENERGY TRANSFER EQUITY, L.P., a Delaware limited partnership (the
“Borrower”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as Administrative Agent and
each lender from time to time party to this Agreement (collectively, the
“Lenders” and individually, a “Lender”).
In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by the Lenders to the
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
ARTICLE IDEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms have the
meanings set forth below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Act” has the meaning given to such term in Section 10.16.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum equal to the LIBO Rate for such Eurodollar
Loan in effect for such Interest Period multiplied by the Statutory Reserve
Rate; provided in no event shall the Adjusted LIBO Rate be less than 0.75% per
annum.
“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch in its
capacity as administrative agent for the Lenders hereunder.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 3, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders. As of the Closing Date, the Administrative Agent’s Office is in
New York, New York.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders. The initial
amount of the Aggregate Commitments is $850,000,000, subject to adjustment as
set forth in this Agreement.
“Agreement” means this Senior Secured Term Loan C Agreement, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.
“Alternate Base Rate” means, for any day, an interest rate per annum equal to
the greatest of (a) the Prime Rate in effect on that day, (b) the Federal Funds
Rate in effect on that day plus ½ of 1%,

-1-
 
        

--------------------------------------------------------------------------------




and (c) the Adjusted LIBO Rate for a one-month Interest Period on that day (or
if that day is not a Business Day, the immediately preceding Business Day) plus
1% per annum; provided that for the avoidance of doubt the Adjusted LIBO Rate
for any day shall be based on the rate determined on that day at approximately
11:00 a.m. (London time) by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized vendor for the purpose of displaying such
rates) (or by reference to the rate administered by any other Person that takes
over the administration of the London interbank offered rate). Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Rate or
the Adjusted LIBO Rate shall be effective on the effective date of such change
in the Prime Rate, the Federal Funds Rate or the Adjusted LIBO Rate, as the case
may be.
“Applicable Credit Agreement” means, each of, (a) the Applicable ETP Credit
Agreement, (b) the Applicable Regency Credit Agreement, (c) the Applicable SXL
Credit Agreement, (d) the Applicable SUN Credit Agreement, (e) any credit
agreement, loan agreement or similar agreement evidencing bank debt of any other
MLP and (f) any credit agreement, loan agreement or similar agreement evidencing
bank debt of any subsidiary of the Borrower, in each case, as amended, restated,
refinanced, supplemented or otherwise modified.
“Applicable ETP Credit Agreement” means the ETP Credit Agreement, as amended,
modified, suspended, waived, restated, refinanced, extended or renewed after the
Closing Date.
“Applicable Percentage” means with respect to any Lender, (a) prior to the
Closing Date, the percentage of the Aggregate Commitments represented by such
Lender’s Commitment and (b) thereafter, the percentage of the principal amount
of all Loans outstanding at such time represented by such Lender’s Loans.
“Applicable Rate” means, on any day, with respect to any Eurodollar Loan, 3.25%
per annum and with respect to any ABR Loan, 2.25% per annum.
“Applicable Regency Credit Agreement” means the Regency Credit Agreement, as
amended, modified, supplemented, waived, restated, refinanced, extended or
renewed after the Closing Date.
“Applicable SUN Credit Agreement” means the SUN Credit Agreement, as amended,
modified, suspended, waived, restated, refinanced, extended or renewed after the
Closing Date.
“Applicable SXL Credit Agreement” means the SXL Credit Agreement, as amended,
modified, suspended, waived, restated, refinanced, extended or renewed after the
Closing Date.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale” means the Disposition of any asset or Equity Interest, including
any MLP Related Disposition; provided that none of the following shall be an
“Asset Sale”:
(a)    Dispositions of equipment and other personal property and fixtures that
are either (i) obsolete for their intended purposes and disposed of in the
ordinary course of business, or (ii) replaced by personal property or fixtures
of comparable suitability;
(b)    Dispositions of inventory which is sold in the ordinary course of
business on ordinary trade terms;

-2-
 
        

--------------------------------------------------------------------------------




(c)    Dispositions by any Restricted Person to any other Restricted Person (so
long as, if the transferor is a Guarantor, the transferee is a Guarantor);
(d)    Dispositions of Equity Interests and incentive distribution rights in any
MLP (other than ETP or Regency);
(e)    any assignment of accounts receivable for collection purposes in the
ordinary course of business;
(f)    Dispositions of property sold to comply with any divestment requirement
imposed in connection with the approval of an acquisition under
Hart-Scott-Rodino Act of 1976;
(g)    Dispositions permitted under Section 7.03;
(h)    Restricted Payments permitted by Section 7.05;
(i)    Investments permitted by Section 7.06; and
(j)    Dispositions of assets, including MLP Related Dispositions, having a fair
market value of less than $50,000,000.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by the definition thereof), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
“Attributable Debt” means, with respect to any Sale and Lease‑Back Transaction
not involving a Capital Lease Obligation, as of any date of determination, the
total obligation (discounted to present value at the rate of interest implicit
in the lease included in such transaction) of the lessee for rental payments
(other than accounts required to be paid on account of property taxes,
maintenance, repairs, insurance, assessments, utilities, operating and labor
costs and other items which do not constitute payments for property rights)
during the remaining portion of the term (including extensions which are at the
sole option of the lessor) of the lease included in such transaction (in the
case of any lease which is terminable by the lessee upon the payment of a
penalty, such rental obligation shall also include the amount of such penalty,
but no rent shall be considered as required to be paid under such lease
subsequent to the first date upon which it may be so terminated).
“Bakken Exchange” means a transaction or series of transactions pursuant to
which (a) 30,800,000 common units in ETP held, directly or indirectly, by the
Borrower are contributed to or redeemed by ETP, (b) Borrower's 45% interest in
the Dakota Access Pipeline and Energy Transfer Crude Oil Pipeline will be
transferred to ETP and (c) the Borrower will pay $879,000,000 in cash (less
amounts funded prior to closing by the Borrower for capital expenditures with
respect to the Dakota Access Pipeline and Energy Transfer Crude Oil Pipeline) to
ETP all in exchange for 30,800,000 common units in ETP designated as “Class H
Units” of ETP.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” has the meaning given such term in the introductory paragraph hereto.
“Borrower Materials” has the meaning given to such term in Section 6.03.

-3-
 
        

--------------------------------------------------------------------------------




“Borrowing” means Loans of the same Type, made, Converted or Continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Business Day” means any day other than (i) a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and (ii)
if such day relates to any Eurodollar Loan, a day on which banks are not open
for dealings in Dollar deposits in the London interbank eurodollar market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.
“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease that would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.
“Cash” means money, currency or a credit balance in any deposit account.
“Cash Equivalents” means Investments in:
(a)    marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States;
(b)    demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national or state bank or
trust company which is organized under the Laws of the United States or any
state therein or the District of Columbia, which has capital, surplus and
undivided profits of at least $500,000,000, and whose long-term certificates of
deposit are rated BBB+ or Baa1 or better, respectively, by any of the Rating
Agencies;
(c)    repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;
(d)    open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and
(e)    money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith (whether
or not having the force of law) or in implementation thereof, and (ii) all
requests, rules, regulations, guidelines, interpretations, requirements,
interpretations and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States

-4-
 
        

--------------------------------------------------------------------------------




or foreign regulatory authorities (whether or not having the force of law), in
each case pursuant to Basel III, shall, in each case, be deemed to be a Change
in Law, regardless of the date enacted, adopted, issued or implemented.
“Change of Control” means the existence of any of the following: (a) any person
or group (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act, but excluding any employee benefit plan of such person, entity or group and
its subsidiaries and any Person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), other than an
Exempt Person, shall be the direct or indirect legal or beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of more than the greater of (A)
35% of the combined voting power of the then total Equity Interests of the
General Partner and (B) the percentage of the combined voting power of the
Equity Interests of the General Partner owned in the aggregate, directly or
indirectly, beneficially, by the Exempt Persons, unless, the Exempt Persons
have, at such time, the right or the ability by voting power, contract or
otherwise to elect or designate for election at least a majority of the members
of the Board of Directors of the General Partner or (b) the General Partner
shall not be the sole legal and beneficial owner of all of the general partner
interests of the Borrower. As used herein “Exempt Person” means (i) any of Kelcy
L. Warren, Ray C. Davis, the heirs at law of such individuals, entities or
trusts owned by or established for the benefit of such individuals or their
respective heirs at law (such as entities or trusts established for estate
planning purposes) and (ii) entities owned solely by existing and former
management employees of the General Partner or the Borrower.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.01), and on which the
initial Borrowings are made.
“Code” means the Internal Revenue Code of 1986, as amended, together with all
rules and regulations promulgated with respect thereto.
“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted to the
Collateral Agent, pursuant to the Collateral Documents in order to secure the
Obligations.
“Collateral Agency Agreement” means that certain Amended and Restated Collateral
Agency Agreement dated as of December 2, 2013 among the Collateral Agent, the
Revolving Administrative Agent, the Existing Term Loan Administrative Agent and
the Indenture Trustee, as the same may be amended, modified, restated or
replaced from time to time.
“Collateral Agency Joinder Agreement” means that certain Notice of Additional
Secured Obligation and Collateral Agency Joinder dated as of the date hereof
between the Borrower and the Administrative Agent.
“Collateral Agent” means U.S. Bank National Association in its capacity as
collateral agent pursuant to the Collateral Agency Agreement and each successor
collateral agent as may be appointed from time to time pursuant to the Loan
Documents.
“Collateral Documents” means, collectively, the Pledge Agreement, the Collateral
Agency Agreement and all other instruments, documents and agreements delivered
by any Restricted Person pursuant to this Agreement or any other Loan Document
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.

-5-
 
        

--------------------------------------------------------------------------------




“Combined Majority Lenders” means, as of any date of determination, lenders
under the Credit Facilities holding in the aggregate more than 50% of the
aggregate principal amount of the loans and commitments then outstanding under
the Credit Facilities.
“Combined Term Majority Lenders” means, as of any date of determination, lenders
under the Term Loan Facilities holding in the aggregate more than 50% of the
aggregate principal amount of the loans and commitments then outstanding under
the Term Loan Facilities.
“Commercial Operation Date” means the date on which a Material Project is
substantially complete and (a) with respect to any Material Project related to
the handling of liquefied natural gas, the earlier to occur of (i) its
commercial operations having commenced in accordance with the terms of its
material customer contracts or (ii) such Material Project being commercially
operable and revenue being generated under the terms of its material customer
contracts and (b) with respect to any other Material Project, its commercial
operations having commenced in accordance with the terms of its material
customer contracts.
“Commission” means the United States Securities and Exchange Commission.
“Commitment” means, as to each Lender, its commitment to make Loans to the
Borrower in an aggregate principal amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule 1 hereto
or, as the case may be, in an Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as the same may be increased or decreased from
time to time pursuant to the terms hereof.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial condition, results of
operations, cash flows, assets, liabilities, etc. refer to the consolidated
financial statements, financial condition, results of operations, cash flows,
assets, liabilities, etc. of such Person and its properly consolidated
subsidiaries.
“Consolidated EBITDA of the Borrower” means, for any period of four Fiscal
Quarters, the sum of (without duplication):
(a)    four times the amount of cash distributions payable with respect to the
last Fiscal Quarter in such period by any Person (unless either (i) such Person
is a Restricted Subsidiary or (ii) such Person is a Wholly Owned Subsidiary of
the Borrower that is an Unrestricted Person and such distributions are funded,
directly or indirectly, with substantially contemporaneous Investments by the
Borrower or a Restricted Person) to the Borrower or its Restricted Subsidiaries,
to the extent actually received on or prior to the date the financial statements
with respect to such Fiscal Quarter referred to in Section 6.02 are required to
be delivered by the Borrower; provided that if the Borrower or any of its
subsidiaries has made a Specified Acquisition or Specified Disposition at any
time after the first day of such Fiscal Quarter, the determinations in this
clause (a) shall be made giving pro forma effect to such Specified Acquisition
or Specified Disposition as if such transaction had occurred on the first day of
the Fiscal Quarter; plus
(b)    Consolidated Net Income of the Borrower and its Restricted Subsidiaries
for such four Fiscal Quarter period, plus, but without duplication, (i) each of
the following to the extent deducted in determining such Consolidated Net Income
(A) all Consolidated Interest Expense, (B) all income taxes

-6-
 
        

--------------------------------------------------------------------------------




(including any franchise taxes to the extent based upon net income), (C) all
depreciation and amortization (including amortization of intangible assets), (D)
any other non-cash charges or losses (including any non-cash losses resulting
from the impairment of long-lived assets, goodwill or intangible assets), and
(E) Transaction Costs and any fees, expenses or charges relating to any offering
of Equity Interests, any Investment, acquisition, Disposition or Indebtedness
permitted hereunder (in each case whether or not successful) minus (ii) each of
the following to the extent included in determining Consolidated Net Income (A)
all non-cash gains which were included in determining such Consolidated Net
Income (excluding any non-cash gain to the extent it represents the reversal of
an accrual or reserve for a potential cash item that reduced Consolidated EBITDA
in any prior period), and (B) any cash payments made during such period in
respect of items described in clause (i)(D) of this clause (b) subsequent to the
Fiscal Quarter in which the relevant non-cash charges or losses were reflected
as a charge in the statement of Consolidated Net Income; provided that if the
Borrower or its Restricted Subsidiaries has made a Specified Acquisition or
Specified Disposition at any time after the first day of such four Fiscal
Quarter period, the determinations in this clause (b) shall be made giving pro
forma effect to such Specified Acquisition or Specified Disposition as if such
transaction had occurred on the first day of such four Fiscal Quarter period.
For the avoidance of doubt, the determinations in this clause (b) shall not
include Consolidated Net Income attributable to distributions that are otherwise
part of the calculation of Consolidated EBITDA of the Borrower pursuant to
clause (a) above.
(c)    At the Borrower’s election, Consolidated EBITDA of the Borrower for any
period of four Fiscal Quarters shall be increased by the amount of any
applicable Material Project EBITDA Adjustments in respect of any Material
Project of the Borrower and its subsidiaries; provided that (i) the amount of
such increase in respect of any individual Material Project shall not exceed 30%
of Consolidated EBITDA of the Borrower for any such period and (ii) the
aggregate amount of such increase in respect of all Material Projects shall not
exceed 100% of Consolidated EBITDA of the Borrower for any such period.
“Consolidated Funded Debt of the Borrower” means, as at any date of
determination, the sum of the following (without duplication): (a) Indebtedness
for borrowed money of the Borrower and its Restricted Subsidiaries (other than
Indebtedness of a Restricted Subsidiary (and any increases in or extensions,
renewals, refinancings, replacements or refundings of such Indebtedness) that is
(i) associated with the construction or expansion of a Material Project and (ii)
non-recourse to the properties or assets (other than the Equity Interests in,
and assets of, any such Restricted Subsidiary) of the Borrower or any other
Restricted Subsidiary), (b) Attributable Debt in respect of Sale and Lease-Back
Transactions, (c) Capital Lease Obligations of the Borrower and its Restricted
Subsidiaries, and (d) all Indebtedness in respect of any Guarantee by a
Restricted Person of Indebtedness of any Person other than a Restricted Person.
For the avoidance of doubt, (i) in no event shall any Intercompany Equity/Debt
constitute “Consolidated Funded Debt of the Borrower” and (ii) “Consolidated
Funded Debt of the Borrower” shall include only those liabilities under
Contingent Residual Support Agreements that would be required under the loss
contingency recognition principles in FASB ASC 450-20-25 to be reflected on the
Consolidated balance sheet of the Borrower on the date of determination.
“Consolidated Interest Expense” means, for any period, all interest in respect
of Consolidated Funded Debt of the Borrower reflected on the income statement of
the Borrower during such period on, and all fees and related charges in respect
of, Consolidated Funded Debt of the Borrower, in each case, which was deducted
in determining Consolidated Net Income of the Borrower during such period.
“Consolidated Net Income” means, for any Person and any period, such Person’s
and its subsidiaries’ gross revenues for such period, minus such Person’s and
its subsidiaries’ expenses and other proper charges against income (including
taxes on income to the extent imposed), determined on

-7-
 
        

--------------------------------------------------------------------------------




a Consolidated basis after eliminating earnings or losses attributable to
outstanding minority interests and excluding the net earnings or losses of any
Person, other than a subsidiary of such Person, in which such Person or any of
its subsidiaries has an ownership interest. Consolidated Net Income shall not
include (a) any gain or loss from the sale of assets other than in the ordinary
course of business, (b) any extraordinary gains or losses, or (c) any non-cash
gains or losses resulting from mark to market activity as a result of SFAS 133.
Consolidated Net Income of a Person for any period shall include any cash
dividends and distributions actually received during such period from any
Person, other than a subsidiary, in which such Person or any of its subsidiaries
has an ownership interest.
“Contingent Residual Support Agreement” means any agreement entered into by the
Borrower or any of its Restricted Subsidiaries (the “Contingent Obligor”), in
which the Contingent Obligor agrees to provide contingent residual support with
respect to the principal component of Indebtedness (the “Original Obligation”)
of another Person (the “Original Obligor”) incurred by the Original Obligor to
finance the acquisition of assets from the Contingent Obligor; provided that,
the Contingent Obligor is required to make a payment pursuant to such agreement
only to the extent that the obligee on the Original Obligation cannot obtain
repayment of the Original Obligation from the Original Obligor after exhausting
all other remedies and recourse available to such obligee.
“Continue,” “Continuation,” and “Continued” refer to the continuation pursuant
to Section 2.03 of a Eurodollar Loan as a Eurodollar Loan from one Interest
Period to the next Interest Period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” have meanings correlative thereto.
“Convert,” “Conversion,” and “Converted” refer to a conversion pursuant to
Section 2.03 or ARTICLE III of one Type of Loan into another Type of Loan.
“Credit Facilities” means, collectively, this Agreement, the Existing Term Loan
Agreement, the Revolving Credit Agreement, any Ratio Debt Loan Agreement and any
Term Loan Refinancing Agreement.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means, at the time in question, (a) for any Eurodollar Loan (up
to the end of the applicable Interest Period), 2.00% per annum plus the
Applicable Rate for Eurodollar Loans plus the Adjusted LIBO Rate then in effect
and (b) for each ABR Loan, 2.00% per annum plus the Applicable Rate for ABR
Loans plus the Alternate Base Rate; provided, however, the Default Rate shall
never exceed the Maximum Rate.
“Disclosure Schedule” means Schedule 2 hereto.
“Discounted Term Loan Prepayments” has the meaning set forth in Section
2.05(a)(ii).

-8-
 
        

--------------------------------------------------------------------------------




“Dispose” means, with respect to any property, to sell, transfer, lease, assign,
convey, transfer, exchange, alienate or dispose thereof. The term “Disposition”
shall have a correlative meaning.
“Dollar” and “$” mean lawful money of the United States.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
“Environmental Laws” means any and all Laws relating to the environment, to the
protection of wildlife, or to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes into the environment including ambient air,
surface water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution use, treatment, storage, disposal, transport, or
handling of, or exposure to, pollutants, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership, profit interests or incentive distribution
rights in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership, profit interests or incentive distribution rights in) such Person,
all of the securities convertible into or exchangeable for shares of capital
stock of (or other ownership, profit interests or incentive distribution rights
in) such Person or warrants, rights or options for the purchase or acquisition
from such Person of such shares (or such other interests), and all of the other
ownership, profit interests or incentive distribution rights in such Person
(including partnership, member or trust interests therein), whether voting or
non-voting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, together with
all rules and regulations promulgated with respect thereto.
“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Code.
“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA in respect of which any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be determined to be) an “employer”
as defined in Section 3(5) of ERISA.
“ETP” means Energy Transfer Partners, L.P., a Delaware limited partnership, or
any successor thereto.
“ETP Credit Agreement” means the Second Amended and Restated Credit Agreement
dated as of October 27, 2011, by and among ETP, Wells Fargo Bank, National
Association, as administrative agent and the other agents and the lenders from
time to time party thereto, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated as of November 19, 2013, that
certain Second Amendment to Second Amended and Restated Credit Agreement dated
as of November 18, 2014 and as further modified, waived, restated, replaced,
refinanced or otherwise supplemented on or prior to the date hereof.

-9-
 
        

--------------------------------------------------------------------------------




“ETP GP” means Energy Transfer Partners GP, L.P., a Delaware limited
partnership, or any successor thereto, in either case which is the sole general
partner of ETP.
“ETP LLC” means Energy Transfer Partners, L.L.C., a Delaware limited liability
company, or any successor thereto, in either case which is the general partner
of ETP GP.
“Eurodollar Loan” means a Loan or portion of a Loan that bears interest at a
rate based on the Adjusted LIBO Rate.
“Event of Default” has the meaning given to such term in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes) by the United States of America (or any political subdivision
thereof), or by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
(c) any United States federal backup withholding tax required to be withheld
from amounts payable to a Lender as a result of such Lender’s failure to comply
with Section 3.01(e), (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any United
States federal withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01, and (e) any United States federal
withholding Taxes imposed under FATCA.
“Existing Term Loan Administrative Agent” means the administrative agent under
the Existing Term Loan Agreement.
“Existing Term Loan Agreement” means that certain Senior Secured Term Loan
Credit Agreement, dated as of December 2, 2013, among the Borrower, Credit
Suisse AG, Cayman Islands Branch, as the administrative agent, and the other
lenders party thereto, as amended, waived, modified, restated, increased,
replaced, refinanced or otherwise supplemented.
“Existing Term Loan Lenders” means the lenders party to the Existing Term Loan
Agreement from time to time.
“Existing Term Loan Document” means each “Loan Document” under and as defined in
the Existing Term Loan Agreement.
“Existing Term Loans” means the loans made by the Existing Term Loan Lenders to
the Borrower pursuant to the Existing Term Loan Agreement.
“Existing Term Loan Obligations” means the “Obligations” under and as defined in
the Existing Term Loan Agreement.

-10-
 
        

--------------------------------------------------------------------------------




“Extended Maturity Date” has the meaning given to such term in Section 2.11(a).
“Extension” has the meaning given to such term in Section 2.11(a).
“Extension Amendment” has the meaning given to such term in Section 2.11(d).
“Extension Loan” means a Loan that is subject to an Extension Amendment.
“Extension Offer” has the meaning given to such term in Section 2.11(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.
“Fiscal Quarter” means a three-month period ending on the last day of March,
June, September and December or such other four consecutive three-month periods
in a Fiscal Year as may be adopted by the General Partner.
“Fiscal Year” means a twelve-month period ending on December 31 or such other
day as may be adopted by the General Partner.
“Fitch” means Fitch Ratings, Inc. or any successor to the ratings business
thereof.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.
“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of the Borrower and its
Consolidated subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to the Borrower or with respect to
the Borrower and its Consolidated subsidiaries may be prepared in accordance
with such change, but all calculations and determinations to be made hereunder
may be made in accordance with such change only after

-11-
 
        

--------------------------------------------------------------------------------




notice of such change is given to each Lender, and the Borrower and Majority
Lenders agree to such change insofar as it affects the accounting of the
Borrower or of the Borrower and its Consolidated subsidiaries.
“General Partner” means LE GP, LLC, a Delaware limited liability company, or any
successor thereto.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The term “Guarantee” shall exclude
endorsements in the ordinary course of business of negotiable instruments in the
course of collection. The amount of any Guarantee shall be deemed to be an
amount equal to the lesser of (i) the stated or determinable amount of the
related Indebtedness, or portion thereof, in respect of which such Guarantee is
made, or (ii) if not stated or determinable or if such Guarantee by its terms is
limited to less than the full amount of such Indebtedness, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith or the amount to which such Guarantee is
limited. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantors” means any Restricted Subsidiary of the Borrower that now or
hereafter executes and delivers a Guaranty to the Administrative Agent pursuant
to Section 6.11.
“Guaranty” means, collectively, one or more Guarantees of the Obligations made
by the Guarantors in favor of the Administrative Agent and the Lenders,
substantially in the form of Exhibit C, including any supplements to an existing
Guaranty in substantially the form that is a part of Exhibit C. As of the
Closing Date, there shall be no Guaranty.
“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.
“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract

-12-
 
        

--------------------------------------------------------------------------------




traded on an exchange, and (c) any other derivative agreement or other similar
agreement or arrangement.
“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts.
“Increase Effective Date” has the meaning given to such term in Section 2.12(a).
“Incremental Amendment” means an amendment to this Agreement among the Borrower,
the Administrative Agent and the lenders providing Incremental Loans on a
particular Increase Effective Date which shall comply with the provisions of
Section 2.12. Each Incremental Amendment shall be binding on the Lenders making
Incremental Loans pursuant thereto, the Restricted Persons and the other parties
hereto and thereto.
“Incremental Commitment” has the meaning given to such term in Section 2.12(a).
“Incremental Loan” has the meaning given to such term in Section 2.12(b).
“Indebtedness” means, with respect to any Person, without duplication:
(a)    indebtedness for borrowed money, all obligations upon which interest
charges are customarily paid and all obligations evidenced by any bond, note,
debenture or other similar instrument that such Person has directly or
indirectly created, incurred or assumed;
(b)    obligations of others secured by any Lien in respect of property owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness, limited (so long as such Person has not assumed
the same or become liable therefor) to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value from time to time of
the property subject to such Lien;
(c)    indebtedness, whether or not for borrowed money (excluding (i) any
earnout obligation or purchase price adjustment until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP, and (ii)
trade payables and accrued expenses arising in the ordinary course of business
and payable in the ordinary course of business), with respect to which such
Person has become directly or indirectly liable and which represents the
deferred purchase price (or a portion thereof) or has been incurred to finance
the purchase price (or a portion thereof) of any property or service or business
acquired by such Person, whether by purchase, consolidation, merger or
otherwise;
(d)    the principal component of Capital Lease Obligations to the extent such
obligations would, in accordance with GAAP, appear on a balance sheet of such
Person;
(e)    Attributable Debt of such Person in respect of Sale and Lease‑Back
Transactions not involving a Capital Lease Obligation;
(f)    mandatory obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in cash in respect of any Equity Interest (other
than Intercompany Equity/Debt) in

-13-
 
        

--------------------------------------------------------------------------------




such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends or
distribution;
(g)     obligations, contingent or fixed, of such Person as an account party in
respect of letters of credit (other than letters of credit incurred in the
ordinary course of business and consistent with past practice or letters of
credit outstanding on the effective date of this Agreement);
(h)    liabilities of such Person in respect of unfunded vested benefits under
pension plans (determined on a net basis for all such plans) and all asserted
withdrawal liabilities of such Person or a commonly controlled entity to a
multi-employer plan;
(i)    obligations of such Person in respect of bankers’ acceptances (other than
in respect of accounts payable to suppliers incurred in the ordinary course of
business consistent with past practice);
(j)    Guarantees by such Person in respect of obligations of the character
referred to in clause (a), (b), (c), (d), (e), (f), (g), (h) or (i) of this
definition of any other Person; and
(k)    to the extent such Person would be required to make any payments with
respect thereto, in the event of an early termination thereof on the date
“Indebtedness” is being determined, the Hedging Termination Value of outstanding
Hedging Contracts of such Person.
For the avoidance of doubt, for no purposes of this Agreement or any other Loan
Document shall “Indebtedness” include (1) deferred compensation arrangements,
(2) earnout obligation or purchase price adjustment until such obligation
becomes a liability on the balance sheet of in accordance with GAAP, (3)
non-compete or consulting obligations incurred in connection with acquisitions,
(4) Intercompany Equity/Debt or (5) liabilities under Contingent Residual
Support Agreements that would not be required to be reflected as “debt” (or any
like classification) on the Consolidated balance sheet of the Borrower on the
date of determination under the loss contingency recognition principles in FASB
ASC 450-20-25.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
“Indemnitee” has the meaning given to such term in Section 10.04(b).
“Indenture” means the Indenture dated as of September 20, 2010, between the
Borrower and the Indenture Trustee, as supplemented from time to time.
“Indenture Trustee” means U.S. Bank National Association, in its capacity as
trustee, under the Indenture, together with any successors in such capacity.
“Initial Financial Statements” means the audited Consolidated financial
statements for the Borrower including the related Consolidated balance sheets
and related statements of income, partners’ equity and cash flow with respect to
the Borrower, for the Fiscal Year ended December 31, 2014.
“Intercompany Equity/Debt” means each of (a) any Indebtedness of the Borrower or
any of its Restricted Subsidiaries issued to any subsidiary or joint venture;
provided that (i) such Indebtedness has no amortization, (ii) the tenor of such
Indebtedness is at least one year later than the latest Maturity Date then
applicable to the Loans, (iii) such Indebtedness contains no agreements,
covenants or events of default which would be more onerous than those contained
in this Agreement and (iv) such Indebtedness is not secured; and (b) any Equity
Interests issued by the Borrower or any Restricted Subsidiary to any subsidiary
or joint venture. For the avoidance of doubt, for purposes of this definition,

-14-
 
        

--------------------------------------------------------------------------------




in no event shall any form of preferred stock or partnership interest (whether
perpetual, convertible or otherwise) or other ownership or beneficial interest
that entitles the holders thereof to preferential payment or distribution
priority with respect to dividends, distributions, assets or other payments over
the holders of any other stock, partnership interest or other ownership or
beneficial interest be treated as Indebtedness for purposes of clause (a) above.
“Interest Payment Date” means (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date applicable to
such Loan; provided, however, that if any Interest Period for a Eurodollar Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates and
(b) as to any ABR Loan, the last Business Day of each Fiscal Quarter and the
Maturity Date applicable to such Loan.
“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or Converted to or Continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Loan Notice, or such period that is twelve
months thereafter if requested by the Borrower and consented to by all the
Lenders, provided that: (a) any Interest Period that would otherwise end on a
day that is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (b) any Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the calendar
month at the end of such Interest Period, (c) no Interest Period may extend
beyond a date on which a payment of principal is then scheduled if the effect of
such payment would cause the Borrower to repay a Eurodollar Loan prior to the
last day of the then current Interest Period, and (d) no Interest Period with
respect to a Loan may extend beyond the Maturity Date applicable to such Loan.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate (for the
longest period for which the LIBOR Screen Rate is available for Dollars) that is
shorter than the Impacted Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which that LIBOR Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of capital stock or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of debt of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and any arrangement pursuant to which the
investor Guarantees obligations of such other Person, or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of determining the
outstanding amount of an Investment, the amount of any Investment shall be the
amount actually invested (without adjustment for subsequent increases or
decreases in the value of such Investment) reduced by the cash proceeds received
upon the sale, liquidation, repayment or Disposition of such Investment (less
all costs thereof) or other cash proceeds received as a return of capital of
such Investment in an aggregate amount up to but not in excess of the amount of
such Investment.

-15-
 
        

--------------------------------------------------------------------------------




“Investment Grade Ratings” means the long-term, senior non-credit enhanced debt
of the Borrower being rated (by any two of S&P, Moody’s and Fitch) at least BBB-
or better by S&P (or the equivalent under any successor rating category of S&P),
Baa3 or better by Moody’s (or the equivalent under any successor rating category
of Moody’s) or BBB- or better by Fitch (or the equivalent under any successor
rating category of Fitch).
“Lake Charles Liquefaction Facility” means the contemplated liquefaction
facility to be constructed in Lake Charles, Louisiana adjacent to an existing
liquid natural gas regasification terminal that is owned and operated by an
Affiliate of the Borrower.
“Lake Charles Regasification Facility” means the liquid natural gas
regasification terminal located in Lake Charles, Louisiana and that is owned and
operated by an Affiliate of the Borrower.
“Laws” means any statute, law (including common law), regulation, ordinance,
rule, treaty, judgment, order, decree, permit, concession, franchise, license,
agreement or other governmental restriction of the United States or any state or
political subdivision thereof or of any foreign country or any department,
state, province or other political subdivision thereof.
“Lender” has the meaning given to such term in the introductory paragraph
hereto.
“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any of its Restricted Subsidiaries and a counterparty that is a Revolving Lender
or an Affiliate of a Revolving Lender which constitute “Lender Hedging
Obligations” under the Revolving Credit Agreement.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means each letter of credit under the Revolving Credit
Agreement.
“Leverage Ratio of the Borrower” means, on any date, the ratio of (a)
Consolidated Funded Debt of the Borrower outstanding on the specified date to
(b) the Consolidated EBITDA of the Borrower for the four Fiscal Quarter period
most recently ended.
“LIBO Rate” means, shall mean, for any Interest Period for each Eurodollar Loan
(or for an ABR Loan, as set forth in the definition of Alternate Base Rate, for
a one-month Interest Period), the London interbank offered rate as administered
by Intercontinental Exchange Benchmark Administration Ltd. (or any other Person
that takes over the administration of such rate for Dollars) for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion and applied in a manner
consistent with market practice; in each case the “LIBOR Screen Rate”) at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period; provided that,  if the LIBOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement and provided, further, if the LIBOR Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) with
respect to Dollars then the LIBOR Rate shall be the Interpolated  Rate at such
time,

-16-
 
        

--------------------------------------------------------------------------------




provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Lien” means, with respect to any property or assets, any mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement (including any conditional sale or other title retention
agreement and any Capital Lease having substantially the same economic effect as
any of the foregoing).
“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty,
each Collateral Document and all other agreements, certificates and instruments
at any time delivered in connection herewith or therewith (exclusive of term
sheets and commitment letters).
“Loan Notice” means a notice of (a) a Borrowing, (b) a Conversion of Loans from
one Type to the other, pursuant to Section 2.03, or (c) a Continuation of
Eurodollar Loans, pursuant to Section 2.03, which, if in writing, shall be
substantially in the form of Exhibit E.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including for the avoidance of doubt, the Incremental Loans.
“Majority Lenders” means, as of any date of determination, (a) prior to the
Closing Date, Lenders having more than 50% of the Aggregate Commitments and (b)
thereafter, Lenders holding in the aggregate more than 50% of the principal
amount of the Loans then outstanding.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations or properties of the Borrower and its Restricted
Subsidiaries, taken as a whole, (b) the ability of the Restricted Persons (taken
as a whole) to fully and timely perform their payment obligations under the
applicable Loan Documents, or (c) the material rights, remedies and benefits
available to, or conferred upon, the Administrative Agent or any Lender under
the Loan Documents, taken as a whole.
“Material Project” means, in respect of a Person, the construction or expansion
of any capital project of such Person, the aggregate capital cost of which is
reasonably expected by the Borrower to exceed $10,000,000. For the avoidance of
doubt, each of the projects identified in the Disclosure Schedule shall be a
Material Project for all purposes hereunder.
“Material Project EBITDA Adjustments” means, with respect to each Material
Project of a Person:
(A)    for any Fiscal Quarter prior to the Commercial Operation Date of a
Material Project (beginning with the four Fiscal Quarter period that includes
the Fiscal Quarter in which construction or expansion of such Material Project
commences and thereafter until the Commercial Operation Date of such Material
Project (including the Fiscal Quarter in which such Commercial Operation Date
occurs)), a percentage (based on the then-current completion percentage of such
Material Project) of an amount determined by the Borrower as (i) if such
Material Project is not owned by the Borrower or a Restricted Person, the
projected cash distributions to be received by a Restricted Person from the
owner(s) of such Material Project related thereto or (ii) if the Material
Project is owned by the Borrower and/or a Restricted Person, the Consolidated
EBITDA of the Borrower otherwise attributable to such Material Project, in each
case, for the first 12-month period (or an annualized amount for such other
period as may be proposed by the Borrower and approved by either the Majority
Lenders or Combined Majority Lenders, as applicable) following the scheduled
Commercial Operation Date of

-17-
 
        

--------------------------------------------------------------------------------




such Material Project (such amount to be determined based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts, projected revenues from such contracts, capital costs and
expenses, scheduled Commercial Operation Date, debt service obligations,
contractual limitations on distributions and other factors deemed appropriate by
the Administrative Agent); provided that if the actual Commercial Operation Date
does not occur by the scheduled Commercial Operation Date, the foregoing amount
shall be reduced, for quarters ending after the scheduled Commercial Operation
Date to (but excluding) the first full quarter after the actual Commercial
Operation Date, by the following percentage amounts depending on the period of
delay (based on the actual period of delay or the then-estimated delay,
whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days, but not
more than 180 days, 25%, (iii) longer than 180 days, but not more than 270 days,
50%, (iv) longer than 270 days, but not more than 365 days, 75%, and (v) longer
than 365 days, 100%; and
    (B)    beginning with the first full Fiscal Quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
Fiscal Quarters, an amount determined by the Borrower as the projected cash
distributions to be received by a Restricted Person from, or the Consolidated
EBITDA of the Borrower otherwise attributable to, such Material Project
(determined in the same manner set forth in clause (A) above) for the balance of
the four full Fiscal Quarter period following such Commercial Operation Date,
may, at the Borrower’s option, be added to actual Consolidated EBITDA of the
Borrower for such Fiscal Quarters.
Notwithstanding the foregoing, no such additions shall be allowed with respect
to any Material Project unless the Borrower shall have delivered to the
Administrative Agent a proposed determination of Material Project EBITDA
Adjustments setting forth (i) the scheduled Commercial Operation Date for such
Material Project and (ii) projections of cash distributions to be received by a
Restricted Person from, or the Consolidated EBITDA of the Borrower otherwise
attributable to, such Material Project, along with a reasonably detailed
explanation of the basis therefor.
“Maturity Date” means (a) December 2, 2019, (b) the maturity date applicable to
any Incremental Loan, and (c) if maturity of any Loan is extended pursuant to
Section 2.11, such Extended Maturity Date as determined pursuant to such Section
(provided that such Extended Maturity Date shall only apply to the Loans so
extended); provided, however, that, in each case, if such date is not a Business
Day, the Maturity Date shall be the immediately preceding Business Day.
“Maximum Rate” has the meaning given to such term in Section 10.09.
“Minimum Extension Condition” has the meaning given to such term in Section
2.11.
“MLP” means each of (a) ETP, (b) Regency, (c) Sunoco Logistics Partners L.P.,
(d) Sunoco LP or (e) any other publicly traded limited partnership or limited
liability company meeting the gross income requirements of Section 7704(c)(2) of
the Code created or acquired by the Borrower or any Restricted Subsidiary after
December 2, 2013, as applicable, and “MLPs” means all of the foregoing
collectively.
“MLP GP” means any Person, or any successor thereto, in either case which is the
sole general partner of an MLP.
“MLP Limited Partnership Agreement” means the Agreement of Limited Partnership
(or equivalent governing document) of each MLP.

-18-
 
        

--------------------------------------------------------------------------------




“MLP Related Disposition” means a Disposition by the Borrower or any Restricted
Subsidiary to any other Person other than the Borrower or any Restricted
Subsidiary, in one transaction or a series of transactions, of (a) incentive
distribution rights in ETP or Regency, (b) general partnership interests in
Regency or (c) Equity Interests of any Person which owns, directly or
indirectly, incentive distribution rights in ETP or Regency or general
partnership interests in Regency.
“Moody’s” means Moody’s Investors Service, Inc., or its successor.
“Net Cash Proceeds” means, with respect to any MLP Related Disposition that
constitutes an Asset Sale, an amount equal to (a) Cash payments (including any
Cash received by way of deferred payment pursuant to, or by monetization of, a
note receivable or otherwise, but only as and when so received) received by the
Borrower or any of its Restricted Subsidiaries from such Asset Sale, minus (b)
any bona fide direct costs incurred in connection with such MLP Related
Disposition, including income or gains taxes payable by the seller as a result
of any gain recognized in connection with such MLP Related Disposition, minus
(c) all payments made on any Indebtedness which benefits equally and ratably
from the Guaranty and security interests created by the Collateral Documents in
accordance with the terms of the agreements governing such Indebtedness, minus
(d) in the event such MLP Related Disposition represents only a part of a larger
transaction, the proportion of any Cash payments (including any Cash received by
way of deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by the Borrower or any of
its Restricted Subsidiaries from the subject transaction that are not
attributable to such MLP Related Disposition, minus (e) all payments made
pursuant to Section 2.05(b) of the Existing Term Loan Agreement.
“New Notes” means the Borrower's 5.875% senior notes due 2024 issued under the
Indenture, pursuant to a Fifth Supplemental Indenture and a Sixth Supplemental
Indenture, in an initial aggregate principal amount of $1,150,000,000.
“Non-Extending Lender” has the meaning given to such term in Section 2.11(a).
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit F.
“Obligations” means the Loans and all interest, fees and premium, if any, due
under this Agreement and the other Loan Documents and debts, liabilities,
obligations, covenants and duties of, any Restricted Person arising under any
Loan Document or otherwise with respect to any Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees, and
premium, if any, that accrue after the commencement by or against any Restricted
Person or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“Other Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any of its Restricted Subsidiaries and a counterparty that is a lender or an
Affiliate of a lender under an Applicable Credit Agreement (but only to the
extent that such lender or Affiliate of a lender under such Applicable Credit
Agreement, as the case may be, is not a Lender); provided that (a) if such
counterparty ceases to be a lender under such Applicable Credit Agreement, or an
Affiliate of a lender under such Applicable Credit Agreement, as the case may
be, “Other Hedging Obligations” shall only include such obligations to the
extent arising from transactions entered into at the time such counterparty was
a lender under such Applicable Credit Agreement, or an Affiliate of a lender
under such Applicable Credit Agreement, and (b) for any

-19-
 
        

--------------------------------------------------------------------------------




of the foregoing to be included within “Other Hedging Obligations” hereunder,
the applicable counterparty or the Borrower must have provided the
Administrative Agent written notice of the existence thereof certifying that
such transaction is an Other Hedging Obligation and is not prohibited under this
Agreement.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning given to such term in Section 10.06(d).
“Participant Register” has the meaning given to such term in Section 10.06(d).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit G that provides information with respect to the personal or mixed
property of any Restricted Person.
“Permitted Acquisition” means the acquisition, by merger or otherwise, by any
Restricted Person of assets (including any assets constituting a business unit,
line of business or division) or Equity Interests so long as (a) prior to and
after giving effect to such acquisition, no Event of Default shall have occurred
and be continuing, (b) after giving pro forma effect to such acquisition as if
such acquisition had occurred, and any Indebtedness being acquired had been
incurred, on the first day of the period of four Fiscal Quarters in which such
acquisition occurs, Borrower shall be in compliance with the covenant set forth
in Section 7.12(a) and (c) the Borrower has provided to the Administrative Agent
an officer’s certificate, in form satisfactory to the Administrative Agent,
certifying that each of the foregoing conditions has been satisfied.
“Permitted Investments” means:
(a)    Cash Equivalents;
(b)    Investments in the Borrower or any Restricted Person;
(c)    Investments held directly by an MLP GP in Equity Interests and incentive
distribution rights of the applicable MLP, plus additional contributions by the
relevant MLP GP to maintain its general partnership interest in such MLP;
(d)    Contingent Residual Support Agreements;
(e)    Investments held directly by the Borrower or a Restricted Subsidiary in
Equity Interests of any MLP;
(f)    Investments with respect to (i) the Lake Charles Liquefaction Facility,
(ii) the Lake Charles Regasification Facility, and (iii) the Trunkline
Conversion Project; or
(g)    any Permitted Acquisition.
“Permitted Lien” has the meaning given to such term in Section 7.02.

-20-
 
        

--------------------------------------------------------------------------------




“Permitted Line of Business” means, with respect to the specified Person, lines
of business engaged in by such Person and its subsidiaries such that such Person
and its subsidiaries, taken as a whole, are substantially engaged in businesses
that generate revenue from energy-related activities and other activities
incidental thereto.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning given to such term in Section 6.03.
“Pledge Agreement” means that certain Second Amended and Restated Pledge and
Security Agreement dated as of December 2, 2013 among the Borrower, the other
grantors party thereto and the Collateral Agent, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.
“Prime Rate” means the rate of interest per annum established from time to time
by Credit Suisse AG, Cayman Islands Branch as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is established as being
effective.
“Public Lender” has the meaning given to such term in Section 6.03.
“Quarterly Testing Date” means the last day of each Fiscal Quarter.
“Rating Agency” means Fitch, S&P or Moody’s.
“Ratio Debt Loan Agreement” means any loan agreement documenting the incurrence
of any Indebtedness incurred pursuant to Section 7.01(m) that contains terms
substantially similar to those contained in this Agreement or any Term Loan
Refinancing Agreement.
“Regency” means Regency Energy Partners LP, a Delaware limited partnership.
“Regency Credit Agreement” means the Sixth Amended and Restated Credit Agreement
dated May 21, 2013 among Regency, Regency Gas Services LP, as borrower, the
subsidiary guarantors named therein, Wells Fargo Bank, National Association, as
administrative agent, and the other agents and the lenders from time to time
party thereto, as amended, modified, waived, restated, replaced, refinanced or
otherwise supplemented on or prior to the date hereof.
“Regency GP” means Regency GP LP, a Delaware limited partnership, or any
successor thereto, in either case which is the general partner of Regency.
“Regency LLC” means Regency GP LLC, a Delaware limited liability company, or any
successor thereto, in either case which is the general partner of Regency GP.
“Register” has the meaning given to such term in Section 10.06(c).
“Reinvestment Notice” means, with respect to any MLP Related Disposition, a
written notice delivered by the Borrower stating that (i) no Event of Default
has occurred and in continuing and (ii) the Borrower (directly or indirectly
through one or more of its Subsidiaries) intends to use all or a specified
portion of the Net Cash Proceeds to acquire assets which are in a Permitted Line
of Business or to make Investments permitted by Section 7.06.

-21-
 
        

--------------------------------------------------------------------------------




“Reinvestment Period” means, with respect to any MLP Related Disposition, the
period beginning on the day such MLP Related Disposition is consummated and
ending on the first Business Day which is at least 365 days thereafter (provided
that in the event the Borrower or any Subsidiary enters into a commitment to
reinvest such proceeds within such 365-day period, the Reinvestment Period shall
be extended for an additional period not to exceed 120 days).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, trustees, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of a Restricted Person. Any document delivered
hereunder that is signed by a Responsible Officer of a Restricted Person shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Restricted Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Restricted Person.
“Restricted Payment” means any dividends on, or other distribution in respect
of, any Equity Interests in the Borrower, or any purchase, redemption,
acquisition, or retirement of any Equity Interests in the Borrower (whether such
interests are now or hereafter issued, outstanding or created), or any reduction
or retirement of the Equity Interest of the Borrower, except, in each case,
distributions, dividends or any other of the above actions payable solely in
shares of capital stock of (or other ownership or profit interests in) the
Borrower, or warrants, options or other rights for the purchase or acquisition
from the Borrower of shares of capital stock of (or other ownership or profit
interests in) the Borrower.
“Restricted Person” means each of the Borrower, ETP LLC, ETP GP, Regency GP,
Regency LLC and each Restricted Subsidiary.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than the
Unrestricted Persons.
“Revolving Administrative Agent” means the administrative agent under the
Revolving Credit Agreement.
“Revolving Credit Agreement” means that certain Revolving Credit Agreement dated
as of December 2, 2013 among the Borrower, Credit Suisse AG, Cayman Islands
Branch, as the administrative agent, and the other lenders party thereto, as
amended, modified, restated, increased or replaced. For the avoidance of doubt,
any agreement providing for a revolving credit facility entered into after the
termination of the Revolving Credit Agreement shall be considered a replacement
of the Revolving Credit Agreement.
“Revolving Lenders” means the lenders party to the Revolving Credit Agreement
from time to time, including the Swingline Lender (as defined in the Revolving
Credit Agreement).
“Revolving Loan Document” means each Loan Document under the Revolving Credit
Agreement.
“Revolving Loans” means the loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Agreement, including the Revolving Loans and
the Swingline Loans (as defined in Section 2.02 of the Revolving Credit
Agreement).

-22-
 
        

--------------------------------------------------------------------------------




“Revolving Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Restricted Person arising under any
Revolving Loan Document or otherwise with respect to any Revolving Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Restricted Person or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“S&P” means Standard & Poor’s Ratings Services (a division of McGraw Hill, Inc.)
or its successor.
“Sale and Lease‑Back Transaction” means, with respect to any Person (a
“Transferor”), any arrangement (other than between the Borrower and a Wholly
Owned Subsidiary of the Borrower that is a Restricted Person or between Wholly
Owned Subsidiaries of the Borrower that are each Restricted Persons) whereby (a)
property (the “Subject Property”) has been or is to be Disposed of by such
Transferor to any other Person with the intention on the part of such Transferor
of taking back a lease of such Subject Property pursuant to which the rental
payments are calculated to amortize the purchase price of such Subject Property
substantially over the useful life of such Subject Property, and (b) such
Subject Property is in fact so leased by such Transferor or an Affiliate of such
Transferor.
“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Revolving Administrative Agent, the Existing Term Loan
Administrative Agent, the Revolving Lenders, the Existing Term Loan Lenders, the
holders of the Lender Hedging Obligations, the Indenture Trustee and the holders
of the Senior Notes.
“Senior Note Obligations” means the “Note Obligations” of the Borrower, as
issuer of the Senior Notes, under the Indenture.
“Senior Note Refinancing Indebtedness” has the meaning given to such term in
Section 7.01(i).
“Senior Notes” means any senior notes issued by the Borrower under the
Indenture, including the Borrower’s 7.500% senior notes due 2020 (in an initial
aggregate principal amount of $1,800,000,000), and any senior notes evidencing
Senior Note Refinancing Indebtedness and the New Notes.
“Solvency Certificate” means the solvency certificate in substantially the form
of Exhibit D.
“Specified Acquisition” means any acquisition or exchange of assets, entities,
Equity Interests or operating lines of business for a purchase price of not less
than $25,000,000. For the avoidance of doubt, the Susser Acquisition is a
Specified Acquisition for all purposes hereunder.
“Specified Acquisition Period” means a period elected by the Borrower that
commences on the date elected by the Borrower, by notice to the Administrative
Agent, following the occurrence of a Specified Acquisition by the Borrower or
its subsidiaries (whether or not from an MLP) and ending on the earliest of (a)
the third Quarterly Testing Date occurring after the consummation of such
Specified Acquisition, and (b) the first Quarterly Testing Date on which the
Borrower delivers to the Administrative Agent a certificate reflecting a
Leverage Ratio as of such date of less than or equal to 6.0 to 1.0; provided, in
the event the Leverage Ratio exceeds 6.0 to 1.0 as of the end of any Fiscal
Quarter in which a Specified Acquisition has occurred, the Borrower shall be
deemed to have so elected

-23-
 
        

--------------------------------------------------------------------------------




a Specified Acquisition Period with respect thereto on such last day of such
Fiscal Quarter; provided, further, following the election (or deemed election)
of a Specified Acquisition Period, the Borrower may not elect (or be deemed to
have elected) a subsequent Specified Acquisition Period unless, at the time of
such subsequent election, the Leverage Ratio does not exceed 6.0 to 1.0. Only
one Specified Acquisition Period may be elected (or deemed elected) with respect
to any particular Specified Acquisition.
“Specified Disposition” means a Disposition of assets or entities or operating
lines or divisions for a purchase price of not less than $25,000,000.  
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
“Subsidiary” means, except as used in connection with Consolidated financial
statements, financial condition, results of operations, cash flows, assets,
liabilities, etc., or unless otherwise specified, any subsidiary of the
Borrower, excluding each Unrestricted Person.
“SUG Holdco” means ETE Sigma Holdco, LLC, a Delaware limited liability company.
“SUN Credit Agreement” means the Credit Agreement dated as of September 25,
2014, by and among Sunoco LP (formerly known as Susser Petroleum Partners LP),
as borrower, Bank of America, N.A., as administrative agent and the other agents
and the lenders from time to time party thereto, as amended, modified, waived,
restated, replaced, refinanced or otherwise supplemented on or prior to the date
hereof.
“Susser Acquisition” means the acquisition, pursuant to the terms of the
Agreement and Plan of Merger, dated as of April 27, 2014, of all of the Equity
Interests of Susser Holdings Corporation by ETP, either directly or through one
of its subsidiaries.
“SXL Credit Agreement” means the Credit Agreement dated as of November 19, 2013,
by and among Sunoco Logistics Partners Operations L.P., as borrower, Sunoco
Logistics Partners L.P., as guarantor, Citibank, N.A., as administrative agent
and the other agents and the lenders from time to time party thereto, as
amended, modified, waived, restated, replaced, refinanced or otherwise
supplemented on or prior to the date hereof.

-24-
 
        

--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Loan Facilities” means, collectively, this Agreement, the Existing Term
Loan Agreement, any Ratio Debt Loan Agreement and any Term Loan Refinancing
Agreement.
“Term Loan Refinancing Indebtedness” means any refinancings, renewals or
extensions of all or any part of any Obligations which do not constitute
Extension Loans, including without limitation with one or more new term loan
facilities that may be unsecured or that may be secured by the Collateral on a
pari passu or junior basis with the Obligations or with one or more series of
senior unsecured notes or senior secured notes that will be secured by the
Collateral on a pari passu or junior basis with the Obligations, in each case as
determined by the Borrower; provided that (i) the maturity date of any such Term
Loan Refinancing Indebtedness is no earlier than one year after the latest
Maturity Date then in effect as of the date such Term Loan Refinancing
Indebtedness is incurred, (ii) the weighted average life to maturity of each
series of Term Loan Refinancing Indebtedness is no shorter than the weighted
average life to maturity of the Loans, (iii) the documents or instruments
governing such Indebtedness (the “Term Loan Refinancing Agreements”) do not
contain covenants, events of default or other terms which are materially more
onerous, taken as a whole, to the Borrower and the Restricted Persons than those
contained in this Agreement, (iv) such Indebtedness is not secured on a basis
which is senior to the Loans and other Obligations under this Agreement, and (v)
the principal amount of such Term Loan Refinancing Indebtedness does not exceed
the principal amount of Obligations being refinanced, renewed or extended except
by an amount equal to accrued and unpaid interest, prepayment premium, original
issue discount, fees and expenses incurred in connection with such refinancing,
renewal or extension.
“Term Loan Refinancing Agreement” has the meaning given to this term in the
definition of Term Loan Refinancing Indebtedness.
“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or (ii)
any other reportable event described in Section 4043(c) of ERISA other than a
reportable event not subject to the provision for 30-day notice to the PBGC
pursuant to a waiver by the PBGC under Section 4043(a) of ERISA, (b) the
withdrawal of any ERISA Affiliate from an ERISA Plan (i) during a plan year in
which it was a “substantial employer” as defined in Section 4001(a)(2) of ERISA
or (ii) pursuant to Sections 4201 or 4203 of ERISA, (c) the filing of a notice
of intent to terminate any ERISA Plan or the treatment of any ERISA Plan
amendment as a termination under Section 4041 of ERISA, (d) the institution of
proceedings to terminate any ERISA Plan by the Pension Benefit Guaranty
Corporation under Section 4042 of ERISA, or any other event or condition which
might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any ERISA Plan, (e) the incurrence
by any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any ERISA Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any ERISA Plan, or (f) the receipt by any
ERISA Affiliate of a determination that an ERISA Plan is, or is expected to be,
“at-risk” (within the meaning of Section 303 of ERISA), in “endangered” or
“critical” status (within the meaning of Section 305 of ERISA), or “insolvent”
or in “reorganization” within the meaning of Title IV of ERISA.
“Threshold Amount” means, in respect of Section 8.01(g), an amount equal to the
greater of (a) $25,000,000 and (b) the amount specified for cross-default and/or
cross acceleration in the Indenture

-25-
 
        

--------------------------------------------------------------------------------




or any indenture or agreement evidencing the Senior Notes or any Senior Note
Refinancing Indebtedness.
“Transaction Costs” means all fees and expenses to be paid in connection with
the Transactions.
“Transactions” means, collectively, the transactions to occur on or prior to the
Closing Date pursuant to the Loan Documents, including (a) the execution,
delivery and performance of the Loan Documents and the initial borrowings
hereunder; (b) the Bakken Exchange; and (c) the payment of the Transaction
Costs.
“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States or any state, province, commonwealth, nation, territory,
possession, county, parish, town, township, village or municipality, whether now
or hereafter constituted or existing.
“Trunkline” means Lake Charles LNG Company, LLC, a Delaware limited liability
company, or any successor thereto.
“Trunkline Conversion Project” means the development of crude oil pipeline
capacity at Trunkline (or any existing or future subsidiary thereof) by
abandoning the current use of its pipeline assets for the transportation of
natural gas pursuant to Trunkline’s application before the FERC which was filed
on July 26, 2011 and converting such pipeline assets to crude oil transportation
assets.
“Type” means, with respect to a Loan, its character as an ABR Loan or a
Eurodollar Loan.
“U.S. Tax Compliance Certificate” has the meaning assigned to that term in
Section 3.01(e)(ii)(C).
“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.
“United States” and “U.S.” mean the United States of America.
“Unrestricted Persons” means (a) each MLP, (b) SUG Holdco, (c) Energy Transfer
LNG Export, LLC, (d) Energy Transfer Crude Oil Company, LLC, (e) Trunkline, (f)
Sunoco Logistics Partners L.P., (g) Sunoco LP, (h) Dakota Access Holdings LLC,
(i) Dakota Access, LLC, (j) ETCO Holdings LLC, (k) ET Crude Oil Terminals, LLC,
(l) ETC Illinois LLC, (m) each subsidiary of each of the foregoing, (n) any
other entity or entities created or acquired to undertake the construction,
financing or operation of the Lake Charles Liquefaction Facility, the Lake
Charles Regasification Facility or the Trunkline Conversion Project and (o)
unless subsequently designated as a Restricted Subsidiary pursuant to Section
6.11, any Subsidiary of the Borrower that is designated as an Unrestricted
Person pursuant to Section 6.11; provided that in no event shall ETP LLC, ETP
GP, Regency GP or Regency LLC be an Unrestricted Person.
“Wholly Owned Subsidiary” means, with respect to a Person, any subsidiary of
such Person, all of the issued and outstanding stock, limited liability company
membership interests, or partnership interests of which (including all rights or
options to acquire such stock or interests) are directly or indirectly (through
one or more subsidiaries) owned by such Person, excluding any general partner
interests owned, directly or indirectly, by General Partner in any such
subsidiary that is a partnership, in each case such general partner interests
not to exceed two percent (2%) of the aggregate ownership interests of any such
partnership and directors’ qualifying shares if applicable.

-26-
 
        

--------------------------------------------------------------------------------




1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to “Articles,” “Sections,” “Exhibits” and
“Schedules” shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
(vi) the word “incur” shall be construed to mean incur, create, issue, assume or
become liable in respect of (and the words “incurred” and “incurrence” shall
have correlative meanings), and (vii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Initial Financial Statements, except
as otherwise specifically prescribed herein.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein, and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything in this Agreement to the

-27-
 
        

--------------------------------------------------------------------------------




contrary, any change in GAAP that would require operating leases to be treated
similarly to Capital Leases shall not be given effect in the definition of
Indebtedness or any related definitions or in the computation of any financial
ratio or requirement hereunder.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II
THE LOANS
2.01    Commitment to Lend. Subject to the terms and conditions hereof, each
Lender agrees to make a Loan to the Borrower on the Closing Date in a Dollar
amount equal to such Lender’s Commitment. The Aggregate Commitments are not
revolving and amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed. The Loans will be funded at 99.00% of par.
2.02    Request for Loans.
(a)    With respect to any Loan (other than an Incremental Loan), the Borrower
must give to the Administrative Agent a written Loan Notice (or telephonic
notice promptly confirmed in writing) which Loan Notice must:
(i)    specify (i) the aggregate amount of any Borrowing of ABR Loans and the
date on which such ABR Loans are to be advanced, which shall be the Closing Date
or (ii) the aggregate amount of any Borrowing of Eurodollar Loans and the date
on which such Eurodollar Loans are to be advanced (which shall be the Closing
Date and which shall be the first day of the Interest Period which is to apply
thereto); and
(ii)    be received by the Administrative Agent not later than 12:00 p.m. (i)
one Business Day preceding the Closing Date if such Borrowing is to be comprised
of ABR Loans, or (ii) on the third Business Day preceding the Closing Date if
such Borrowing is to be comprised of Eurodollar Loans.
Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each such telephonic request shall be deemed
a representation, warranty, acknowledgment and agreement by the Borrower as to
the matters which are required to be set out in such written confirmation. If no
election as to the Type of Borrowing is specified in any such notice, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period with
respect to any Eurodollar Borrowing is specified in any such notice, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Upon receipt of the Loan Notice requesting Loans, the Administrative
Agent shall give each Lender prompt notice of the terms thereof. If all
conditions precedent to the Closing Date have been met, each Lender will by
11:00 a.m. on the date requested promptly remit to the Administrative Agent at
the Administrative Agent’s Office the amount of such Lender’s Loan in
immediately available funds, and upon receipt of such funds, unless to its
actual knowledge any conditions

-28-
 
        

--------------------------------------------------------------------------------




precedent to the Loan have been neither met nor waived as provided herein, the
Administrative Agent shall promptly make such Loans available to the Borrower.
(b)    The procedures for the funding of Incremental Loans shall be as set forth
in the applicable Incremental Amendment.
2.03    Continuations and Conversions of Loans. The Borrower may make the
following elections with respect to Loans already outstanding: to Convert, in
whole or in part, ABR Loans to Eurodollar Loans; to Convert, in whole or in
part, Eurodollar Loans to ABR Loans on the last day of the Interest Period
applicable thereto; and to Continue, in whole or in part, Eurodollar Loans
beyond the expiration of such Interest Period by designating a new Interest
Period to take effect at the time of such expiration. In making such elections,
the Borrower may combine existing Loans made pursuant to separate Borrowings
into one new Borrowing or divide existing Loans made pursuant to one Borrowing
into separate new Borrowings, provided that the Borrower may have no more than
eight (8) Borrowings of Eurodollar Loans outstanding at any time; provided
further that any Borrowing shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. To make any such
election, the Borrower must give to the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans, with a separate notice given for each new
Borrowing. Each such notice must:
(a)    specify the existing Loans which are to be Continued or Converted;
(b)    specify (i) the aggregate amount of any Borrowing of ABR Loans into which
such existing Loans are to be Converted and the date on which such Conversion is
to occur, or (ii) the aggregate amount of any Borrowing of Eurodollar Loans into
which such existing Loans are to be Continued or Converted, the date on which
such Continuation or Conversion is to occur (which shall be the first day of the
Interest Period which is to apply to such Eurodollar Loans), and the length of
the applicable Interest Period; and
(c)    be received by the Administrative Agent not later than 12:00 p.m. (i) on
the day on which any such Conversion to ABR Loans is to occur, or (ii) on the
third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans is to occur.
Each such written request or confirmation must be made in the form and substance
of the Loan Notice, duly completed. Each telephonic request shall be deemed a
representation, warranty, acknowledgment and agreement by the Borrower as to the
matters which are required to be set out in such written confirmation. Upon
receipt of any such Loan Notice, the Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Loan Notice shall be irrevocable and
binding on the Borrower. During the continuance of any Default, the Borrower may
not make any election to Convert existing Loans into Eurodollar Loans or
Continue existing Loans as Eurodollar Loans beyond the expiration of their
respective and corresponding Interest Period then in effect. If (due to the
existence of a Default or for any other reason) the Borrower fails to timely and
properly give any Loan Notice with respect to a Borrowing of existing Eurodollar
Loans at least three Business Days prior to the end of the Interest Period
applicable thereto, such Eurodollar Loans, to the extent not prepaid at the end
of such Interest Period, shall automatically be Converted into ABR Loans at the
end of such Interest Period. If no Interest Period is specified in any such
notice with respect to any conversion to or continuation as a Eurodollar
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. No new funds shall be repaid by the Borrower or advanced
by any Lender in connection with any Continuation or Conversion of existing
Loans pursuant to this Section, and no such Continuation or Conversion shall be
deemed to be a new advance of funds for any purpose; such

-29-
 
        

--------------------------------------------------------------------------------




Continuations and Conversions merely constitute a change in the interest rate,
Interest Period or Type applicable to already outstanding Loans.
2.04    Use of Proceeds. The Borrower shall use the proceeds of all Loans (a) to
partially fund the Transactions, (b) to pay any upfront fees with respect to the
Loans, (c) for working capital and other lawful corporate purposes, and (d) for
the payment of the fees and expenses incurred in connection with the
Transactions, this Agreement and other transactions incidental thereto.
2.05    Prepayments and Repayment of Loans.
(a)    Voluntary Prepayments.
(i)    The Borrower may, upon notice to the Administrative Agent at any time or
from time to time, voluntarily prepay Loans in whole or in part without premium
or penalty (other than as set forth in this Section) if (a) such notice is
received by the Administrative Agent not later than 12:00 p.m. three Business
Days prior to any date of prepayment; and (b) any partial prepayment is in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice must specify the date and amount of such prepayment. The Administrative
Agent shall promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. Any
prepayment of a Loan must be accompanied by (1) all accrued interest thereon,
and (2) any amount owing pursuant to Section 3.05. No Lender may reject any
voluntary prepayment pursuant to this Section 2.05(a). Notwithstanding the
foregoing, in the event that, prior to the six-month anniversary of the Closing
Date, the Borrower (x) prepays, refinances, substitutes or replaces all or any
portion of the Loans with the incurrence by the Borrower or any Restricted
Subsidiary of any debt financing having an applicable total yield that is less
than the effective total yield of the Loans being repaid, refinanced,
substituted or replaced or (y) effects any amendment of this Agreement resulting
in the Loans having an applicable total yield that is less than the effective
total yield of the Loans immediately prior to such amendment, then each Lender
shall be paid (1) in the case of clause (x), a prepayment premium equal to 1.0%
of the aggregate principal amount of such Loans so repaid, refinanced,
substituted or replaced and (2) in the case of clause (y), a fee equal to 1.0%
of the aggregate principal amount of the applicable Loans outstanding
immediately prior to such amendment.
(ii)    If no Event of Default has occurred and is continuing, the Borrower may,
from time to time, prepay Loans (without premium or penalty, other than pursuant
to Section 3.05), in each case, on a non-pro rata basis through Dutch auction
procedures open to all applicable Lenders on a pro rata basis in accordance with
customary procedures to be agreed between the Borrower and the Administrative
Agent (or other applicable agent managing such auction). Any prepayments made
pursuant to this Section 2.05(a)(ii) are referred to herein as “Discounted Term
Loan Prepayments”.
(b)    Mandatory Prepayments. Unless a Reinvestment Notice has been given, then
no later than the third Business Day following the date of receipt by the
Borrower or any of its Restricted Subsidiaries of any Net Cash Proceeds, the
Borrower shall prepay, without premium or penalty, the Loans and (to the extent
such prepayment has not been deducted pursuant to clause (c) of the definition
of Net Cash Proceeds) any then outstanding loans under any Ratio Debt Loan
Agreement or Term Loan Refinancing Indebtedness, in each case, that is secured
pursuant to Section 7.02(s) on a pro rata basis with 75% of such Net Cash
Proceeds in excess of $50,000,000; provided that, upon receipt of Investment

-30-
 
        

--------------------------------------------------------------------------------




Grade Ratings (and for all periods thereafter), the Borrower shall only be
required to prepay, without premium or penalty, the Loans and (to the extent
such prepayment has not been deducted pursuant to clause (c) of the definition
of Net Cash Proceeds) any then outstanding loans under any Ratio Debt Loan
Agreement or Term Loan Refinancing Indebtedness, in each case, that is secured
pursuant to Section 7.02(s) on a pro rata basis with 50% of such Net Cash
Proceeds in excess of $50,000,000. On the 1st Business Day after the expiration
of any Reinvestment Period, the Borrower shall prepay, without premium or
penalty, the Loans and (to the extent such prepayment has not been deducted
pursuant to clause (c) of the definition of Net Cash Proceeds) any then
outstanding loans under any Ratio Debt Loan Agreement or Term Loan Refinancing
Indebtedness, in each case, that is secured pursuant to Section 7.02(s) on a pro
rata basis with any portion of such percentage of such Net Cash Proceeds in
excess of $50,000,000 which have not been reinvested in accordance with the
preceding sentence.
Concurrently with any prepayment of the Loans pursuant to this Section 2.05(b),
the Borrower shall deliver to the Administrative Agent (i) a certificate of a
Responsible Officer demonstrating the calculation of the amount of the
applicable Net Cash Proceeds, and (ii) at least three Business Days prior
written notice of such prepayment. Each notice of prepayment shall specify the
prepayment date, the Type of each Loan being prepaid and the principal amount of
each Loan (or portion thereof) to be prepaid. All prepayments of Borrowings
under this Section 2.05(b) shall be subject to Section 3.05, but shall otherwise
be without premium or penalty, and shall be accompanied by accrued and unpaid
interest on the principal amount to be prepaid to but excluding the date of
payment. In the event that the Borrower shall subsequently determine that the
actual amount received exceeded the amount set forth in such certificate, the
Borrower shall promptly make an additional prepayment of the Loans in an amount
equal to such excess, and the Borrower shall concurrently therewith deliver to
the Administrative Agent a certificate of a Responsible Officer demonstrating
the derivation of such excess amount.
(c)    Application of Prepayments. Any prepayment of a Loan pursuant to
Section 2.05(b) shall be applied pro rata to reduce the principal on the Loans
(including the Incremental Loans) and shall be applied first to ABR Loans to the
full extent thereof before application to Eurodollar Loans, in each case in a
manner which minimizes the amount of any payments required to be made by the
Borrower pursuant to Section 3.05. All prepayments made pursuant to Section
2.05(a) shall be applied as directed by the Borrower.
(d)    Repayment of Loans.     The outstanding principal amount of the Loans
(other than the Incremental Loans) shall be repaid in full on the applicable
Maturity Date, together with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of payment. Incremental Loans shall
amortize and mature as provided in the applicable Incremental Amendment.
2.06    Interest Rates and Fees.
(a)    Interest Rates. Unless the Default Rate shall apply, (i) each ABR Loan
shall bear interest on each day outstanding at the Alternate Base Rate plus the
Applicable Rate for ABR Loans in effect on such day and (ii) each Eurodollar
Loan shall bear interest on each day during the related Interest Period at the
related Adjusted LIBO Rate plus the Applicable Rate for Eurodollar Loans in
effect on such day. Accrued unpaid interest is due and payable on each Interest
Payment Date, upon prepayment or repayment on the principal amount so prepaid or
repaid, and, on past due amounts, on demand. The interest rate shall change
whenever the applicable Alternate Base Rate or the LIBO Rate changes. In no
event shall the interest rate on any Loan exceed the Maximum Rate.

-31-
 
        

--------------------------------------------------------------------------------




(b)    Administrative Agent’s Fees. In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Borrower shall pay fees to
the Administrative Agent as agreed in writing between the Administrative Agent
and the Borrower.
(c)    Calculations and Determinations. All calculations of interest chargeable
with respect to Eurodollar Loans and of fees shall be made on the basis of
actual days elapsed (including the first day but excluding the last day) and a
year of 360 days. All calculations under the Loan Documents of interest
chargeable with respect to ABR Loans shall be made on the basis of actual days
elapsed (including the first day but excluding the last day) and a year of 365
or 366 days, as appropriate.
(d)    Past Due Obligations. The Borrower hereby promises to pay to each Lender
interest at the Default Rate on all Obligations (including Obligations to pay
fees or to reimburse or indemnify any Lender) that the Borrower has in this
Agreement promised to pay to such Lender and that are not paid when due. Such
interest shall accrue from the date such Obligations become due until they are
paid.
2.07    Evidence of Debt. The Loan made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. Subject to Section 10.06(c), the
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Loans made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note in the form of
Exhibit F, which shall evidence such Lender’s Loan in addition to such accounts
or records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loan and payments with
respect thereto.
2.08    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed. Each such payment shall be
made at the Administrative Agent’s Office in Dollars and in immediately
available funds not later than 12:00 p.m. on the date specified herein. Subject
to Section 2.11, the Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of each such payment with respect to Loans in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 12:00 p.m. may, in the Administrative Agent’s sole
discretion, be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Except as otherwise
provided in this Agreement, if any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as applicable.
(b)        Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share

-32-
 
        

--------------------------------------------------------------------------------




of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.01 and Section
2.02 and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(c)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.08(c) shall be conclusive, absent
manifest error.
(d)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this ARTICLE II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions set forth in ARTICLE IV are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
(e)        Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).
(f)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

-33-
 
        

--------------------------------------------------------------------------------




2.09    Sharing of Payments by Lenders. Except in connection with Discounted
Term Loan Prepayments and differing payments made to Non-Extending Lenders and
those Lenders that have agreed to an Extended Maturity Date, if any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Loans made by
it resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (A) notify the Administrative Agent of such fact, and (B)
purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(a)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(b)    the provisions of this Section shall not be construed to apply to (i) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (ii) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
to any assignee or participant.
Each Restricted Person consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Restricted Person rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such
Restricted Person in the amount of such participation.
2.10    Termination of Commitments. The Commitments (other than an Incremental
Commitment) shall automatically terminate upon the making of the Loans on the
Closing Date and any unused Commitments shall expire at 5:00 p.m. (New York
time) on the Closing Date. Any Incremental Commitment shall terminate as set
forth in the applicable Incremental Amendment.
2.11    Extension of Maturity Date.
(a)    The Borrower may from time to time, pursuant to the provisions of this
Section 2.11, without the consent of the Administrative Agent, the Majority
Lenders, the Combined Majority Lenders or the Combined Term Majority Lenders,
agree with one or more Lenders to extend the Maturity Date for a period of not
less than six months then applicable to such Lender’s Loan, and otherwise modify
the economic terms of any such Loans or any portion thereof (including, without
limitation, by modifying the interest rate or fees payable and/or the
amortization schedule in respect of such Loans or any portion thereof (each such
modification an “Extension”) pursuant to one or more written offers (each an
“Extension Offer”) made from time to time by the Borrower to all Lenders whose
Loans have the same Maturity Date that is proposed to be extended under this
Section 2.11, in each case on a pro rata basis (based on the relative principal
amounts of the outstanding Loans of each such Lender holding such Loans) and on
the same terms to each such Lender, which Extension Offer may be conditioned as
determined by the Borrower and set forth in such offer. In connection with each
Extension, the Borrower will provide notification to Administrative Agent (for
distribution to the applicable Lenders), no later than 30 days (or such shorter
period as Administrative Agent may agree) prior to the maturity of the
applicable Loans to be extended of the requested new maturity date for the
proposed Extension Loans (each an “Extended Maturity Date”) and the due date for
Lender responses. The Borrower and

-34-
 
        

--------------------------------------------------------------------------------




the Administrative Agent shall agree to such procedures, if any, as may be
reasonably established by, or acceptable to, the Administrative Agent to
accomplish the purposes of this Section 2.11. In connection with any Extension,
each applicable Lender wishing to participate in such Extension shall, prior to
such due date, provide Administrative Agent with a written notice thereof. Any
Lender that does not respond to an Extension Offer (referred to herein as a
“Non-Extending Lender”) by the applicable due date shall be deemed to have
rejected such Extension.
(b)    Each Extension shall be subject to the following:
(i)    no Event of Default shall have occurred and be continuing at the time of
such Extension;
(ii)    except as to interest rates, fees, scheduled amortization, optional
prepayment terms, premium, required prepayment dates, final maturity date (which
shall, subject to clause (iii) below, be determined by the Borrower and set
forth in the relevant Extension Offer) and covenants and other provisions
applicable to periods after the Maturity Date of any non-Extension Loans, the
Extension Loans of any Lender extended pursuant to any Extension shall have
terms that are no more favorable in any material respect, taken as a whole, than
the applicable Loans prior to the related Extension Offer;
(iii)    the final maturity date of the Extension Loans shall be later than the
final Maturity Date of the Loans that are not being so extended, and the
weighted average life to maturity of the Extension Loans shall be no shorter
than the weighted average life to maturity of the applicable Loans subject to an
Extension Offer that are not so extended;
(iv)    if the aggregate principal amount of Loans in respect of which Lenders
shall have accepted an Extension Offer exceeds the maximum aggregate principal
amount of Loans offered to be extended by the Borrower pursuant to the relevant
Extension Offer, then such Loans shall be extended ratably up to such maximum
amount based on the relative principal amounts thereof (not to exceed any
Lender’s actual holdings of record) with respect to which such Lenders accepted
such Extension Offer;
(v)    all documentation in respect of such Extension shall be consistent with
the foregoing, and all written communications by the Borrower generally directed
to the applicable Lenders under the applicable class of Extension Loans in
connection therewith shall be in form and substance consistent with the
foregoing;
(vi)    any applicable Minimum Extension Condition shall be satisfied;
(vii)    no more than four Maturity Dates (including, for the avoidance of
doubt, Maturity Dates applicable to Incremental Loans) may be effectuated
hereunder; and
(viii)    no Extension shall become effective unless, on the proposed effective
date of such Extension, (1) the representations and warranties contained herein
are true and correct in all material respects on and as of the applicable date
of such Extension to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects on and as of such earlier date;
and (2) no event shall have occurred and be continuing or would result from the
consummation of the applicable Extension that would constitute an Event of
Default.

-35-
 
        

--------------------------------------------------------------------------------




(c)    The consummation and effectiveness of any Extension will be subject to a
condition set forth in the relevant Extension Offer (a “Minimum Extension
Condition”) that a minimum amount (to be determined in the Borrower’s discretion
and specified in the relevant Extension Offer, but in no event less than
$50,000,000, unless another lesser amount is agreed to by the Administrative
Agent) of Loans be tendered. For the avoidance of doubt, it is understood and
agreed that the provisions of Section 2.09 will not apply to Extensions of Loans
pursuant to Extension Offers made pursuant to and in accordance with the
provisions of this Section 2.11, including to any payment of interest or fees in
respect of any Loans that have been extended pursuant to an Extension at a rate
or rates different from those paid or payable in respect of Loans not extended
pursuant to such Extension Offer, in each case as is set forth in the relevant
Extension Offer.
(d)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments (collectively, “Extension Amendments”) to this Agreement
and the other Loan Documents as may be necessary in order to establish new
tranches of Loans created pursuant to an Extension (including without limitation
amending the definition of “Applicable Percentage” to effectuate the payment of
different rates and fees to be made to those Lenders who have agreed to extend
the maturity date of their Loans), in each case on terms consistent with this
Section 2.11, and any such Extension Amendments entered into with the Borrower
by the Administrative Agent hereunder shall be binding on the Lenders. The term
of any Extension Amendment shall be binding upon only the Lenders agreeing to
participate in the Extension Offer and then, only with respect to the Extension
Loans of such Lenders. For the avoidance of doubt, no Extension Amendment shall
modify in any respect any Loans of a Lender without the written consent of such
Lender. All Extension Loans and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents.
2.12    Increase in Commitments.
(a)    The Borrower may by 10 Business Days’ written notice to the
Administrative Agent request, on one or more occasions, the establishment of one
or more increased or new Commitments (each, an “Incremental Commitment”). Each
such notice shall specify (i) the date (each, an “Increase Effective Date”) on
which Borrower proposes that the increased or new Commitments shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to the Administrative Agent and (ii) the
identity of each Eligible Assignee to whom Borrower proposes any portion of such
increased or new Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
increased or new Commitments may elect or decline, in its sole discretion, to
provide such increased or new Commitment.
(b)    The increased or new Commitments shall become effective, as of such
Increase Effective Date; provided that:
(i)    no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Increase Effective Date;
(ii)    on the Increase Effective Date, after giving effect to the making of any
Loans pursuant to the Incremental Commitments (each such Loan an, “Incremental
Loan”), Borrower shall be in pro forma compliance with the covenant set forth in
Section 7.12(a) as of the most recently completed Quarterly Testing Date;

-36-
 
        

--------------------------------------------------------------------------------




(iii)    the Administrative Agent shall have received an Incremental Amendment
in form and substance reasonably satisfactory to the Administrative Agent and
consistent with the provisions of this Section 2.12 (which, notwithstanding
anything in Section 10.01 to the contrary, shall not require the consent of any
Lender other than the Lenders providing the Incremental Commitments); and
(iv)    all fees and expenses owing in respect of such increase to the
Administrative Agent and the Lenders shall have been paid.
(c)    The terms and provisions of the Incremental Loans shall be as follows:
(i)    the covenants, representations and warranties and events of default
applicable to any Incremental Loans shall be substantially similar to those
applicable to the then outstanding loans under this Agreement and the Existing
Term Loan Agreement (except for covenants and other provisions applicable only
to the periods after the latest Maturity Date then in effect); provided, that
this clause (i) shall not apply to covenants, representations and warranties and
events of default which are more favorable to the lenders providing the
Incremental Loans than the Lenders or the Existing Term Loan Lenders if,
simultaneously with the effectiveness of such Incremental Loans, this Agreement
and the Existing Term Loan Agreement are amended in such a manner as shall make
the applicable provisions thereof similarly more favorable to the Lenders and
the Existing Term Loan Lenders;
(ii)    the weighted average life to maturity of any Incremental Loans shall be
no shorter than the weighted average life to maturity of the existing Loans; and
(iii)    the maturity date of any Incremental Loans shall not be earlier than
the latest Maturity Date then in effect, and after giving effect to the
incurrence of such Incremental Loans, no more than four Maturity Dates may be in
effect hereunder.
Notwithstanding Section 10.01 or anything in this Agreement or any other Loan
Document to the contrary, the Incremental Amendment may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of this Section 2.12.


(d)    On any Increase Effective Date on which Incremental Commitments for
Incremental Loans are effective, subject to the satisfaction of the foregoing
terms and conditions, each Lender of such Incremental Commitment shall make an
Incremental Loan to Borrower in an amount equal to its Incremental Commitment.
(e)     The Loans and Commitments established pursuant to this Section shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranty
and security interests created by the Collateral Documents. The Restricted
Persons shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Lien and security interests granted by the
Collateral Documents continue to be perfected under the UCC or otherwise after
giving effect to the establishment of any such Loans and Commitments
substantially similar to those applicable to the then outstanding Loans.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

-37-
 
        

--------------------------------------------------------------------------------




3.01    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor hereunder or under any other Loan
Document shall be made free and clear of, and without reduction or withholding
for, any Indemnified Taxes or Other Taxes, provided that if any applicable law
(as determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Taxes (including any Indemnified
Taxes or Other Taxes) from any such payment by a withholding agent, then (i) the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law, and (ii) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Borrower or the applicable
Guarantor shall be increased as necessary so that after making all required
deductions or withholdings (including deductions and withholdings applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions or withholdings been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of Section 3.01(a), the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto (provided that the Borrower shall not indemnify the
Administrative Agent or any Lender for any such penalties, interest and
reasonable expenses arising solely from such party’s failure to notify the
Borrower of such Indemnified Taxes or Other Taxes within a reasonable period of
time after such party has actual knowledge of such Indemnified Taxes or Other
Taxes), whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive, absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or any Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of United States withholding tax, or any treaty to which the United
States is a party, with respect to payments hereunder or under any other Loan
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent

-38-
 
        

--------------------------------------------------------------------------------




to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
Without limiting the generality of the foregoing,
(i)    any Lender that is a “United States person” as defined in Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed originals of Internal Revenue Service Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;
(ii)    any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:
(A)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of Internal Revenue Service
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, Internal
Revenue Service Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(B)    duly completed executed originals of Internal Revenue Service Form
W-8ECI;
(C)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
duly completed executed originals of Internal Revenue Service Form W-8BEN;
(D)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8ECI, Internal Revenue Service Form W-8BEN, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit H-1, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 on
behalf of each such direct and indirect partner; or

-39-
 
        

--------------------------------------------------------------------------------




(E)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made;
(iii)    the Administrative Agent shall also deliver two duly completed copies
of Internal Revenue Service Form W-8IMY certifying that it is a “U.S. branch”
and that the payments it receives for the account of others are not effectively
connected with the conduct of its trade or business in the United States and
that it is using such form as evidence of its agreement with the Borrower to be
treated as a U.S. person with respect to such payments; and
(iv)    if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 3.01(e). If any form or certification previously delivered pursuant
to this Section 3.01(e) expires or becomes obsolete in any respect with respect
to a Lender, such Lender shall promptly (and in any event within 10 days after
such expiration, obsolescence or inaccuracy) notify the Borrower and the
Administrative Agent in writing of such expiration, obsolescence or inaccuracy
and update the form or certification if it is legally eligible to do so.
Notwithstanding the foregoing, a Lender shall not be required to deliver any
form pursuant to this Section 3.01(e) that such Lender is not legally able to
deliver.
(f)    Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

-40-
 
        

--------------------------------------------------------------------------------




(g)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for the full amount
of any Taxes (but, in the case of any Indemnified Taxes, only to the extent that
the Borrower or any Guarantor has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower or any Guarantor to do so) attributable to such Lender that are paid or
payable by the Administrative Agent in connection with this Agreement or any
other Loan Document and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered by the
Administrative Agent shall be conclusive, absent manifest error.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Loans, or to determine or charge interest rates based upon the Adjusted LIBO
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurodollar Loans or to Convert ABR Loans to Eurodollar Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
Convert all Eurodollar Loans of such Lender to ABR Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or Conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or Converted.
3.03    Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a Conversion
to or Continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Adjusted LIBO Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan, or (c) the Adjusted LIBO Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Majority Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, Conversion to or
Continuation of Eurodollar Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans in the amount
specified therein.
3.04    Increased Costs; Reserves on Eurodollar Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender;

-41-
 
        

--------------------------------------------------------------------------------




(ii)    subject any Lender or the Administrative Agent to any Tax with respect
to this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender or the Administrative Agent in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making or maintaining any Eurodollar Loan
or in the case of clause (ii), making any Loan (or of maintaining its obligation
to make any such Loan), or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent hereunder (whether of
principal, interest or any other amount), then, upon request of such Lender or
the Administrative Agent, the Borrower will pay to such Lender or the
Administrative Agent, as the case may be, such additional amount or amounts as
will compensate such Lender or the Administrative Agent, as the case may be, for
such additional costs incurred or reduction suffered.
(b)    Capital Requirements and Liquidity. If any Lender determines that any
Change in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or liquidity or on the capital or liquidity of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or such Lender’s holding company, if any, could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company, if any, with respect to capital adequacy or
liquidity), then from time to time the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company, if any, for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in Sections 3.04(a) and 3.04(b) and
delivered to the Borrower shall be conclusive, absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

-42-
 
        

--------------------------------------------------------------------------------




(a)    any Continuation, Conversion, payment or prepayment of any Loan other
than an ABR Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than an ABR Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained (but excluding any loss of
anticipated profits). The Borrower shall also pay any customary administrative
fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each Eurodollar Loan
made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If (i) any Lender requests
compensation under Section 3.04, (ii) the Borrower is required to pay any
additional amount to any Lender, (iii) any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or (iv) if any Lender gives a
notice pursuant to Section 3.02, then such Lender shall use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (x) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (y) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. The Borrower may replace any Lender to the extent
contemplated by, and in accordance with, Section 10.13.
3.07    Survival. All of the Borrower’s obligations under this ARTICLE III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.
ARTICLE IV
CONDITIONS PRECEDENT
4.01    Conditions to Loans. No Lender shall have any obligation to make its
Loan under Section 2.01 until the following conditions precedent have been
satisfied or waived in accordance with Section 10.01:

-43-
 
        

--------------------------------------------------------------------------------




(a)    The Administrative Agent shall have received all of the following, each
in form and substance reasonably satisfactory to the Administrative Agent:
(i)    counterparts of (A) this Agreement executed by the Borrower, the
Administrative Agent and the Lenders listed on the signature pages to this
Agreement, and (B) the Collateral Agency Joinder Agreement executed by the
Borrower and the Administrative Agent;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note reasonably in advance of the Closing Date;
(iii)    all UCC financing statements and other documents or instruments
necessary or advisable to perfect the security interests created by the Pledge
Agreement;
(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each
Restricted Person as the Administrative Agent may reasonably require, in form
and substance reasonably satisfactory to the Administrative Agent, evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which the such Restricted Person is a party;
(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Restricted Person is duly organized or
formed, and that each Restricted Person is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;
(vi)    a favorable opinion of each of (A) Latham & Watkins LLP, counsel to the
Restricted Persons and (B) the General Counsel of ETP, LLC, in each case in form
and substance reasonably satisfactory to the Administrative Agent, addressed to
the Administrative Agent and each Lender; and the Borrower hereby requests such
counsel to deliver such opinion;
(vii)    a certificate signed by a Responsible Officer of the Borrower
certifying that the conditions set forth in Section 4.01(b), (d) and (e) shall
be true and correct;
(viii)        the Initial Financial Statements; and
(ix)    the Solvency Certificate executed by the Chief Financial Officer of the
Borrower.
(b)    After giving effect to this Agreement, the Transactions to occur on the
Closing Date and the other transactions contemplated hereby, the Borrower shall
not have any Indebtedness for borrowed money or preferred Equity Interests other
than (i) the Obligations, (ii) the Senior Note Obligations, (iii) the
obligations pursuant to the Revolving Credit Agreement, (iv) the Existing Term
Loan Obligations, (v) Indebtedness incurred under agreements and instruments set
forth on the most recent applicable periodic filing made by the Borrower with
the Securities and Exchange Commission and (vi) Indebtedness permitted under
Sections 7.01.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent to
the extent invoiced at least two (2) days prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to
be

-44-
 
        

--------------------------------------------------------------------------------




incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
(d)    Each of the representations and warranties made by any Restricted Person
in or pursuant to the Loan Documents shall be true and correct in all material
respects (except to the extent any such representation and warranty itself is
qualified by “materiality,” “Material Adverse Effect” or similar qualifier, in
which case, it shall be true and correct in all respects).
(e)    No Default or Event of Default shall have occurred and be continuing on
such date or after giving effect to the extensions of credit requested to be
made on the Closing Date.
(f)    The Lenders shall have received at least three (3) Business Days prior to
the Closing Date, to the extent requested at least five (5) days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has executed and delivered this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
To induce each Lender to enter into this Agreement and to make its Loan on the
Closing Date, the Borrower represents and warrants on the Closing Date to each
Lender that:
5.01    No Default. No event has occurred and is continuing that constitutes a
Default.
5.02    Organization and Good Standing. Each of the Restricted Persons and the
General Partner is duly organized, validly existing and in good standing under
the Laws of its jurisdiction of organization, having all powers required to
carry on its business and enter into and carry out the transactions contemplated
hereby. Each of the Restricted Persons and the General Partner is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such qualification necessary
except where the failure to so qualify could not reasonably be expected to have,
a Material Adverse Effect.
5.03    Authorization. Each Restricted Person has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder. The
Borrower is duly authorized to borrow funds hereunder.
5.04    No Conflicts or Consents. The execution and delivery by the various
Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with any provision of (i) any Law, (ii) the
organizational documents of the Borrower, any of its Subsidiaries or the General
Partner, (iii) any agreement governing material Indebtedness for borrowed money
of the Restricted Persons or (iv) any other material

-45-
 
        

--------------------------------------------------------------------------------




agreement, judgment, license, order or permit applicable to or binding upon the
Borrower, any of its Restricted Subsidiaries or the General Partner, (b) result
in the acceleration of any material Indebtedness owed by the Borrower, any of
its Restricted Subsidiaries or the General Partner, or (c) result in or require
the creation of any Lien upon any assets or properties of the Borrower, any of
its Restricted Subsidiaries or the General Partner. Except as expressly
contemplated in the Loan Documents or disclosed in the Disclosure Schedule, no
permit, consent, approval, authorization or order of, and no notice to or
filing, registration or qualification with, any Tribunal or third party is
required in connection with the execution, delivery or performance by any
Restricted Person of any Loan Document or to consummate any transactions
contemplated by the Loan Documents. Neither the Borrower, nor any of its
Restricted Subsidiaries nor the General Partner is in breach of or in default
under any instrument, license or other agreement applicable to or binding upon
it, which breach or default has had, or could reasonably be expected to have, a
Material Adverse Effect.
5.05    Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, legal, valid and binding obligations
of each Restricted Person that is a party hereto or thereto, enforceable in
accordance with their terms except as such enforcement may be limited by
bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights.
5.06    Initial Financial Statements; No Material Adverse Effect.
(a)    The Borrower has heretofore delivered to the Lenders true, correct and
complete copies of the Initial Financial Statements. The Initial Financial
Statements were prepared in accordance with GAAP. The Initial Financial
Statements fairly present, in all material respects, the Borrower’s Consolidated
financial position at the date thereof, the Consolidated results of the
Borrower’s operations for the periods thereof and the Borrower’s Consolidated
cash flows for the periods thereof.
(b)    Since December 31, 2014, no event or circumstance has occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect.
5.07    Taxes. Each Restricted Person has (or has caused to be) timely filed all
federal tax returns and all state, local and foreign tax returns and reports
required to have been filed and has paid all taxes, assessments, and other
governmental charges or levies imposed upon it or upon its income, profits or
property, except (a) to the extent that any of the foregoing is not yet due or
is being in good faith contested as permitted by Section 6.07 or (b) which could
not, individually or in the aggregate be reasonably expected to have a Material
Adverse Effect.
5.08    Full Disclosure. No written certificate, statement or other information
concerning the Restricted Persons (other than projections and other forward
looking information and information of a general economic or industry-specific
nature), taken as a whole, delivered herewith or heretofore by any Restricted
Person to any Lender in connection with the negotiation of this Agreement or in
connection with any transaction contemplated hereby contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements contained herein or therein, in light of the circumstances
under which they were made, not materially misleading as of the date made or
deemed made.
5.09    Litigation. Except as disclosed in the Initial Financial Statements or
in the Disclosure Schedule and except for matters that could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect (a) there
are no actions, suits or legal, equitable, arbitrative or administrative
proceedings pending or, to the knowledge of the Borrower, threatened, by or
before any Tribunal against

-46-
 
        

--------------------------------------------------------------------------------




any Restricted Person or the General Partner or affecting any of its property,
and (b) there are no outstanding judgments, injunctions, writs, rulings or
orders by any such Tribunal against any Restricted Person or the General Partner
or affecting any of its property.
5.10    ERISA. All currently existing ERISA Plans are listed in the Disclosure
Schedule. Except as disclosed in the Initial Financial Statements or in the
Disclosure Schedule, no Termination Event has occurred with respect to any ERISA
Plan and all ERISA Affiliates are in compliance with ERISA and the provisions of
the Code relating to ERISA Plans in all material respects. No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. Except
as set forth in the Disclosure Schedule: (a) no “accumulated funding deficiency”
or failure to meet applicable “minimum funding standards” (each as defined in
Section 412(a) of the Code) exists with respect to any ERISA Plan, whether or
not waived by the Secretary of the Treasury or his delegate, and (b) the current
value of each ERISA Plan’s benefit obligations does not exceed the current fair
market value of such ERISA Plan’s assets available for the payment of such
benefits by more than $100,000,000.
5.11    Compliance with Laws. Except as set forth in the Disclosure Schedule,
each of the Borrower, its Restricted Subsidiaries and the General Partner has
all permits, licenses and authorizations required in connection with the conduct
of its businesses, except to the extent failure to have any such permit, license
or authorization could not reasonably be expected to have, a Material Adverse
Effect. Each of the Borrower, its Restricted Subsidiaries and the General
Partner is in compliance with the terms and conditions of all such permits,
licenses and authorizations, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any Law or in any regulation,
code, plan, order, decree, judgment, injunction, notice or demand letter issued,
entered, promulgated or approved thereunder, except to the extent failure to
comply could not reasonably be expected to have, a Material Adverse Effect. Each
of the Borrower, its Restricted Subsidiaries and the General Partner (a) has
filed and maintained all tariffs applicable to its business with each applicable
agency, (b) all such tariffs are in compliance with all Laws administered or
promulgated by each applicable agency and (c) has imposed charges on its
customers in compliance with such tariffs, all contracts applicable to its
business and all applicable Laws except to the extent such failure to file or
impose could not reasonably be expected to have, a Material Adverse Effect. As
used herein, “agency” includes the Federal Energy Regulatory Commission and each
other United States federal, state, or local governmental department,
commission, board, bureau, agency or instrumentality having jurisdiction over
any Restricted Person or its properties.
5.12    Environmental Laws. Without limiting the provisions of Section 5.11 and
except as disclosed in the Disclosure Schedule or as could not reasonably be
expected to have, a Material Adverse Effect (or with respect to (c), (d) and (e)
below, where the failure to take such actions could not reasonably be expected
to have, a Material Adverse Effect):
(a)    Neither any property of any of the Borrower, or its Restricted
Subsidiaries, nor the operations conducted thereon nor any other operations of
any of the Borrower or its Restricted Subsidiaries violate any order or
requirement of any Governmental Authority or any Environmental Laws;
(b)    Without limitation of clause (a) above, no property of any of the
Borrower, or its Restricted Subsidiaries nor the operations currently conducted
thereon or, to the best knowledge of the Borrower, by any prior owner or
operator of such property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any Governmental Authority or to any remedial
obligations under Environmental Laws;

-47-
 
        

--------------------------------------------------------------------------------




(c)    All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed in connection with the operation or use of any
and all property of the Borrower and its Restricted Subsidiaries, including
without limitation past or present treatment, storage, disposal or release of a
hazardous substance, hazardous waste or solid waste into the environment, have
been duly obtained or filed, and the Borrower and its Restricted Subsidiaries
are in compliance with the terms and conditions of all such notices, permits,
licenses and similar authorizations;
(d)    All hazardous substances, hazardous waste, solid waste, and oil and gas
exploration and production wastes, if any, generated at any and all property of
the Borrower or any of its Restricted Subsidiaries have in the past been
transported, treated and disposed of in accordance with Environmental Laws and
so as not to pose an endangerment to public health or welfare or the
environment, and, to the best knowledge of the Borrower, all such transport
carriers and treatment and disposal facilities have been and are operating in
compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and are
not the subject of any existing, pending or threatened action, investigation or
inquiry by any Governmental Authority in connection with any Environmental Laws;
(e)    The Borrower and its Restricted Subsidiaries have taken all steps
reasonably necessary to determine and have determined that no hazardous
substances, hazardous waste, solid waste, or oil and gas exploration and
production wastes, have been disposed of or otherwise released and there has
been no threatened release of any hazardous substances on or to any property of
the Borrower or any of its Restricted Subsidiaries;
(f)    To the extent applicable, all property of the Borrower and its Restricted
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the Environmental Laws or scheduled as of the date
hereof to be imposed by the Environmental Laws during the term of this
Agreement, and the Borrower does not have any reason to believe that such
property, to the extent subject to the Environmental Laws, will not be able to
maintain compliance with the Environmental Laws requirements during the term of
this Agreement; and
(g)    Neither the Borrower nor any of its Restricted Subsidiaries has any known
contingent liability in connection with any release or threatened release of any
oil, hazardous substance, hazardous waste or solid waste into the environment.
5.13    Borrower’s Subsidiaries. As of the Closing Date, the Borrower does not
have any Subsidiary or own any Equity Interests in any other Person that
constitute Collateral except those listed in the Disclosure Schedule. As of the
Closing Date, the Borrower owns, directly or indirectly, the Equity Interests in
each of its Subsidiaries or such other Person, which is indicated in the
Disclosure Schedule.
5.14    Title to Properties; Licenses. Each Restricted Person has good and
defensible title to or valid leasehold interests in all of its material
properties and assets, free and clear of all Liens other than Permitted Liens
and of all impediments to the use of such properties and assets in such
Restricted Person’s business. Each Restricted Person possesses all licenses,
permits, franchises, patents, copyrights, trademarks and trade names, and other
intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) that are necessary
to carry out its business as presently conducted and as presently proposed to be
conducted hereafter, and no Restricted Person is in violation in any material
respect of the terms under which it possesses such intellectual property or the
right to use such intellectual property unless, in each case, such failure to
possess or violation could not reasonably be expected to have, a Material
Adverse Effect.

-48-
 
        

--------------------------------------------------------------------------------




5.15    Government Regulation. (a) Neither the Borrower nor any other Restricted
Person owing Obligations is subject to regulation under (i) the Federal Power
Act, (ii) the Investment Company Act of 1940, or (iii) any other Law which
regulates the incurring by such Person of Indebtedness.
(b) Neither the Borrower nor any of its Restricted Subsidiaries, nor any Person
having “control” (as that term is defined in 12 U.S.C. § 375b(9) or in
regulations promulgated pursuant thereto) of the Borrower or any of its
Restricted Subsidiaries, is a “director” or an “executive officer” or “principal
shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or (9) or in
regulations promulgated pursuant thereto) of any Lender, of a bank holding
company of which any Lender is a subsidiary or of any subsidiary of a bank
holding company of which any Lender is a subsidiary. Neither the Borrower nor
any subsidiary or Affiliate of the Borrower is (i) named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/enforcement/ofac/sdn/sdnlist.txt, or (ii) (A) an
agency of the government of a country, (B) an organization controlled by a
country, or (C) a person resident in a country that is subject to a sanctions
program identified on the list maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person, and the proceeds from the loan will not be used
to fund any operations in, finance any investments or activities in, or make any
payments to, any such country, agency, organization or person.
5.16    Solvency. The certifications set forth in the Solvency Certificate are
true and correct.
5.17    Margin Regulations. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of, or
is inconsistent with, any of the Regulations of the Board, including Regulations
T, U and X. Without limiting the foregoing, the Borrower represents and warrants
that the Borrower is not engaged principally, or as one of the Borrower’s
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying margin stock unless the Borrower and the
Lenders (or the Administrative Agent with the approval of the Lenders) shall
have executed an appropriate Form U-1 evidencing compliance with Regulations T,
U, and X.
5.18    Status as Senior Debt of the Borrower. The Loans constitute senior debt
of the Borrower and, without regard to the Collateral, are pari passu with the
Borrower’s other unsecured, non-subordinated Indebtedness for borrowed money.
5.19    Collateral Documents. The Collateral Documents are effective to create
in favor of the Collateral Agent (for the benefit of the Secured Parties) a
legal, valid and enforceable Lien in the Collateral described therein and
proceeds thereof. In the case of the Collateral consisting of certificated
securities, when certificates representing such Collateral are delivered to the
Collateral Agent and in the case of the other Collateral described in the
Collateral Documents, when financing statements in appropriate form are filed in
the offices specified in the Perfection Certificate, the Collateral Agent shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Restricted Persons in such Collateral and, subject to Section
9-315 of the New York UCC, the proceeds thereof, as security for the
Obligations, the Revolving Obligations, the Existing Term Loan Obligations, the
Lender Hedging Obligations, the Other Hedging Obligations, the Senior Note
Obligations and any other obligations secured by the Collateral Documents, in
each case prior and superior in right to any other Person other than Permitted
Liens which are permitted to attach under the terms of this Agreement.
ARTICLE VIAFFIRMATIVE COVENANTS

-49-
 
        

--------------------------------------------------------------------------------




To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, the Borrower covenants and agrees
that until the full and final payment of the Obligations (other than obligations
for taxes, costs, indemnifications, reimbursements, damages and other contingent
liabilities in respect of which no claim or demand for payment has been made or,
in the case of indemnifications, no notice been given (or reasonably
satisfactory arrangements have otherwise been made)) :
6.01    Payment and Performance. Each Restricted Person will pay all amounts due
under the Loan Documents to which it is a party, in accordance with the terms
thereof.
6.02    Books, Financial Statements and Reports. The Borrower will maintain and
will cause its Restricted Subsidiaries to maintain a standard system of
accounting and proper books of record and account in accordance with GAAP and
will furnish the following statements and reports to the Administrative Agent
for distribution to each Lender at the Borrower’s expense:
(a)    As soon as available, and in any event within ninety (90) days after the
end of each Fiscal Year, (i) complete Consolidated financial statements of the
Borrower together with all notes thereto, prepared in reasonable detail in
accordance with GAAP, together with an unqualified opinion relating to such
financial statements, based on an audit using generally accepted auditing
standards, by Grant Thornton LLP, or other independent certified public
accountants selected by the General Partner and acceptable to the Administrative
Agent, stating that such Consolidated financial statements have been so
prepared; provided, however, that at any time when the Borrower shall be subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act,
delivery within the time period specified above of copies of the Annual Report
on Form 10-K of the Borrower for such Fiscal Year prepared in compliance with
the requirements therefor and filed with the Commission shall be deemed to
satisfy the requirements of this clause (a)(i), and (ii) a consolidating balance
sheet and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Persons (reflecting the
consolidating information for each Unrestricted Person and its respective
subsidiaries on a Consolidated basis) and the Restricted Subsidiaries
(individually or with one or more on a combined basis) for such Fiscal Year,
setting forth, in each case, in comparative form, figures for the preceding
Fiscal Year, such financial statements and information of the Borrower
furnished, in each case, pursuant to clause (ii) to be certified by an
authorized financial officer of the Borrower as presenting fairly, in all
material respects, the information contained therein, on a basis consistent with
the Consolidated financial statements, which consolidating statement of
operations may be in summary form in detail satisfactory to the Administrative
Agent. Such financial statements shall contain a Consolidated balance sheet as
of the end of such Fiscal Year and Consolidated statements of earnings for such
Fiscal Year. Such financial statements shall set forth in comparative form the
corresponding figures for the preceding Fiscal Year.
(b)    As soon as available, and in any event within fifty (50) days after the
end of each Fiscal Quarter (i) the Borrower’s Consolidated balance sheet as of
the end of such Fiscal Quarter and the Borrower’s Consolidated statements of
income, partners’ capital and cash flows for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, all in reasonable detail and prepared in accordance with GAAP,
subject to changes resulting from normal year‑end adjustments and the absence of
footnotes; provided, however, that at any time when the Borrower shall be
subject to the reporting requirements of Section 13 or 15(d) of the Exchange
Act, delivery within the time period specified above of copies of the Quarterly
Report on Form 10-Q of the Borrower for such Fiscal Quarter prepared in
accordance with the requirements therefor and filed with the Commission shall be
deemed to satisfy the requirements of this clause (b)(i) for any of the first

-50-
 
        

--------------------------------------------------------------------------------




three Fiscal Quarters of a Fiscal Year and (ii) a consolidating balance sheet
and a consolidating statement of operations reflecting the consolidating
information for the Borrower, the Unrestricted Persons (reflecting the
consolidating information for each Unrestricted Person and its respective
subsidiaries on a Consolidated basis) and the Restricted Subsidiaries
(individually or with one or more on a combined basis) for such Fiscal Quarter,
setting forth, in each case, in comparative form, figures for same period of the
preceding Fiscal Year, such financial statements and information of the Borrower
furnished, in each case, pursuant to clauses (b)(i) and (ii), to be certified by
an authorized financial officer of the Borrower as presenting fairly, in all
material respects, the information contained therein, on a basis consistent with
the Consolidated financial statements, which consolidating statement of
operations may be in summary form in detail satisfactory to the Administrative
Agent. Such financial statements shall set forth in comparative form the
corresponding figures for the same period or date of the preceding Fiscal Year.
In addition the Borrower will, together with each such set of financial
statements and each set of financial statements furnished under subsection (a)
or (b) of this Section, furnish a Compliance Certificate, signed on behalf of
the Borrower by the chief financial officer, principal accounting officer or
treasurer of the General Partner, setting forth that such financial statements
of the Borrower as presenting fairly, in all material respects, the information
contained therein (subject, in the case of Fiscal Quarter-end statements, to
normal year-end adjustments and the absence of footnotes), stating that such
officer has reviewed the Loan Documents, containing calculations showing
compliance (or non‑compliance) at the end of such Fiscal Quarter with the
requirements of Section 7.12, and stating that no Default exists at the end of
such Fiscal Quarter or at the time of such certificate or specifying the nature
and period of existence of any such Default.
(c)    Promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower or any of its
Subsidiaries to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such Lender), and each prospectus and all amendments
thereto filed by the Borrower or any of its Subsidiaries with the Commission and
of all press releases and other statements made available generally by the
Borrower or any of its Subsidiaries to the public concerning material
developments; provided that the Borrower shall be deemed to have furnished the
information specified in this clause (c) on the date that such information is
posted at the Borrower’s or an MLP’s web site on the Internet or at such other
web sites as notified to the Lenders.
(d)    The Borrower will furnish to the Administrative Agent prompt written
notice of any change (but in no event later than 30 days after such change,
unless otherwise agreed by the Administrative Agent) in (i) any Restricted
Person’s name, (ii) any Restricted Person’s identity or organizational form or
jurisdiction of incorporation, or (iii) any Restricted Person’s Federal Taxpayer
Identification Number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless, promptly therewith (but in no
event later than 30 days after such change, unless otherwise agreed by the
Administrative Agent), it shall have provided the Administrative Agent with all
filings under the UCC or otherwise that are required in order for the
Administrative Agent to continue to have a valid, legal and perfected security
interest in all the Collateral as contemplated in the Collateral Documents. The
Borrower also agrees promptly to notify the Administrative Agent if any material
portion of the Collateral is damaged or destroyed.
(e)    At the time of delivery of financial statements pursuant to Section
6.02(b), if Collateral consists of any property other than the property that was
Collateral on the Closing Date, the Borrower shall deliver to the Administrative
Agent an Officer’s Certificate (i) either confirming that there has been no
change in such information since the Perfection Certificate was delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section and/or identifying such

-51-
 
        

--------------------------------------------------------------------------------




changes, and (ii) certifying that all UCC financing statements (including
fixtures filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each applicable governmental,
municipal or other appropriate office in each applicable jurisdiction to the
extent necessary to protect and perfect the security interests under the
Collateral Documents.
6.03    Other Information and Inspections. Each Restricted Person will furnish
to each Lender any information which the Administrative Agent or any Lender may
from time to time reasonably request concerning any representation, warranty,
covenant, provision or condition of the Loan Documents or any matter in
connection with Restricted Persons’ businesses and operations. Each Restricted
Person will permit representatives appointed by the Administrative Agent
(including independent accountants, auditors, agents, attorneys, appraisers and
any other Persons) to visit and inspect during normal business hours (which
right to visit and inspect shall be limited to once during any Fiscal Year
unless an Event of Default has occurred and is continuing) any of such
Restricted Person’s property, including its books of account, other books and
records, and any facilities or other business assets, and to make extra copies
therefrom and photocopies and photographs thereof, and to write down and record
any information such representatives obtain, and each Restricted Person shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of the information furnished to the Administrative Agent or any
Lender in connection with the Loan Documents and to discuss all such matters
with its officers, employees and, upon prior notice to the Borrower, its
representatives.
The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
the “Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower hereby agrees to make
all Borrower Materials that the Borrower intends to be made available to Public
Lenders clearly and conspicuously designated as “PUBLIC”. By designating
Borrower Materials as “PUBLIC”, the Borrower authorizes such Borrower Materials
to be made available to a portion of the Platform designated “Public Investor”,
which is intended to contain only information that is either publicly available
or not material information (though it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07). Notwithstanding the foregoing, the Borrower shall not be under any
obligation to mark any Borrower Materials “PUBLIC”. The Borrower agrees that (i)
any Loan Documents and (ii) any financial statements and related documentation
delivered pursuant to Section 6.02 will be deemed “public-side” Borrower
Materials and may be made available to Public Lenders.
6.04    Notice of Material Events. The Borrower will notify the Administrative
Agent for delivery to each Lender promptly, and not later than five (5) Business
Days in the case of subsection (b) below and not later than thirty (30) days in
the case of any other subsection below, after any Responsible Officer of the
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:
(a)    the occurrence of any event or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect;
(b)    the occurrence of (i) any Default or Event of Default, (ii) any “Default”
or “Event of Default” as defined in the Indenture, (iii) any “Default” or “Event
of Default” as defined in the Revolving

-52-
 
        

--------------------------------------------------------------------------------




Credit Agreement or (iv) any “Default” or “Event of Default” as defined in the
Existing Term Loan Agreement;
(c)    the acceleration of the maturity of any Indebtedness owed by the Borrower
or any Restricted Persons or of any default by the Borrower or any Restricted
Persons under any indenture, mortgage, agreement, contract or other instrument
to which it is a party or by which it or any of its properties is bound, if such
acceleration or default has had or could have a Material Adverse Effect;
(d)    the occurrence of any Termination Event; and
(e)    the filing of any suit or proceeding, or the assertion in writing of a
claim, against any Restricted Person or with respect to any Restricted Person’s
properties which could reasonably be expected to result in a Material Adverse
Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to herein and stating what action the Restricted Person has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.04(b)
shall describe with particularity any and all provisions of this Agreement, the
Indenture, the Revolving Credit Agreement, the Existing Term Loan Agreement or
any related documents, if applicable, that have been breached.
6.05    Maintenance of Properties. The Borrower shall, and shall cause each
other Restricted Person to, maintain and keep, or cause to be maintained and
kept, its properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent any Restricted Person from discontinuing the operation and the
maintenance of any of its properties if such discontinuance is desirable in the
conduct of its business and the Borrower has concluded that such discontinuance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
6.06    Maintenance of Existence and Qualifications. The Borrower shall, and
shall cause each other Restricted Person to, (a) maintain and preserve its
existence and its rights and franchises in full force and effect and (b) qualify
to do business in all states or jurisdictions where required by applicable Law,
except where the failure so to maintain, preserve or qualify could not
reasonably be expected to have, a Material Adverse Effect, or except in a
transaction otherwise permitted by Section 7.03.
6.07    Payment of Trade Liabilities, Taxes, etc. The Borrower shall, and shall
cause each other Restricted Person to:
(a)    timely file all tax returns required to be filed in any jurisdiction;
(b)    timely pay and discharge all taxes shown to be due and payable on such
returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a lien on properties or assets of the Borrower or any
other Restricted Person;
(c)    timely pay all amounts owed by it on ordinary trade terms to vendors,
suppliers and other Persons providing goods and services used by it in the
ordinary course of its business;

-53-
 
        

--------------------------------------------------------------------------------




(d)    timely pay and discharge when due all other amounts now or hereafter owed
by it, other than royalty payments suspended in the ordinary course of business;
and
(e)    maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP.
Each Restricted Person may, however, delay paying or discharging any of the
foregoing so long as (i) the amount, applicability or validity thereof is
contested by the Borrower or such Restricted Person on a timely basis in good
faith and in appropriate proceedings, and the Borrower or such Restricted Person
has established adequate reserves therefor in accordance with GAAP on the books
of the Borrower or such Restricted Person or (ii) the non-payment of all such
taxes, assessments, charges and levies in the aggregate could not reasonably be
expected to have a Material Adverse Effect.    
6.08    Insurance. The Borrower shall, and shall cause each other Restricted
Person to, at all times maintain at its own expense with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
6.09    Compliance with Law. The Borrower shall, and shall cause each other
Restricted Person to, conduct its business and affairs in compliance with all
Laws applicable thereto and will maintain in good standing all licenses that may
be necessary or appropriate to carry on its business, in each case, except for
failures so to comply that have not had, and could not reasonably be expected to
have, a Material Adverse Effect.
6.10    Environmental Matters. Except as could not reasonably be expected to
result in a Material Adverse Effect, the Borrower shall, and shall cause each
other Restricted Person to comply with all Environmental Laws now or hereafter
applicable to such Restricted Person as well as all contractual obligations and
agreements with respect to environmental remediation or other environmental
matters and shall obtain, at or prior to the time required by applicable
Environmental Laws, all environmental, health and safety permits, licenses and
other authorizations necessary for its operations and will maintain such
authorizations in full force and effect.
6.11    Guaranties by Restricted Subsidiaries.
(a)    The Borrower shall cause each Restricted Subsidiary, whether existing on
the Closing Date or created, acquired or coming into existence after the Closing
Date, that Guarantees any other Indebtedness of the Borrower (including the
Revolving Credit Agreement or the Existing Term Loan Agreement) to execute and
deliver to the Administrative Agent a Guaranty for so long as such other
Indebtedness is Guaranteed.
(b)    Simultaneously with its delivery of such a Guaranty, the Borrower shall
cause each Restricted Subsidiary to, at the reasonable request of the
Administrative Agent, provide written evidence reasonably satisfactory to the
Administrative Agent that such Restricted Subsidiary has taken all corporate,
limited liability company or partnership action necessary to duly approve and
authorize its execution, delivery and performance of such Guaranty and any other
documents which it is required to execute.
(c)    The Borrower may redesignate any Unrestricted Person to be a Restricted
Subsidiary, provided that the Borrower shall not make such a designation unless
at the time of such action and after giving effect thereto, (i) none of such
Unrestricted Persons have outstanding Indebtedness or Guarantees,

-54-
 
        

--------------------------------------------------------------------------------




other than Indebtedness permitted under Section 7.01, or Liens on any of their
property, other than Permitted Liens (in each case taking into account the other
Indebtedness and Liens of the Restricted Persons), (ii) no Default or Event of
Default shall exist, (iii) all representations and warranties herein will be
true and correct in all material respects as if remade at the time of such
designation, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date, and (iv) the Borrower has
provided to the Administrative Agent an officer’s certificate in form
satisfactory to the Administrative Agent to the effect that each of the
foregoing conditions have been satisfied. In no event will any MLP or any of
their respective subsidiaries be designated a Restricted Subsidiary.
(d)    The Borrower may designate any Subsidiary of the Borrower to be an
Unrestricted Person, provided that (i) all Investments in such Subsidiary at the
time of such designation shall be treated as Investments made on the date of
such designation in an amount equal to the fair market value of all Restricted
Persons’ Investments in such Unrestricted Person at the time of such designation
and (ii) such Investment is then permitted under Section 7.06. At the time of
such action, the Borrower shall provide to the Administrative Agent an officer’s
certificate in form satisfactory to the Administrative Agent that such
Investment was then permitted under Section 7.06.
6.12    Further Assurances. At any time or from time to time upon the reasonable
request of the Administrative Agent, the Borrower shall, and shall cause each
other Restricted Person to, at its expense, promptly execute, acknowledge and
deliver such further documents and do such other acts and things as the
Administrative Agent may reasonably request in order to effect fully the
purposes of the Loan Documents. In furtherance and not in limitation of the
foregoing, the Borrower shall, and shall cause each other Restricted Person to,
take such actions as the Administrative Agent may reasonably request from time
to time to ensure that the Obligations are guaranteed by the Guarantors (to the
extent required by Section 6.11(a)) and secured by the Collateral, including all
of the outstanding Equity Interests of any Restricted Subsidiary acquired or
created after the Closing Date to the extent constituting Collateral.
6.13    Miscellaneous Business Covenants. The Borrower shall, and shall cause
each other Restricted Person to, (a) maintain entity records and books of
account separate from those of any other entity; (b) not commingle its funds or
assets with those of any other entity; and (c) provide that the board of
directors or other analogous governing body of the General Partner will hold all
appropriate meetings to authorize and approve such entity’s actions, which
meetings will be separate from those of other entities; provided that such
governing bodies may from time to time hold joint meetings for administrative
purposes (e.g.: to provide information about the respective businesses and
operations of the Borrower, on the one hand, a subsidiary, on the other hand).
6.14    Restricted/Unrestricted Persons. The Borrower:
(a)    will not, and will not permit any Restricted Person to Guarantee any
Indebtedness of any of the Unrestricted Persons, other than Investments
permitted by Section 7.06;
(b)    will not permit Unrestricted Persons to own any Equity Interests of a
Restricted Person other than Intercompany Equity/Debt; provided that in no event
shall such ownership cause any Restricted Person to become a subsidiary of an
Unrestricted Person; and
(c)    will operate each Unrestricted Person in such a manner as to make it
apparent to all creditors of such Unrestricted Person that such Unrestricted
Person is a legal entity separate and distinct from all of the Restricted
Persons and as such is solely responsible for its debts.

-55-
 
        

--------------------------------------------------------------------------------




6.15    Common Collateral. Notwithstanding the foregoing, if any assets are
granted to secure the Revolving Obligations or the Existing Term Loan
Obligations, the Borrower shall promptly grant to the Collateral Agent for the
benefit of the Secured Parties a first priority Lien on such assets as security
for the Obligations.
ARTICLE VII
NEGATIVE COVENANTS
To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to the Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, the Borrower covenants and agrees that until
the full and final payment of the Obligations (other than obligations for taxes,
costs, indemnifications, reimbursements, damages and other contingent
liabilities in respect of which no claim or demand for payment has been made or,
in the case of indemnifications, no notice been given (or reasonably
satisfactory arrangements have otherwise been made)) :
7.01    Indebtedness. The Borrower shall not, and shall not permit any other
Restricted Person to, in any manner owe or be liable for Indebtedness except for
the following:
(a)    the Obligations and one or more series of Indebtedness comprising Term
Loan Refinancing Indebtedness;
(b)    Indebtedness of any Restricted Person (other than ETP GP, ETP LLC,
Regency GP and Regency LLC) to any other Restricted Person (other than ETP GP,
ETP LLC, Regency GP and Regency LLC); provided, (i) all such Indebtedness shall
be evidenced by promissory notes and all such notes shall be subject to a first
priority Lien pursuant to the Pledge Agreement, (ii) all such Indebtedness shall
be unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the applicable promissory notes or an
intercompany subordination agreement that in any such case is reasonably
satisfactory to the Administrative Agent, and (iii) any payment by any
Restricted Person that is a Guarantor under any guaranty of the Obligations
shall result in a pro rata reduction of the amount of any such Indebtedness owed
by such Guarantor to the Borrower or to any Restricted Subsidiary that is a
Guarantor for whose benefit such payment is made;
(c)    Indebtedness in respect of bonds that are performance bonds, bid bonds,
appeal bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, including those incurred to secure health, safety
and environmental obligations in the ordinary course of business;
(d)    Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;
(e)    Indebtedness of (i) any Restricted Person arising by operation of law as
a result of such Restricted Person being the general partner of an MLP GP and
(ii) any MLP GP arising by operation of law as a result of such MLP GP being the
general partner of the applicable MLP;
(f)    Indebtedness in respect to future payment for non-competition covenants
and similar payments under agreements governing a Permitted Acquisition by a
Restricted Person;
(g)    Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof incurred prior to the time such Person becomes a Restricted
Subsidiary; provided that (i) such Indebtedness is not created in contemplation
of such Person becoming a Subsidiary and (ii) the Borrower

-56-
 
        

--------------------------------------------------------------------------------




could incur such Indebtedness under Section 7.12 as if such Indebtedness had
been incurred on the most recently ended fiscal quarter for which financial
statements are then available to the Lenders;
(h)    other Indebtedness of the Borrower (and, without duplication, Guarantees
thereof by Restricted Subsidiaries who are Guarantors of the Obligations) or a
Restricted Subsidiary in an aggregate principal amount not to exceed at any time
$50,000,000;
(i)    Senior Note Obligations; provided the amount of such Indebtedness shall
not exceed an aggregate principal amount of $1,637,062,000 outstanding at any
one time and any refinancings, renewals or extensions of all or any part of any
Senior Note Obligations (“Senior Note Refinancing Indebtedness”), provided that
(i) the maturity date of such Senior Note Refinancing Indebtedness is no earlier
than one year after the Maturity Date, (ii) there are no scheduled repayments of
principal of such Senior Note Refinancing Indebtedness or sinking fund payments
thereon prior to the date that is one year after the Maturity Date, (iii) the
documents or instruments governing such Indebtedness do not contain any
maintenance financial covenant, (iv) such Indebtedness is not secured on a basis
which is senior to the Loans and other Obligations, and (v) the principal amount
of such Senior Note Refinancing Indebtedness does not exceed the principal
amount of Senior Note Obligations being refinanced, renewed or extended except
by an amount equal to accrued and unpaid interest, prepayment premium, fees and
expenses reasonably incurred in connection with such refinancing, renewal or
extension;
(j)    Indebtedness under the Revolving Credit Agreement; provided that the
amount of such Indebtedness shall not exceed an aggregate amount of
$1,000,000,000 outstanding at any one time except by an amount equal to accrued
and unpaid interest, prepayment premium, fees and expenses reasonably incurred
in connection with any refinancing, renewal or extension of such Indebtedness;
(k)    Indebtedness under the Existing Term Loan Agreement; provided that the
amount of such Indebtedness shall not exceed an aggregate amount of
$1,400,000,000 outstanding at any one time except by an amount equal to accrued
and unpaid interest, prepayment premium, fees and expenses reasonably incurred
in connection with any refinancing, renewal or extension of such Indebtedness;
(l)    Intercompany Equity/Debt; and
(m)    other Indebtedness not permitted by this Section 7.01, whether or not
secured, which may include additional Indebtedness under the Revolving Credit
Agreement or the Existing Term Loan Agreement, provided that (i) after giving
pro forma effect to the incurrence of such Indebtedness, the Borrower shall be
in compliance with the requirements of Section 7.12(a) and (ii) prior to and
after giving effect to the incurrence of such Indebtedness, no Event of Default
shall have occurred and be continuing.
7.02    Limitation on Liens. The Borrower shall not, and shall not permit any
other Restricted Person to, create, assume or permit to exist any Lien upon or
with respect to any of its properties or assets now owned or hereafter acquired,
except the following Liens (to the extent permitted by this Section, herein
called “Permitted Liens”):
(a)    Liens existing on the date of this Agreement and listed in the Disclosure
Schedule;
(b)    Liens imposed by any Governmental Authority for taxes, assessments or
charges (i) not yet due or the validity of which is being contested in good
faith and by appropriate proceedings, if necessary, for which adequate reserves
are maintained on the books of any Restricted Person in

-57-
 
        

--------------------------------------------------------------------------------




accordance with GAAP or (ii) which could not, individually or in the aggregate
be reasonably expected to have a Material Adverse Effect;
(c)    pledges or deposits of cash or securities under worker’s compensation,
unemployment insurance or other social security legislation;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, or other like Liens (including Liens on property of any Restricted
Person in the possession of storage facilities, pipelines or barges) arising in
the ordinary course of business for amounts (i) which are not more than sixty
(60) days past due or the validity of which is being contested in good faith and
by appropriate proceedings, if necessary, and for which adequate reserves are
maintained on the books of any Restricted Person in accordance with GAAP or (ii)
with respect to which failure to make payment could not reasonably be expected
to have a Material Adverse Effect;
(e)    deposits of cash or securities to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;
(f)    Liens on deposits of cash or securities in favor of the seller of any
property intended to be acquired in an Investment permitted pursuant to Section
7.06 to be applied against the purchase price for such Investment;
(g)    Liens arising pursuant to customary provisions in joint venture
agreements or arrangements, limited liability company agreements and other
similar agreements relating solely to obligations of the Person granting such
Liens to secure obligations under such joint venture, limited liability company
or other similar agreement;
(h)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business and encumbrances consisting of
zoning restrictions, easements, licenses, restrictions on the use of real
property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of any Restricted Person;
(i)    rights reserved to or vested in any Governmental Authority by the terms
of any right, power, franchise, grant, license or permit, or by any provision of
law, to revoke or terminate any such right, power, franchise, grant, license or
permit or to condemn or acquire by eminent domain or similar process;
(j)    rights reserved to or vested by Law in any Governmental Authority to
control or regulate in any manner any of the properties of any Restricted Person
or the use thereof or the rights and interests of any Restricted Person therein
under any and all Laws;
(k)    rights reserved to the grantors of any properties of any Restricted
Person, and the restrictions, conditions, restrictive covenants and limitations,
in respect thereto, pursuant to the terms, conditions and provisions of any
rights-of-way agreements, contracts or other agreements therewith;
(l)    inchoate Liens in respect of pending litigation or with respect to a
judgment that has not resulted in an Event of Default under Section 8.01;
(m)    statutory Liens in respect of payables;

-58-
 
        

--------------------------------------------------------------------------------




(n)    any Lien securing Indebtedness permitted by Section 7.01(g) or other
obligations of any Person that becomes a Subsidiary after the date hereof prior
to the time such Person becomes a Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property of the Borrower or any Subsidiary, and (iii) such Lien
shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;
(o)    Liens securing Indebtedness permitted by Sections 7.01(f), or 7.01(h);
(p)    Liens on cash margin collateral securing Hedging Contracts permitted
under Section 7.10;
(q)    Liens in respect of operating leases covering only the property subject
thereto;
(r)    Liens on Equity Interests of Unrestricted Persons (other than Liens on
Equity Interests in ETP and Regency) and joint ventures securing Indebtedness or
other obligations of such Unrestricted Person or joint venture;
(s)    Liens securing (i) Revolving Obligations in an original principal amount
not to exceed $1,000,000,000, the Lender Hedging Obligations secured ratably
thereunder and the Other Hedging Obligations, (ii) Existing Term Loan
Obligations in an original principal amount not to exceed $1,400,000,000, (iii)
for so long as the Senior Note Obligations or any Senior Note Refinancing
Indebtedness are required pursuant to the terms of the Indenture or the
documentation governing the Senior Note Refinancing Indebtedness to be equally
and ratably secured with the obligations under this Agreement, the Senior Note
Obligations or Senior Note Refinancing Indebtedness, (iv) the Obligations and/or
any Term Loan Refinancing Indebtedness and (v) obligations for other
Indebtedness incurred pursuant to Section 7.01(m);
(t)    Liens, (i) arising out of conditional sale, title retention, consignment
or similar arrangements for the sale of goods entered into by any Restricted
Person in the ordinary course of business, and (ii) on assets being Disposed of
by any Restricted Person pursuant to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the Disposition of such assets,
provided that such merger agreement, stock or asset purchase agreement or
similar agreement in respect of the Disposition of such asset is permitted
pursuant to the terms of this Agreement; and
(u)    Liens incurred with respect to obligations that do not in the aggregate
exceed $50,000,000 at any time outstanding.
Notwithstanding any of the foregoing to the contrary, other than as permitted by
clause (s) above, no Liens of the kind set forth in clauses (a) through and
including (u) above shall be permitted on the Equity Interests of ETP, ETP GP,
ETP LLC, Regency, Regency GP or Regency LLC.
7.03    Limitation on Mergers. The Borrower shall not enter into any transaction
of merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself or suffer any liquidation or dissolution, except the merger, dissolution
or liquidation into or consolidation or amalgamation of any Person with or into
the Borrower (so long as the surviving entity is (i) the Borrower or (ii)
another Person organized or existing under the laws of the United States of
America, any State thereof or the District of Columbia so long as (A) after
giving effect to such transaction on a pro forma basis as if it had occurred on
the first day of the test period most recently ended, such Person is in
compliance with

-59-
 
        

--------------------------------------------------------------------------------




Section 7.12(a), (B) such Person expressly assumes all the obligations of the
Borrower under the Loan Documents, pursuant to an assumption agreement
reasonably acceptable to the Administrative Agent and (C) any two of S&P,
Moody’s and Fitch confirms that, immediately after giving effect to such
transaction, the surviving entity’s corporate rating (in the case of S&P and
Fitch) and corporate family rating (in the case of Moody’s) will be equal to or
higher than the Borrower’s equivalent ratings on the Closing Date, in which
event such Person will succeed to, and be substituted for, the Borrower).
7.04    Limitation on Asset Sales .
(a)    The Borrower shall not, and shall not permit any other Restricted Person
to, Dispose of any of any Equity Interests constituting general partner
interests in ETP.
(b)    The Borrower shall not, and shall not permit any other Restricted Person
to consummate a MLP Related Disposition unless the Net Cash Proceeds thereof are
applied to prepay the Loans (as contemplated by Section 2.05(b)).
(c)    The Borrower shall not, and shall not permit any other Restricted Person
to, engage in any Asset Sale (not covered by Section 7.04(a) or (b)) if: (i) an
Event of Default shall have occurred or be continuing or would result therefrom,
or (ii) after giving effect to such Disposition and any concurrent repayment of
Indebtedness, on a pro forma basis as if it had occurred on the first day of the
test period most recently ended, the Borrower would not be in compliance with
Section 7.12(a).
Except as expressly permitted by this Section 7.04, in no event shall the
Borrower or any Restricted Person Dispose of its interests in ETP GP or ETP LLC
nor permit ETP LLC to Dispose of its interests in ETP GP nor permit ETP GP to
Dispose of its interests in ETP.
7.05    Limitation on Restricted Payment. The Borrower shall not declare or
make, directly or indirectly any Restricted Payments if an Event of Default has
occurred and is continuing or would result therefrom.
7.06    Limitation on Investments, Loans and Advances. The Borrower shall not,
and shall not permit any other Restricted Person to, make any Investments in any
Person, other than (a) Permitted Investments and (b) other Investments so long
as (i) after giving effect to such transaction on a pro forma basis as if it had
occurred on the first day of the test period most recently ended, the Borrower
is in compliance with Section 7.12(a), and (ii) no Event of Default has occurred
and is continuing or would result therefrom.
7.07     Transactions with Shareholders and Affiliates. No Restricted Person
shall, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) involving payments in excess of $50,000,000 with any
Affiliate of a Restricted Person, on terms that are materially less favorable,
taken as a whole, to the Restricted Persons, taken as a whole, than those that
might be obtained at the time from a Person who is not such a holder or
Affiliate; provided, that the foregoing restriction shall not apply to: (a)
transactions that are otherwise permitted under this Agreement; (b) the
Transactions (including the payment of all Transaction Costs); (c) any
transaction among the General Partner and the Restricted Persons; (d) reasonable
and customary fees paid to members of the board of directors (or similar
governing body) of the Borrower and its Restricted Subsidiaries;
(e) compensation arrangements for officers and other employees of any Restricted
Person entered into in the ordinary course of business; (f) the transactions
that are the subject of an MLP Limited Partnership Agreement; (g) transactions
between a Restricted Person on the one hand and an MLP and the general partner
of such MLP and their respective Subsidiaries

-60-
 
        

--------------------------------------------------------------------------------




on the other hand similar to those typically addressed in omnibus agreements
between the sponsors of a publicly traded limited partnership on the one hand
and the publicly traded partnership on the other hand; (h) the transactions that
are the subject of the Shared Services Agreement dated August 26, 2005 by and
between ETP and the Borrower, as amended by that certain First Amendment dated
May 26, 2010 and that certain Second Amendment dated April 30, 2013 and as
further amended or replaced from time to time; (i) the transactions that are the
subject of the Services Agreement by and among ETE Services Company, LLC, the
Borrower and Regency, as amended by that certain First Amendment dated April 30,
2013 and as further amended or replaced from time to time; (j) Contingent
Residual Support Agreements and any Intercompany Equity/Debt; and (k) any other
transaction approved by the Conflicts Committee of the Borrower or with respect
to which the Borrower has obtained a “fairness” opinion from an independent
accounting, appraisal or investment banking firm of national standing.
7.08    Conduct of Business. The Borrower shall not engage in any business other
than (a) the Permitted Line of Business and (b) such other lines of business
which are reasonably related thereto or are reasonable extensions thereof or any
business or activity that is reasonably similar thereto. ETP GP shall not engage
in any business other than acting as the general partner of ETP and ETP LLC
shall not engage in any business other than acting as the general partner of ETP
GP.
7.09    Restrictive and Negative Pledge Agreements. The Borrower shall not, and
shall not permit any other Restricted Person to, directly or indirectly, enter
into, create, or otherwise allow to exist any contract or other consensual
restriction on (a) the ability of any Restricted Subsidiary to: (i) pay
dividends or make other distributions; (ii) redeem Equity Interests held in it
by the Borrower or another Restricted Subsidiary; (iii) repay loans and other
indebtedness owing by it to the Borrower or another Restricted Subsidiary; or
(iv) transfer any of its assets to the Borrower or another Restricted
Subsidiary; or (b) the ability of any Restricted Person to create Liens on any
Collateral to secure the Obligations except (A) as provided for in the Loan
Documents, (B) as described in the Disclosure Schedule, the documents governing
the Senior Notes or the Senior Note Refinancing Indebtedness, the Revolving Loan
Documents, the Existing Term Loan Documents and the documentation governing any
Term Loan Refinancing Indebtedness (to the extent not more restrictive than the
terms of this Agreement), and any Indebtedness incurred pursuant to Section
7.01(m) (to the extent not more restrictive than the terms of this Agreement),
(C) by reason of applicable Law, (D) customary provisions restricting subletting
or assignment of any lease governing a leasehold interest of a Restricted
Person, (E) customary provisions restricting assignment of any agreement entered
into by a Restricted Person in the ordinary course of business, (F) any
restriction on the transfer of property subject to a Lien permitted by Section
7.02, (G) any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness, (H) customary
restrictions and conditions contained in any agreement relating to a sale,
purchase or merger permitted hereunder pending the consummation of such sale,
purchase or merger, (I) any agreement in effect at the time a Restricted
Subsidiary becomes a Restricted Subsidiary, so long as such agreement was not
entered into in connection with or in contemplation of such Person becoming a
Restricted Subsidiary of Borrower, and (J) customary provisions in partnership
agreements, limited liability company organizational governance documents, asset
sale and stock sale agreements and other similar agreements entered into in the
ordinary course of business that restrict the transfer of ownership interests in
such partnership, limited liability company or similar person.
7.10    Hedging Contracts. The Borrower shall not, and shall not permit any
other Restricted Person to, be a party to or in any manner be liable on any
Hedging Contract except any Hedging Contracts (a) entered into by such Person in
the ordinary course of business for the purpose of fixing

-61-
 
        

--------------------------------------------------------------------------------




interest rates on Indebtedness or for the purpose of directly mitigating risks
or reducing costs associated with liabilities, commitments, investments, assets,
or property held or reasonably anticipated by such Person in the normal course
of business, and not for purposes of speculation, (b) that does not contain any
provision exonerating the non-defaulting party from its obligation to make
payments on outstanding transactions to the defaulting party, and (c) that is
with a counterparty whose obligations are rated (or are guaranteed by an
affiliate whose obligations are rated) A-/A3 or better, respectively, by the
Rating Agencies or are in accordance with the risk management policies of the
Borrower as such policies have been adopted or amended from time to time and
disclosed to the Lenders.
7.11    Commingling of Deposit Accounts and Accounts. The Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to, commingle their
respective Deposit Accounts or Accounts (as such terms are defined in Article 9
of the UCC) with the Deposit Accounts or Accounts of any of its Unrestricted
Persons.
7.12    Financial Covenants.
(a)    Leverage Ratio of the Borrower. As of each Quarterly Testing Date,
commencing March 31, 2015, the Leverage Ratio of the Borrower will not exceed
(i) 6.0 to 1.0 at any time other than during a Specified Acquisition Period and
(ii) 7.0 to 1.0 during a Specified Acquisition Period.
(b)    Interest Coverage Ratio. As of each Quarterly Testing Date, commencing
March 31, 2015, the ratio of (i) Consolidated EBITDA of the Borrower for the
period of four consecutive Fiscal Quarters ending on such date to (ii)
Consolidated Interest Expense for such period will not be less than 1.5 to 1.0.
7.13    Amendments or Waivers of Certain Agreements; Material Contracts. Except
(a) in connection with transactions permitted under Section 7.03, Section 7.04
and Section 7.06, or (b) as could not reasonably be expected to have a Material
Adverse Effect, the Borrower shall not, and shall not permit any other
Restricted Person to, agree to any material amendment, restatement, supplement
or other modification to, or waiver of, any of its material rights under its
organizational document (other than a change in domicile to Delaware or as
otherwise permitted hereunder) or any material agreement, judgment, license or
permit.
7.14    Fiscal Year. The Borrower shall not, and shall not permit any other
Restricted Person to, change its Fiscal Year-end without giving 15 days prior
written notice thereof to the Administrative Agent.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Each of the following events constitutes an Event of
Default under this Agreement (each, an “Event of Default”):
(a)    Any Restricted Person fails to pay the principal component of any Loan
when due and payable, whether at a date for the payment of a fixed installment
or as a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;
(b)    Any Restricted Person fails to pay any Obligation (other than the
Obligations in Section 8.01(a)), whether at a date for the payment of a fixed
installment or as a contingent or other payment becomes due and payable or as a
result of acceleration or otherwise, within five Business Days after the same
becomes due;

-62-
 
        

--------------------------------------------------------------------------------




(c)    Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.04, 6.06(a) or ARTICLE VII;
(d)    Any Restricted Person fails (other than as referred to in Sections
8.01(a), (b) or (c) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document to which it is a party,
and such failure remains unremedied for a period of thirty (30) days after
notice of such failure is given by the Administrative Agent to the Borrower;
(e)    Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made;
(f)    (i) Any Loan Document, including any Guaranty, at any time ceases to be
valid, binding and enforceable as warranted in Section 5.05 for any reason other
than as expressly permitted hereunder or thereunder (including because of its
release by the Lenders or the Administrative Agent (as permitted under Section
9.10)) or the satisfaction in full of all Obligations, (ii) any Loan Document
shall be declared null and void, (iii) the Borrower or any Restricted Person
shall repudiate in writing its obligations under any Loan Document to which it
is party, (iv) the Borrower or any Restricted Person shall contest the validity
or enforceability of any Loan Document in writing or deny in writing that it has
any further liability under any Loan Document to which it is party, or (v) any
Collateral Document ceases to be in full force and effect (other than as
expressly permitted hereunder or thereunder by reason of a release of Collateral
in accordance with the terms hereof or thereof or the satisfaction in full of
the Obligations in accordance with the terms hereof), or the Collateral Agent
shall not have or shall cease to have, or any Restricted Person shall assert in
writing that the Collateral Agent shall not have or shall cease to have, a valid
and perfected Lien in any Collateral purported to be covered by the Collateral
Documents with the priority required by the relevant Collateral Document, in
each case for any reason other than the failure of the Collateral Agent to take
any action within its control;
(g)    The Borrower or any Restricted Subsidiary: (i) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder, but including Indebtedness under the Revolving Credit
Agreement, the Existing Term Loan Agreement and the Senior Notes) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount or (ii) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, in each case, if such default or
other event shall have resulted in the acceleration of the payment of such
Indebtedness with an aggregate face amount that exceeds the Threshold Amount;
(h)    Either (i) an “accumulated funding deficiency” or failure to meet
applicable minimum “funding standards” (each as defined in Section 412(a) of the
Code) in excess of $100,000,000 exists with respect to any ERISA Plan, whether
or not waived by the Secretary of the Treasury or his delegate, or (ii) a
Termination Event occurs which could reasonably be expected to result in a
liability to the Borrower or any Restricted Subsidiaries in an amount in excess
of $100,000,000;
(i)    The Borrower or any of its Restricted Subsidiaries:
(i)    has entered against it a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable

-63-
 
        

--------------------------------------------------------------------------------




bankruptcy, insolvency or other similar Law of any jurisdiction now or hereafter
in effect, including the federal Bankruptcy Code, as from time to time amended,
or has any such proceeding commenced against it, in each case, which remains
undismissed for a period of sixty (60) days; or
(ii)    commences a voluntary case under any applicable bankruptcy, insolvency
or similar Law now or hereafter in effect, including the federal Bankruptcy
Code, as from time to time amended; or applies for or consents to the entry of
an order for relief in an involuntary case under any such Law; or makes a
general assignment for the benefit of creditors; or is generally unable to pay
(or admits in writing its inability to so pay) its debts as such debts become
due; or takes corporate or other action to authorize any of the foregoing; or
(iii)    has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of all or a substantial part of its assets in a proceeding brought
against or initiated by it, and such appointment or taking possession is neither
made ineffective nor discharged within sixty (60) days after the making thereof,
or such appointment or taking possession is at any time consented to, requested
by, or acquiesced to by it; or
(iv)    has entered against it a final judgment for the payment of money which
individually or in the aggregate with all such judgments then outstanding would
exceed $100,000,000 (in each case not covered by insurance or third party
indemnification obligations satisfactory to the Administrative Agent), unless
the same is discharged within sixty (60) days after the date of entry thereof or
an appeal or appropriate proceeding for review thereof is taken within such
period and a stay of execution pending such appeal is obtained; or
(v)    suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against all or any substantial part of its assets, which
assets have a value exceeding $100,000,000, and such writ or warrant of
attachment or any similar process is not stayed or released within sixty (60)
days after the entry or levy thereof or after any stay is vacated or set aside;
or
(j)    Any Change of Control occurs.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Majority Lenders, take any or all of the following actions:
(a)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and
(b)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an Event of Default described in
subsections (i)(i), (i)(ii) or (i)(iii) of Section 8.01, the unpaid principal
amount of all outstanding Loans and all interest and

-64-
 
        

--------------------------------------------------------------------------------




other amounts as aforesaid shall automatically become due and payable, in each
case without further act of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations (including amounts received from the Collateral Agent
under the Collateral Documents) shall be applied by the Administrative Agent in
the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
ARTICLE III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Lenders and amounts payable under ARTICLE III
but excluding principal and interest on the Loans) payable to the Lenders;
Third, on a pari passu basis, to payment of that portion of the Obligations
constituting accrued and unpaid interest on the Loans and other Obligations,
ratably among the Lenders in proportion;
Fourth, on a pari passu basis, to payment of that portion of the Obligations
constituting unpaid principal of the Loans; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Credit Suisse AG, Cayman Islands Branch to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender irrevocably authorizes and
directs the Administrative Agent to (a) upon the request of the Borrower in
connection with any incurrence of Term Loan Refinancing Indebtedness, enter into
one or more amendments to the Collateral Documents as may be agreed between the
Borrower and the Administrative Agent to effectuate the Term Loan Refinancing
Indebtedness, (b) upon the request of the Borrower in connection with the
incurrence of Senior Note Refinancing Indebtedness or Term Loan Refinancing
Indebtedness, enter into intercreditor arrangements with the agent or lenders in
respect of such Senior Note Refinancing Indebtedness or Term Loan Refinancing
Indebtedness to reflect the pari passu or junior nature of the Lien securing the
Collateral in respect of such Senior Note Refinancing Indebtedness or Term Loan
Refinancing Indebtedness and (c) upon the request of the Borrower in connection
with any incurrence of Indebtedness pursuant to Section 7.01(m), enter into any
amendments to the Collateral Documents to include such Indebtedness as a secured
obligation thereunder or any intercreditor arrangements with the trustee, agent
or lenders in respect of such Indebtedness to reflect the pari passu or junior
nature of the Lien securing the Collateral in respect of such Indebtedness. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

-65-
 
        

--------------------------------------------------------------------------------




9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in ARTICLE IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent,

-66-
 
        

--------------------------------------------------------------------------------




statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time after the Closing Date give notice of its resignation to the Lenders and
the Borrower. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in New York, or an Affiliate of
any such bank with an office in New York. If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

-67-
 
        

--------------------------------------------------------------------------------




9.07    Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
no agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Restricted Person, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
9.10    Guaranty and Collateral Matters. The Lenders hereby authorize U.S. Bank
National Association to act as Collateral Agent under the Collateral Agency
Agreement and the Pledge Agreement and authorize the Administrative Agent to
execute the Collateral Agency Agreement on their behalf. Collateral may be
released from the Lien and security interest created by the Collateral Documents
and Guarantors may be released from their obligations under the Guaranty at any
time or from time to time in accordance with the provisions of the Collateral
Documents or as provided hereby. Upon the request of the Borrower, in connection
with any transaction otherwise permitted hereunder, the Administrative

-68-
 
        

--------------------------------------------------------------------------------




Agent and/or the Collateral Agent is authorized to release Collateral that is
Disposed of (or whose owner ceases to be a Subsidiary) and Guarantors that cease
to be Restricted Persons or otherwise cease to be required to be Guarantors
under the Loan Documents and to execute any intercreditor arrangements or
amendments to the Collateral Documents to reflect the pari passu or junior
nature of any Liens associated with Indebtedness permitted to be incurred (and
so secured) hereunder (including, for the avoidance of doubt, Indebtedness
incurred pursuant to Section 7.01(m) and secured pursuant to Section 7.02(s)),
in each case, pursuant to a transaction permitted by this Agreement. Upon
receipt of such request, the Administrative Agent and/or the Collateral Agent
shall (and the Lenders irrevocably authorize the Administrative Agent and/or the
Collateral Agent to) execute, deliver or acknowledge (a) any necessary or proper
instruments of termination, satisfaction or release to release (i) any Guarantor
from its obligations under the Guaranty if such Person ceases to be a Restricted
Person as a result of a transaction permitted hereunder and (ii) any Liens on
Collateral that is Disposed of (or whose owner ceases to be a Subsidiary) or (b)
any necessary or proper amendments to the Collateral Documents, instruments,
intercreditor agreements or other agreements (i) to include any additional
Indebtedness as a secured obligation under the Collateral Documents (including,
for the avoidance of doubt, Indebtedness incurred pursuant to Section 7.01(m)),
and (ii) to reflect the pari passu or junior nature of any Lien securing the
Collateral in respect of any such Indebtedness (including, for the avoidance of
doubt, any Liens granted pursuant to Section 7.02(s)), in each case, pursuant to
a transaction permitted by this Agreement. Upon request by the Administrative
Agent at any time, the Majority Lenders will confirm in writing the
Administrative Agent’s authority to release any Guarantor from its obligations
under the Guaranty or to release any Collateral from the Collateral Documents,
in either case, pursuant to this Section 9.10.
9.11    Release With Respect to Senior Note Obligations. At any time that the
Senior Note Obligations are no longer required, pursuant to the terms of the
Indenture, to be equally and ratably secured with the Obligations, the Lenders
authorize each of the Administrative Agent and the Collateral Agent to, at the
Borrower’s request, enter into such amendments, releases, terminations or other
instruments in connection with the Loan Documents as may be necessary or
reasonably requested to reflect that the Senior Note Obligations are no longer
equally and ratably secured.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc. (a) Except as otherwise expressly provided in this
Agreement (including in the second proviso of this clause (a)), no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by the Borrower or any other Restricted Person
therefrom, shall be effective unless in writing signed by the Majority Lenders
and the Borrower or the applicable Restricted Person, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:
(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees, premium, if any, or other amounts due
to the Lenders (or any of them) hereunder (including final maturity (other than
in connection with an Extension pursuant to Section 2.11) and scheduled
amortization of any Loans) or under any other Loan Document without the written
consent of each Lender directly affected thereby; provided that the Majority
Lenders may waive, defer or delay the requirement to give a Reinvestment Notice

-69-
 
        

--------------------------------------------------------------------------------




in respect of an MLP Related Disposition or to make a mandatory prepayment
required as the result of an MLP Related Disposition;
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to the proviso to this Section 10.01(a)(iii)) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly and adversely affected thereby;
provided, however, that only the consent of the Majority Lenders shall be
necessary (x) to amend the definition of “Default Rate”, (y) to waive any
obligation of the Borrower to pay interest at the Default Rate or (z) to waive,
defer or delay the requirement to make a mandatory prepayment required as the
result of an MLP Related Disposition;
(iv)    change Section 2.09 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
affected Lender;
(v)    change any provision of this Section 10.01 or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(vi)    change any provision of Section 10.06 in a manner that would impose any
additional restriction on a Lender’s ability to assign any of its rights or
obligations under the Agreement;
(vii)    other than in connection with a transaction permitted under this
Agreement, release all or substantially all of the aggregate value of the
Guaranty or release all or substantially all of the Collateral from the
Collateral Documents without the written consent of each Lender;
and, provided further, that notwithstanding the foregoing, (i) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document, (ii)
Lenders accepting Extension Offers may enter into (or direct the Administrative
Agent to enter into) Extension Amendments as contemplated by Section 2.11, (iii)
Lenders accepting Incremental Commitments may enter into (or direct the
Administrative Agent to enter into) Incremental Amendments as contemplated by
Section 2.12, (iv) any amendment or waiver of any provision of Article V,
Article VI, Article VII, Article VIII or any definitions related to any of the
foregoing shall only require the written consent of the Combined Majority
Lenders so long as the same amendments or waivers are made to or sought under
the other Credit Facilities and (v) any amendment or waiver of any provision of
Section 2.05(a)(ii), Section 2.05(b) (including any associated reinvestment
rights), the definition of Term Loan Refinancing Indebtedness and any
definitions related to the foregoing shall only require the written consent of
the Combined Term Majority Lenders so long as the same amendments or waivers are
made to or sought under the other Term Loan Facilities.
Notwithstanding anything to the contrary herein, the Borrower and the
Administrative Agent may amend or modify this Agreement or any Loan Document to
cure any ambiguity or defect or correct or supplement any provision herein that
may be inconsistent with any other provision.


10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and

-70-
 
        

--------------------------------------------------------------------------------




other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 3; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail and Internet or intranet web sites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to ARTICLE II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.
(c)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on all Restricted
Persons, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a manually
signed original thereof; provided, however, that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.
(d)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number

-71-
 
        

--------------------------------------------------------------------------------




for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.
(e)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out‑of‑pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent or
any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person, an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related out-of-pocket expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Restricted Person arising out of, in connection with, or
as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any

-72-
 
        

--------------------------------------------------------------------------------




of its Subsidiaries, or any liability under Environmental Law related in any way
to the Borrower or any of its Subsidiaries, (iv) any civil penalty or fine
assessed by the U. S. Department of the Treasury’s Office of Foreign Assets
Control against, and all reasonable costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof by the
Administrative Agent or any Lender as a result of the funding of Loan or the
acceptance of payments under the Loan Documents, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Restricted Person, and
regardless of whether any Indemnitee is a party thereto, in all cases, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower or any other Restricted Person against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations to fund its
Commitment hereunder on the Closing Date, if the Borrower or such Restricted
Person has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), in its capacity as such, or against any Related Party acting
for the Administrative Agent (or any such sub-agent), in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.08(e).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the repayment, satisfaction or discharge of all the other
Obligations, and the termination of this Agreement.

-73-
 
        

--------------------------------------------------------------------------------




10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (other than as
permitted by Section 7.03) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and its Loan at the time
owing to it); provided that the amount of any such assignment shall be at least
$1,000,000 (or (x) the principal outstanding balance of the Loans of the
assigning Lender, if less or (y) such lesser amount as the Administrative Agent
may agree to in its discretion); provided further that simultaneous assignments
by or to two or more Approved Funds shall be combined for purposes of
determining whether the minimum assignment requirement is met. Assignments shall
be subject to the following additional conditions:
(i)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned; and
(ii)    the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, which the Administrative Agent may waive or reduce

-74-
 
        

--------------------------------------------------------------------------------




in its sole discretion, and the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire and
any tax forms required under Section 3.01(e).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.09 as though it were a
Lender.

-75-
 
        

--------------------------------------------------------------------------------




Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01(a) unless such Participant agrees to
comply with Section 3.01(e) as though it were a Lender (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
participating Lender).
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, trustees, officers, employees, agents, advisors and representatives,
including any numbering, administration or settlement service providers, (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates or to any
such regulatory authority in accordance with such Lender’s regulatory compliance
policy, (c) to the extent required by applicable laws or regulations or by
subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder,

-76-
 
        

--------------------------------------------------------------------------------




(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) any credit insurance
provider relating to the Borrower and its Obligations or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and its respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its respective Affiliates may have. Each Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which,
when taken together, shall constitute a single contract. This Agreement

-77-
 
        

--------------------------------------------------------------------------------




and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.13    Replacement of Lenders. If (i) any Lender requests compensation under
Section 3.04, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (iii) if a Lender gives a notice of illegality pursuant to Section
3.02, (iv) any Lender requests reimbursement for amounts owing under Section
3.05 (in a disproportionate manner relative to other Lenders), (v) any Lender
has refused to consent to any waiver or amendment with respect to any Loan
Document that requires such Lender’s consent and has been consented to by the
Majority Lenders, Combined Majority Lenders or Combined Term Majority Lenders,
as applicable, or (vi) any Lender is a Non-Extending Lender under Section 2.11,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
(a)    the Borrower or the assignee shall have paid to the Administrative Agent
the assignment fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05 and, with respect to any such payment
made pursuant to this clause (b) within six-months of the Closing Date, the
prepayment premium payable pursuant to Section 2.05(a)(i), if applicable) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

-78-
 
        

--------------------------------------------------------------------------------




(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of a Non-Extending Lender, such replacement Lender agrees to
extend the Maturity Date of the applicable Loans of the Non-Extending Lender.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN SUBSECTION (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

-79-
 
        

--------------------------------------------------------------------------------




10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, which information includes the name
and address of the Borrower and each such Guarantor and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Borrower and each such Guarantor in accordance with the Act. The Borrower
will comply with reasonable requests of any Lender for such information.
10.17    Time of the Essence. Time is of the essence of the Loan Documents.
10.18    No Recourse. The parties hereto hereby acknowledge and agree that
neither the General Partner nor any director, officer, employee, limited partner
or shareholder of the Borrower or the General Partner shall have any personal
liability in respect of the obligations of the Borrower and the Guarantors under
this Agreement and the other Loan Documents by reason of his, her or its status.
10.19    Separateness. The Lenders acknowledge (i) the separateness as of the
date hereof of each Unrestricted Person and its respective subsidiaries from the
Borrower and each other Restricted Person, (ii) that the lenders and noteholders
under credit agreements with each Unrestricted Person and its respective
subsidiaries have likely advanced funds thereunder in reliance upon the
separateness of such Unrestricted Person and their respective subsidiaries from
the Borrower and each other Restricted Person, (iii) that each Unrestricted
Person and its respective subsidiaries has assets and liabilities that are
separate from those of the Borrower and the other Restricted Persons, (iv) that
the Loans and other obligations owing under the Loan Documents have not been
guaranteed by any Unrestricted Person or any of their respective subsidiaries,
and (v) that, except as other Persons may expressly assume or guarantee any of
the Loan Documents or obligations thereunder, the Lenders shall look solely to
the Borrower and its property and assets and the property and assets of the
other Restricted Persons, and any property pledged as collateral with respect to
the Loan Documents, for the repayment of any amounts payable pursuant to the
Loan Documents and for satisfaction of any obligations owing to the Lenders
under the Loan Documents and that no Unrestricted Person or any of its
respective subsidiaries is personally liable to the Lenders for any amounts
payable, or any liability, under the Loan Documents.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.


ENERGY TRANSFER EQUITY, L.P.
By: LE GP, LLC, its general partner
By:  /s/ John W. McReynolds    
John W. McReynolds
President and Chief Financial Officer
    

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent and Lender
By:  /s/ Nupur Kumar    
Name: Nupur Kumar
Title: Authorized Signatory
By:  /s/ Vipul Dhadda    
Name: Vipul Dhadda
Title: Authorized Signatory


EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Senior Secured Term Loan C Agreement identified
below (the “Term Loan Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below, (i) all of the Assignor’s
rights and obligations as a Lender under the Term Loan Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the facility identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Term Loan Credit Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:                    

2.
Assignee:                     [, which is an Affiliate/Approved Fund of
[identify Lender]]

3.
Borrower:    Energy Transfer Equity, L.P., a Delaware limited partnership

4.
Administrative Agent: Credit Suisse AG, Cayman Islands Branch, as the
Administrative Agent under the Term Loan Credit Agreement

5.
Term Loan Credit Agreement: Senior Secured Term Loan C Agreement, dated as of
March 5, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Term Loan Credit Agreement”), among
the Borrower, Credit Suisse AG, Cayman Islands Branch, as the Administrative
Agent and the Lenders from time to time party thereto

6.
Assigned Interest:

Aggregate Amount of Loans*


Amount of
Loans
Assigned*
Aggregate Amount of Incremental
Loans


Amount of
Incremental
Loans
Assigned*


Percentage of Assigned Loans/Incremental Loans
   $   
   $   
$___________
$__________
      %
   $   
   $   
$___________
$__________
      %
   $   
   $   
$____________
$___________
      %



[7.
Trade Date:                ]

Effective Date: ___________________, 201__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]




By:        
Title:




ASSIGNEE
[NAME OF ASSIGNEE]




By:        
Title:








[Consented to and] Accepted:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent




By:            
Name:
Title:


By:            
Name:
Title:












Annex 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee as defined in the Term Loan
Credit Agreement (subject to receipt of such consents as may be required under
the Term Loan Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Term Loan Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Term Loan
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.02 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Term Loan Credit Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.


EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
To:    Credit Suisse AG, Cayman Islands Branch, as the Administrative Agent
Ladies and Gentlemen:
Reference is made to the Senior Secured Term Loan C Agreement, dated as of March
5, 2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”), among Energy Transfer Equity, L.P.,
a Delaware limited partnership (the “Borrower”), Credit Suisse AG, Cayman
Islands Branch, as the Administrative Agent and the Lenders from time to time
party thereto. Terms that are defined in the Agreement are used herein with the
meanings given them in the Agreement.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [chief financial officer/principal accounting officer/treasurer]
of LE GP, LLC, a Delaware limited liability company and the general partner of
the Borrower, and that, as such, he/she is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent in its capacity as the
general partner of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements (the “Financial Statements”) required by Section 6.02(a) of the
Agreement for the Fiscal Year of the Borrower ended as of December 31, 201[_]
(the “Reporting Date”), together with an unqualified opinion of an independent
certified public accountant required by such section. Such Financial Statements
present fairly, in all material respects, the information contained therein.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    Attached hereto as Schedule 1 are the unaudited financial statements (the
“Financial Statements”) required by Section 6.02(b) of the Agreement for the
Fiscal Quarter of the Borrower ended as of _________, 201[_] (the “Reporting
Date”). Such Financial Statements present fairly, in all material respects, the
information contained therein (subject to normal year-end adjustments).
2.    Attached hereto as Schedule 2 are a consolidating balance sheet and a
consolidating statement of operations (collectively, the “Consolidating
Financial Statements”) required by Section [6.02(a)(ii)/6.02(b)(ii)] reflecting
the consolidating information for the Borrower, the Unrestricted Persons
(reflecting the consolidating information for each Unrestricted Person and its
respective subsidiaries on a Consolidated basis) and the Restricted Subsidiaries
(individually or with one or more on a combined basis) for such [Fiscal Year]
[Fiscal Quarter], setting forth, in each case, in comparative form, figures for
the preceding Fiscal Year. Such Consolidating Financial Statements present
fairly, in all material respects, the information contained therein, on a basis
consistent with the Financial Statements.
3.    Attached hereto as Schedule 3 are calculations showing the Borrower’s
compliance as of the Reporting Date with the requirements of Section 7.12 of the
Agreement *[and the Borrower’s non-compliance as of such date with the
requirements of Section 7.12 of the Agreement]. The financial covenant analyses
and information set forth on Schedule 3 attached hereto are true and accurate in
all material respects on and as of the date of this Certificate. The undersigned
has reviewed the Loan Documents and the activities of the Borrower during such
fiscal period with a view to determining whether during such fiscal period the
Borrower performed and observed all its obligations under the Loan Documents.
4.    On the Reporting Date, the Borrower was, and on the date hereof is, in
full compliance with the disclosure requirements of Section 6.04 of the
Agreement, and no Default or Event of Default otherwise existed on the Reporting
Date or otherwise exists on the date of this instrument *[except for Default(s)/
Event(s) of Default under Section(s) ________ of the Agreement, which [is/are]
more fully described on Schedule 4 attached hereto].
5.    The undersigned has reviewed the Loan Documents and the Financial
Statements and has otherwise undertaken such inquiry as is in his/her opinion
necessary to enable him/her to express an informed opinion with respect to the
above representations, warranties and acknowledgments of the Borrower and, to
the best of his/her knowledge, such representations, warranties, and
acknowledgments are true, correct and complete in all material respects.
IN WITNESS WHEREOF, this instrument is executed as of _________, 201__.
ENERGY TRANSFER EQUITY, L.P.


By: LE GP, LLC, its general partner




By:        
 


For the Fiscal Quarter/Year ended _________________ (“Reporting Date”)
SCHEDULE 1
to the Compliance Certificate
[Financial Statements]


For the Fiscal Quarter/Year ended _________________ (“Reporting Date”)
SCHEDULE 2
to the Compliance Certificate
[Consolidating Financial Statements]


For the Fiscal Quarter/Year ended _________________ (“Reporting Date”)
SCHEDULE 3
to the Compliance Certificate
($ in 000’s)


EXHIBIT C
FORM OF GUARANTY
THIS GUARANTY is made as of             , 201_, by each party named on the
signature pages hereto (collectively herein called the “Guarantors”) in favor of
Credit Suisse AG, Cayman Islands Branch, as the Administrative Agent for the
Lenders, as such term is defined in the Term Loan Credit Agreement described
below (in such capacity, together with its successors in such capacity, the
“Administrative Agent”).
RECITALS:
Energy Transfer Equity, L.P., a Delaware limited partnership (the “Borrower”),
has entered into the Senior Secured Term Loan C Agreement dated as of March 5,
2015 (herein, as from time to time amended, supplemented or restated, called the
“Term Loan Credit Agreement”), by and among Borrower, Credit Suisse AG, Cayman
Islands Branch, as the Administrative Agent and the other Lenders from time to
time party thereto, pursuant to which the Lender Parties (as defined below) have
agreed to advance funds and extend credit to the Borrower up to an aggregate
principal amount of $850,000,000.00.
It is a condition to the Lender Parties’ obligations to advance funds and extend
credit pursuant to the Term Loan Credit Agreement that the Guarantors shall
execute and deliver to the Administrative Agent a satisfactory guaranty of the
Borrower’s obligations under the Notes and the Term Loan Credit Agreement.
Each Guarantor is a direct or indirect subsidiary of the Borrower.
The Borrower, the Guarantors, and the other direct and indirect subsidiaries of
the Borrower are mutually dependent on each other in the conduct of their
respective businesses under a holding company structure, with the credit needed
from time to time by each often being provided by another or by means of
financing obtained by one such affiliate with the support of the others for
their mutual benefit and the ability of each to obtain such financing being
dependent on the successful operations of the others.
The board of directors, members, managers or general partner of each Guarantor,
as applicable, has determined that such Guarantor’s execution, delivery and
performance of this Guaranty may reasonably be expected to benefit such
Guarantor, directly or indirectly, and are in the best interests of such
Guarantor.
NOW, THEREFORE, in consideration of the premises, of the benefits which will
inure to each Guarantor from the Lender Parties’ advances of funds and extension
of credit to the Borrower under the Term Loan Credit Agreement, and of Ten
Dollars and other good and valuable consideration, the receipt and sufficiency
of all of which are hereby acknowledged, and in order to induce the Lender
Parties to advance funds and extend credit under the Term Loan Credit Agreement,
each Guarantor hereby agrees with the Administrative Agent, for the benefit of
each Lender Party, as follows:
AGREEMENTS:
•Definitions. Reference is hereby made to the Term Loan Credit Agreement for all
purposes. All terms used in this Guaranty that are defined in the Term Loan
Credit Agreement and not otherwise defined herein shall have the same meanings
when used herein. All references herein to any Obligation Document (as defined
below), Loan Document, or other document or instrument refer to the same as from
time to time amended, supplemented or restated. As used herein the following
terms shall have the following meanings:
“Additional Guarantor” has the meaning given to such term in Section 11.
“Administrative Agent” has the meaning given to such term in the preamble.
“Guarantors” has the meaning given to such term in the preamble.
“Guaranty Supplement” has the meaning given to such term in Section 11.
“Indemnitee” has the meaning given to such term in Section 19(b).
“Lender Parties” means the Administrative Agent and the Lenders.
“Obligations” means collectively all of the indebtedness, obligations, and
undertakings which are guaranteed by each Guarantor and described in subsections
(a) and (b) of Section 2.
“Obligation Documents” means this Guaranty, the Notes, the Term Loan Credit
Agreement, the other Loan Documents, all other documents and instruments under,
by reason of which, or pursuant to which any or all of the Obligations are
evidenced, governed, secured, or otherwise dealt with.
“Obligors” means the Borrower, the Guarantors and any other endorsers,
guarantors or obligors, primary or secondary, of any or all of the Obligations.
“Term Loan Credit Agreement” has the meaning given to such term in the recitals.
•Guaranty.
Each Guarantor hereby irrevocably, absolutely, and unconditionally guarantees to
each Lender Party the prompt, complete, and full payment when due, and no matter
how the same shall become due, of:
all Obligations, as defined in the Term Loan Credit Agreement, including all
principal of and all interest on the Loans, and all other sums payable in
connection therewith;
all other sums payable under the other Loan Documents, whether for principal,
interest, fees or otherwise; and
any and all other indebtedness, obligations or liabilities which may at any time
be owed to any Lender Party, whether incurred heretofore or hereafter or
concurrently herewith, under or pursuant to any of the Loan Documents, and
including interest, reasonable attorneys’ fees and collection costs as may be
provided by law or in any instrument or agreement evidencing any such
indebtedness or liability.
Without limiting the generality of the foregoing, each Guarantor’s liability
hereunder shall extend to and include all post-petition interest, expenses, and
other duties and liabilities of the Borrower described above in this subsection
(a), or below in the following subsection (b), which would be owed by the
Borrower but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization, or similar proceeding involving
the Borrower.
Each Guarantor hereby irrevocably, absolutely, and unconditionally guarantees to
each Lender Party the prompt, complete and full payment, when due, and no matter
how the same shall become due, of all obligations and undertakings of the
Borrower to such Lender Party under, by reason of, or pursuant to any of the
Obligation Documents.
If the Borrower shall for any reason fail to pay any Obligation, as and when
such Obligation shall become due and payable, whether at its stated maturity, as
a result of the exercise of any power to accelerate, or otherwise, each
Guarantor will, upon demand by the Administrative Agent, pay such Obligation in
full to the Administrative Agent for the benefit of the Lender Party to whom
such Obligation is owed.
If either the Borrower or any Guarantor fails to pay any Obligation as described
in the immediately preceding subsections (a), (b), or (c), each Guarantor will
incur the additional obligation to pay to the Administrative Agent, and each
Guarantor will forthwith upon demand by the Administrative Agent pay to the
Administrative Agent, the amount of any and all reasonable expenses, including
fees and disbursements of the Administrative Agent’s counsel and of any experts
or agents retained by the Administrative Agent, which the Administrative Agent
may incur as a result of such failure.
The liability of each Guarantor hereunder shall be limited to the maximum amount
of liability that can be incurred without rendering this Guaranty, as it relates
to such Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount.
The books and records of the Lender Parties showing the amount of any of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors and conclusive for the purpose of
establishing the amount of the Obligations.
Each Guarantor shall make all payments hereunder without setoff or counterclaim
and free and clear of and without deduction for any taxes, levies, imposts,
duties, charges, fees, deductions, withholdings, compulsory loans, restrictions
or conditions of any nature now or hereafter imposed or levied by any
jurisdiction or any political subdivision thereof or taxing or other authority
therein unless such Guarantor is compelled by law to make such deduction or
withholding. If any such obligation (other than one arising with respect to
taxes based on or measured by the income or profits of any Lender Party) is
imposed upon such Guarantor with respect to any amount payable by it hereunder,
such Guarantor will pay to the Administrative Agent, on the date on which such
amount is due and payable hereunder, such additional amount in Dollars as shall
be necessary to enable each Lender Party to receive the same net amount that
such Lender Party would have received on such due date had no such obligation
been imposed upon such Guarantor. Each Guarantor will deliver promptly to the
Administrative Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by such Guarantor
hereunder. The obligations of the Guarantors under this paragraph shall survive
the payment in full of the Obligations and termination of this Guaranty.
•Unconditional Guaranty.
No action which the Administrative Agent or any other Lender Party may take or
omit to take in connection with any of the Obligation Documents or any of the
Obligations (or any other indebtedness owing by the Borrower to the
Administrative Agent or any other Lender Party), and no course of dealing of the
Administrative Agent or any other Lender Party with any Obligor or any other
Person, shall release or diminish any Guarantor’s obligations, liabilities,
agreements or duties hereunder, affect this Guaranty in any way, or afford any
Guarantor any recourse against the Administrative Agent or any other Lender
Party, regardless of whether any such action or inaction may increase any risks
to or liabilities of the Administrative Agent or any other Lender Party or any
Obligor. Without limiting the foregoing, each Guarantor hereby expressly agrees
that any Lender Party may, from time to time, without notice to or the consent
of any Guarantor, do any or all of the following:
Amend, change or modify, in whole or in part, any one or more of the Obligation
Documents and give or refuse to give any waivers or other indulgences with
respect thereto.
Neglect, delay, fail, or refuse to take or prosecute any action for the
collection or enforcement of any of the Obligations, to foreclose or take or
prosecute any action in connection with any Obligation Document, to bring suit
against any Obligor or any other Person, or to take any other action concerning
the Obligations or the Obligation Documents.
Accelerate, change, rearrange, extend, or renew the time, rate, terms, or manner
for payment or performance of any one or more of the Obligations (whether for
principal, interest, fees, expenses, indemnifications, affirmative or negative
covenants, or otherwise).
Compromise or settle any unpaid or unperformed Obligation or any other
obligation or amount due or owing, or claimed to be due or owing, under any one
or more of the Obligation Documents.
Discharge, release, substitute or add Obligors.
Apply all monies received from Obligors or others to any one or more of the
Obligations as the Administrative Agent or the other Lender Parties may
determine to be in their best interest, without in any way being required to
apply all or any part of such monies upon any particular Obligations.
No action or inaction of any Obligor or any other Person, and no change of law
or circumstances, shall release or diminish any Guarantor’s obligations,
liabilities, agreements, or duties hereunder, affect this Guaranty in any way,
or afford any Guarantor any recourse against any Lender Party. Without limiting
the foregoing, the obligations, liabilities, agreements, and duties of the
Guarantors under this Guaranty shall not be released, diminished, impaired,
reduced, or affected by the occurrence of any or all of the following from time
to time, even if occurring without notice to or without the consent of any
Guarantor:
Any voluntary or involuntary liquidation, dissolution, sale of all or
substantially all assets, marshalling of assets or liabilities, receivership,
conservatorship, assignment for the benefit of creditors, insolvency,
bankruptcy, reorganization, arrangement, or composition of any Obligor or any
other proceedings involving any Obligor or any of the assets of any Obligor
under laws for the protection of debtors, or any discharge, impairment,
modification, release, or limitation of the liability of, or stay of actions or
lien enforcement proceedings against, any Obligor, any properties of any
Obligor, or the estate in bankruptcy of any Obligor in the course of or
resulting from any such proceedings.
The failure by the Administrative Agent or any other Lender Party to file or
enforce a claim in any proceeding described in the immediately preceding
subsection (i) or to take any other action in any proceeding to which any
Obligor is a party.
The release by operation of law of any Obligor from any of the Obligations or
any other obligations to the Administrative Agent or any other Lender Party.
The invalidity, deficiency, illegality, or unenforceability of any of the
Obligations or the Obligation Documents, in whole or in part, any bar by any
statute of limitations or other law of recovery on any of the Obligations, or
any defense or excuse for failure to perform on account of force majeure, act of
God, casualty, impossibility, impracticability, or other defense or excuse
whatsoever, other than the defense of payment having been made to the Lender
Parties in accordance with this Guaranty or the Term Loan Credit Agreement.
The failure of any Obligor or any other Person to sign any guaranty or other
instrument or agreement within the contemplation of any Obligor, the
Administrative Agent or any other Lender Party.
The fact that the Guarantors may have incurred directly part of the Obligations
or are otherwise primarily liable therefor.
Without limiting any of the foregoing, any fact or event (whether or not similar
to any of the foregoing) which in the absence of this provision would or might
constitute or afford a legal or equitable discharge or release of or defense to
a guarantor or surety other than the actual payment by the Borrower of the
Obligations or the actual payment by the Guarantors under this Guaranty.
The Administrative Agent, on behalf of any Lender Party, may invoke the benefits
of this Guaranty before pursuing any remedies against any Obligor or any other
Person. The Administrative Agent, on behalf of any Lender Party, may maintain an
action against any Guarantor on this Guaranty without joining any other Obligor
therein and without bringing a separate action against any other Obligor.
If any payment to any Lender Party by any Obligor is held to constitute a
preference or a voidable transfer under applicable state or federal laws, or if
for any other reason any Lender Party is required to refund such payment to the
payor thereof or to pay the amount thereof to any other Person, such payment to
such Lender Party shall not constitute a release of any Guarantor from any
liability hereunder, and each Guarantor agrees to pay such amount to such Lender
Party on demand and agrees and acknowledges that this Guaranty shall continue to
be effective or shall be reinstated, as the case may be, to the extent of any
such payment or payments. Any transfer by subrogation which is made as
contemplated in Section 6 prior to any such payment or payments shall
(regardless of the terms of such transfer) be automatically voided upon the
making of any such payment or payments, and all rights so transferred shall
thereupon revert to and be vested in the Lender Parties.
This is a continuing guaranty and shall apply to and cover all Obligations and
renewals and extensions thereof and substitutions therefor from time to time.
•Waiver. Each Guarantor hereby waives, with respect to the Obligations, this
Guaranty, and the other Obligation Documents:
notice of the incurrence of any Obligation by the Borrower, and notice of any
kind concerning the assets, liabilities, financial condition, creditworthiness,
businesses, prospects, or other affairs of the Borrower (it being understood and
agreed that: (i) each Guarantor shall take full responsibility for informing
itself of such matters, (ii) neither the Administrative Agent nor any Lender
Party shall have any responsibility of any kind to inform any Guarantor of such
matters, and (iii) the Administrative Agent and the other Lender Parties are
hereby authorized to assume that each Guarantor, by virtue of its relationships
with the Borrower which are independent of this Guaranty, has full and complete
knowledge of such matters whenever any Lender Party extends credit to the
Borrower or takes any other action which may change or increase any Guarantor’s
liabilities or losses hereunder).
notice that the Administrative Agent, the other Lender Parties, any Obligor, or
any other Person has taken or omitted to take any action under any Obligation
Document or any other agreement or instrument relating thereto or relating to
any Obligation.
notice of acceptance of this Guaranty and all rights of each Guarantor under any
statute or law discharging such Guarantor from liability hereunder for failure
to sue on this Guaranty.
default, demand, presentment for payment, and notice of default, demand,
dishonor, nonpayment, or nonperformance (except as otherwise set forth herein or
in any other Loan Document).
notice of intention to accelerate, notice of acceleration, protest, notice of
protest, notice of any exercise of remedies (as described in the following
Section 5 or otherwise), and all other notices of any kind whatsoever.
•Exercise of Remedies. The Administrative Agent, on behalf of any Lender Party,
shall have the right to enforce (or to direct the Collateral Agent to enforce,
as so required by the terms of the Loan Documents), from time to time, in any
order and at its sole discretion, any rights, powers and remedies which any
Lender Party may have under the Obligation Documents or otherwise, including
judicial foreclosure, the exercise of rights of power of sale, the taking of a
deed or assignment in lieu of foreclosure, the appointment of a receiver to
collect rents, issues and profits, the exercise of remedies against personal
property, or the enforcement of any assignment of leases, rentals, oil or gas
production, or other properties or rights, whether real or personal, tangible or
intangible; and each Guarantor shall be liable to the Lender Parties hereunder
for any deficiency resulting from the exercise by the Administrative Agent of
any such right or remedy even though any rights which any Guarantor may have
against the Borrower or others may be destroyed or diminished by exercise of any
such right or remedy. No failure on the part of any Lender Party to exercise,
and no delay in exercising, any right hereunder or under any other Obligation
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right preclude any other or further exercise thereof or the
exercise of any other right. The rights, powers and remedies of the Lender
Parties provided herein and in the other Obligation Documents are cumulative and
are in addition to, and not exclusive of, any other rights, powers or remedies
provided by law or in equity. The rights of the Lender Parties hereunder are not
conditional or contingent on any attempt by any Lender Party to exercise any of
its rights under any other Obligation Document against any Obligor or any other
Person.
•Limited Subrogation.
Until all of the Obligations have been paid and performed in full, no Guarantor
shall have any right to exercise any right of subrogation, reimbursement,
indemnity, exoneration, contribution or any other claim which it may now or
hereafter have against or to any Obligor in connection with this Guaranty
(including any right of subrogation under any statute or other law), and each
Guarantor hereby waives any rights to enforce any remedy which such Guarantor
may have against the Borrower. If any amount shall be paid to any Guarantor on
account of any such subrogation or other rights or any such other remedy at any
time when all of the Obligations and all other expenses guaranteed pursuant
hereto shall not have been paid in full, such amount shall be held in trust for
the benefit of the Administrative Agent, shall be segregated from the other
funds of such Guarantor and shall forthwith be paid over to the Administrative
Agent to be held by the Collateral Agent as Collateral for, or then or at any
time thereafter applied in whole or in part by the Administrative Agent against,
all or any portion of the Obligations, whether matured or unmatured, in such
order as the Administrative Agent shall elect.
If any Guarantor shall make payment to the Administrative Agent of all or any
portion of the Obligations and if all of the Obligations shall be finally paid
in full, the Administrative Agent will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor (without recourse, representation or
warranty) appropriate documents necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Obligations resulting from
such payment by such Guarantor; provided that such transfer shall be subject to
Section 3(d) above and that without the consent of the Administrative Agent
(which the Administrative Agent may withhold in its discretion) such Guarantor
shall not have the right to be subrogated to any claim or right against any
Obligor which has become owned by the Administrative Agent or any Lender Party,
whose ownership has otherwise changed in the course of enforcement of the
Obligation Documents, or which the Administrative Agent otherwise has released
or wishes to release from its Obligations.
Upon full and final payment of the Obligations, each Guarantor which has made
payments upon the Obligations shall be entitled to contribution from each other
Guarantor hereunder, to the end that all such payments upon the Obligations
shall be shared among all Guarantors in proportion to their respective Net
Worths, provided that the contribution obligations of each Guarantor shall be
limited to the maximum amount that it can pay at such time without rendering its
contribution obligations voidable under applicable law relating to fraudulent
conveyances or fraudulent transfers. As used in this subsection, the “Net Worth”
of each Guarantor means, at any time, the remainder of (i) the fair value of
such Guarantor’s assets (other than such right of contribution), minus (ii) the
fair value of such Guarantor’s liabilities (other than its liabilities under its
guaranty of the Obligations).
•Successors and Assigns. No Guarantor’s rights or obligations hereunder may be
assigned or delegated (except pursuant to a transaction permitted by the Term
Loan Credit Agreement), but this Guaranty and such obligations shall pass to and
be fully binding upon the successors of each Guarantor, as well as each
Guarantor. This Guaranty shall apply to and inure to the benefit of each Lender
Party and its successors or assigns, subject in all cases to the provisions of
the Term Loan Credit Agreement regarding assignment, participation, and
transfer. Without limiting the generality of the immediately preceding sentence,
each Lender Party may assign, grant a participation in, or otherwise transfer
any Obligation held by it or any portion thereof, and each Lender Party may
assign or otherwise transfer its rights or any portion thereof under any
Obligation Document, to any other Person, subject in all cases to the provisions
of the Term Loan Credit Agreement regarding such assignment, participation, or
transfer, and such other Person shall thereupon become entitled to all of the
benefits in respect thereof granted to such Lender Party hereunder unless
otherwise expressly provided by such Lender Party in connection with such
assignment or transfer.
•Subordination and Offset. Each Guarantor hereby subordinates and makes inferior
to the Obligations any and all indebtedness now or at any time hereafter owed by
the Borrower to such Guarantor. Each Guarantor agrees that after the occurrence
of any Default or Event of Default and receipt of notice from the Administrative
Agent to stop payments pursuant to this Section 8, it will neither permit the
Borrower to repay such indebtedness or any part thereof nor accept payment from
the Borrower of such indebtedness or any part thereof without the prior written
consent of the Administrative Agent. If any Guarantor receives any such payment
without the prior written consent of the Administrative Agent, the amount so
paid shall be held in trust for the benefit of the Lender Parties, shall be
segregated from the other funds of such Guarantor, and shall forthwith be paid
over to the Administrative Agent to be held by the Collateral Agent as
Collateral for, or then or at any time thereafter applied in whole or in part by
the Administrative Agent against, all or any portions of the Obligations,
whether matured or unmatured, in such order as the Administrative Agent shall
elect. Each Guarantor hereby grants to each Lender Party a right of offset,
executable as set forth in the immediately succeeding sentence, to secure the
payment of the Obligations and such Guarantor’s obligations and liabilities
hereunder, which right of offset shall be upon any and all monies, securities
and other property (and the proceeds therefrom) of such Guarantor now or
hereafter held or received by or in transit to any Lender Party from or for the
account of such Guarantor, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and also upon any and all deposits
(general or special), credits and claims of such Guarantor at any time existing
against any Lender Party. Upon the occurrence of any Event of Default, each
Lender Party is hereby authorized at any time and from time to time, without
notice to any Guarantor, to offset, appropriate and apply any and all items
hereinabove referred to against the Obligations and the Guarantors’ obligations
and liabilities hereunder irrespective of whether or not such Lender Party shall
have made any demand under this Guaranty and although such obligations and
liabilities may be contingent or unmatured. Each Lender Party agrees promptly to
notify the applicable Guarantor after any such offset and application made by
such Lender Party, provided that the failure to give such notice shall not
affect the validity of such offset and application. The rights of each Lender
Party under this section are in addition to, and shall not be limited by, any
other rights and remedies (including other rights of offset) which any Lender
Party may have.
•Representations and Warranties. As of the date hereof, each Guarantor hereby
represents and warrants as to itself to each Lender Party as follows:
Recitals 3, 4, and 5 at the beginning of this Guaranty are true and correct in
all respects.
Each of the representations and warranties contained in Article V of the Term
Loan Credit Agreement are true, insofar as they refer to such Guarantor, or to
the assets, operations, conditions, agreements, business or actions of such
Guarantor, as one of the Restricted Persons, or to the Loan Documents to which
such Guarantor is a party.
•Covenants. Each Guarantor hereby agrees to observe and comply with each of the
covenants and agreements made in the Term Loan Credit Agreement if and when
required, insofar as they refer to such Guarantor, or the assets, obligations,
conditions, agreements, business, or actions of such Guarantor, as one of the
Restricted Persons, or to the Loan Documents to which such Guarantor is a party.
•Amendments; Guaranty Supplements. No amendment of any provision of this
Guaranty shall be effective unless it is in writing and signed by the Guarantors
and the Administrative Agent, and no waiver of any provision of this Guaranty,
and no consent to any departure by any Guarantor therefrom, shall be effective
unless it is in writing and signed by the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given and to the extent specified in such writing. In
addition, all such amendments and waivers shall be effective only if given with
the necessary approvals of the Lenders as required in Section 10.01 of the Term
Loan Credit Agreement. Upon the execution and delivery by any Person of a
guaranty supplement in substantially the form of Exhibit A hereto (each, a
“Guaranty Supplement”), (i) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guaranty to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty,” “hereunder,” “hereof’ or words of
like import referring to this Guaranty and each reference in any other Loan
Document to the “Guaranty,” “thereunder,” “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.
•Severability. If any provision of this Guaranty is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Guaranty shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
•Interpretive Provisions. With reference to this Guaranty:
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Guaranty in its entirety and not to any particular provision thereof, (iv)
all references in this Guaranty to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Guaranty in which such references appear, (v) any reference
to any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
In the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including.”
Section headings herein are included for convenience of reference only and shall
not affect the interpretation of this Guaranty.
•Term. This Guaranty shall be irrevocable until all of the Obligations have been
completely and finally paid and performed, no Lender Party has any obligation to
make any loans or other advances or to extend credit to the Borrower, and all
obligations and undertakings of the Borrower under, by reason of, or pursuant to
the Obligation Documents have been completely performed (in each case, except
pursuant to a transaction permitted by the Term Loan Credit Agreement), and this
Guaranty is thereafter subject to reinstatement as provided in Section 3(d). All
extensions of credit and financial accommodations heretofore or hereafter made
by the Administrative Agent and the other Lender Parties to the Borrower shall
be conclusively presumed to have been made in acceptance hereof and in reliance
hereon. Notwithstanding the foregoing, the Administrative Agent may from time to
time release one or more Guarantors from its obligations under this Guaranty as
permitted in Section 9.10 of the Term Loan Credit Agreement.
•Notices. All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier addressed (a) to the
Administrative Agent at the address listed in the Term Loan Credit Agreement and
(b) to Guarantor at the address listed on Guarantor’s signature page hereto or
to such other address or to the attention of such other individual as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).
•Limitation on Interest. The Lender Parties and the Guarantors intend to
contract in strict compliance with applicable usury law from time to time in
effect, and the provisions of the Term Loan Credit Agreement limiting the
interest for which any Guarantor is obligated are expressly incorporated herein
by reference.
•Loan Document. This Guaranty is a Loan Document, as defined in the Term Loan
Credit Agreement, and is subject to the provisions of the Term Loan Credit
Agreement governing Loan Documents. Each Guarantor hereby approves the Term Loan
Credit Agreement and the other Loan Documents and hereby ratifies and confirms
any provisions thereof which relate to such Guarantor.
•Counterparts; Effectiveness. This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Guaranty by telecopy shall be effective as delivery of a manually executed
counterpart of this Guaranty.
•Expenses; Indemnity; Damage Waiver.
Costs and Expenses. Each Guarantor shall pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Guaranty,
including its rights under this Section, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Obligations.
Indemnification. Each Guarantor shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related out-of-pocket expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Guarantor arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Guaranty, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Liability under Environmental Law
related in any way to the Borrower or any of its Subsidiaries, (iv) any civil
penalty or fine assessed by the U. S. Department of the Treasury’s Office of
Foreign Assets Control against, and all reasonable costs and expenses (including
counsel fees and disbursements) incurred in connection with defense thereof by
the Administrative Agent or any Lender as a result of the funding of Loans or
the acceptance of payments under the Loan Documents, or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, any Guarantor, or any other
Restricted Person, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrower, any
Guarantor, or any other Restricted Person against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower, such Guarantor, or such Restricted Person has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each Guarantor shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Guaranty or the
other Loan Documents or the transactions contemplated hereby or thereby.
Payments. All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor.
Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the Term Loan Credit Agreement and/or this Guaranty, and
the repayment, satisfaction or discharge of all the other Obligations.
•GOVERNING LAW; JURISDICTION; ETC.
GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
SUBMISSION TO JURISDICTION. EACH OF THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE UNDERSIGNED
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.
WAIVER OF VENUE. EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
SERVICE OF PROCESS. EACH OF THE UNDERSIGNED IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.
•WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY THEORY). EACH GUARANTOR HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
•FINAL AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES HERETO.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]


IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guaranty as
of the date first written above.
[NAME]


By:
    
Name:
Title:

Address of the Guarantor:
    
    
    


AGREED TO as of the date
First written above:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as the Administrative Agent


By:    
Name:
Title:




By:    
Name:
Title:


EXHIBIT A
FORM OF GUARANTY SUPPLEMENT
[        , 201_]
Credit Suisse AG, Cayman Islands Branch,
as the Administrative Agent
Eleven Madison Avenue
New York, New York 10010
Re:
Senior Secured Term Loan C Agreement, dated as of March 5, 2015 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Term Loan Credit Agreement”), among Energy Transfer Equity, L.P., a
Delaware limited partnership (the “Borrower”), Credit Suisse AG, Cayman Islands
Branch, as the Administrative Agent and the Lenders from time to time party
thereto

Ladies and Gentlemen:
Reference is made to the Term Loan Credit Agreement and to that certain Guaranty
dated as of     , 201_, executed by [        ], in favor of the Administrative
Agent, for the benefit of the Lenders (as heretofore amended, supplemented,
modified or restated, the “Original Guaranty”; such Original Guaranty, as in
effect on the date hereof and as it may hereafter be amended, supplemented or
otherwise modified from time to time, together with this Guaranty Supplement,
being the “Guaranty”). The capitalized terms defined in the Guaranty or in the
Term Loan Credit Agreement and not otherwise defined herein are used herein as
therein defined.
Section 1.Guaranty.
The undersigned hereby irrevocably, absolutely, and unconditionally guarantees
to each Lender Party the prompt, complete, and full payment when due, and no
matter how the same shall become due, of:
all Obligations, as defined in the Term Loan Credit Agreement, including all
principal of and all interest on the Loans, and all other sums payable in
connection therewith;
all other sums payable under the other Loan Documents, whether for principal,
interest, fees or otherwise; and
any and all other indebtedness, obligations or liabilities which may at any time
be owed to any Lender Party, whether incurred heretofore or hereafter or
concurrently herewith, under or pursuant to any of the Loan Documents, and
including interest, reasonable attorneys’ fees and collection costs as may be
provided by law or in any instrument or agreement evidencing any such
indebtedness or liability.
Without limiting the generality of the foregoing, the liability hereunder of
each of the undersigned shall extend to and include all post-petition interest,
expenses, and other duties and liabilities of the Borrower described above in
this subsection (a), or below in the following subsection (b), which would be
owed by the Borrower but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization, or similar
proceeding involving the Borrower.
The undersigned hereby irrevocably, absolutely, and unconditionally guarantees
to each Lender Party the prompt, complete and full payment, when due, and no
matter how the same shall become due, of all obligations and undertakings of the
Borrower to such Lender Party under, by reason of, or pursuant to any of the
Obligation Documents.
If the Borrower shall for any reason fail to pay any Obligation, as and when
such Obligation shall become due and payable, whether at its stated maturity, as
a result of the exercise of any power to accelerate, or otherwise, each of the
undersigned will, upon demand by the Administrative Agent, pay such Obligation
in full to the Administrative Agent for the benefit of the Lender Party to whom
such Obligation is owed.
If either the Borrower or any of the undersigned fail to pay any Obligation as
described in the immediately preceding subsections (a), (b), or (c), each of the
undersigned will incur the additional obligation to pay to the Administrative
Agent, and each of the undersigned will forthwith upon demand by the
Administrative Agent pay to the Administrative Agent, the amount of any and all
reasonable expenses, including fees and disbursements of the Administrative
Agent’s counsel and of any experts or agents retained by the Administrative
Agent, which the Administrative Agent may incur as a result of such failure.
The liability of each of the undersigned hereunder shall be limited to the
maximum amount of liability that can be incurred without rendering this
Guaranty, as it relates to such Person, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater amount.
The books and records of the Lender Parties showing the amount of any of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors and conclusive for the purpose of
establishing the amount of the Obligations.
Section 1.    Obligations Under the Guaranty. The undersigned hereby agrees, as
of the date first above written, to be bound as a Guarantor by all of the terms
and conditions of the Guaranty to the same extent as each of the other
Guarantors thereunder. The undersigned further agrees, as of the date first
above written, that each reference in the Guaranty to an “Additional Guarantor”
or a “Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” shall also mean and be a
reference to the undersigned.
•Counterparts; Effectiveness. This Guaranty Supplement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guaranty Supplement by telecopy shall be effective as
delivery of a manually executed counterpart of this Guaranty Supplement.
•GOVERNING LAW; SUBMISSION TO JURISDICTION.
GOVERNING LAW. THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SUBMISSION TO JURISDICTION. EACH OF THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT, OR
FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE UNDERSIGNED
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY SUPPLEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY OF THE UNDERSIGNED OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
WAIVER OF VENUE. EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE UNDERSIGNED
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
SERVICE OF PROCESS. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15 OF THE
GUARANTY. NOTHING IN THIS GUARANTY SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 5. WAIVER OF JURY TRIAL. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY THEORY). EACH OF THE UNDERSIGNED HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY SUPPLEMENT AND THE
OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 6.    FINAL AGREEMENT. THIS GUARANTY SUPPLEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]


IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty
Supplement as of the date first written above.
Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]
By:
    
Name:
Title:

Address of Guarantor:
    
    
    


EXHIBIT D
FORM OF SOLVENCY CERTIFICATE


March [_], 2015


This Solvency Certificate (the “Certificate”) of Energy Transfer Equity, L.P., a
Delaware limited partnership (the “Borrower”), and its Subsidiaries is delivered
pursuant to Section 4.01(a) of the Senior Secured Term Loan C Agreement entered
into as of March 5, 2015 (the “Term Loan Credit Agreement”) by and among the
Borrower, Credit Suisse AG, Cayman Islands Branch, as the Administrative Agent
and the Lenders from time to time party thereto. Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Term Loan Credit Agreement.
I, the duly elected, qualified and acting Chief Financial Officer of LE GP, LLC,
a Delaware limited liability company and the general partner of the Borrower, DO
HEREBY CERTIFY in my capacity as such officer and not in my individual capacity,
as of the date hereof, that:
1.    I have reviewed the terms and provisions of the Term Loan Credit Agreement
and the other Loan Documents referred to therein (collectively, the “Transaction
Documents”) and such other documents as I have deemed relevant and the contents
of this Certificate and, in connection herewith, have made such investigation,
as I have deemed necessary therefor. Furthermore, I confirm and acknowledge that
the Administrative Agent and the Lenders are relying on the truth and accuracy
of this Certificate in connection with the Commitments and Loans under the Term
Loan Credit Agreement.
2.    Before and after giving effect to the transactions contemplated by the
Term Loan Credit Agreement (the “Transactions”), the fair value of any and all
property of the Borrower and its Restricted Subsidiaries, on a consolidated
basis, is greater than the probable liability on existing debts of the Borrower
and its Restricted Subsidiaries, on a consolidated basis, as they become
absolute and matured.
3.    Before and after giving effect to the Transactions, the present fair
saleable value of any and all property of the Borrower and its Restricted
Subsidiaries, on a consolidated basis, is greater than the probable liability on
existing debts of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, as they become absolute and matured.
4.    Before and after giving effect to the Transactions, the Borrower and its
Restricted Subsidiaries, on a consolidated basis, are solvent and are able to
pay their debts (including, without limitation, contingent and subordinated
liabilities) as they become absolute and mature.
5.    The Borrower and its Restricted Subsidiaries, on a consolidated basis, do
not intend to, nor do they believe that they will, incur debts that would be
beyond their ability to pay as such debts mature.
6.    Before and after giving effect to Transactions, the Borrower and its
Restricted Subsidiaries are not engaged in businesses or transactions, nor about
to engage in businesses or transactions, for which any property remaining would,
on a consolidated basis, constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which they are
engaged.


[Remainder of page intentionally left blank]
IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.




By:    ______________________________
Name:
Title: Chief Financial Officer








EXHIBIT E
FORM OF LOAN NOTICE
Date: [_______ __], 201[_]
To:
Credit Suisse AG, Cayman Islands Branch, as the Administrative Agent


Ladies and Gentlemen:
Reference is made to the Senior Secured Term Loan C Agreement, dated as of March
5, 2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”), among Energy Transfer Equity, L.P.,
a Delaware limited partnership (the “Borrower”), Credit Suisse AG, Cayman
Islands Branch, as the Administrative Agent and the Lenders from time to time
party thereto. Terms that are defined in the Agreement are used herein with the
meanings given them in the Agreement.
[For Loans on the Funding Date use the following:]
Pursuant to the terms of the Agreement, the Borrower hereby requests the Lenders
to make Loan[s] to Borrower in the aggregate principal amount of $850,000,000.00
and specifies March [_], 2015, as the date Borrower desires for the Lenders to
make such Loan[s] and for the Administrative Agent to deliver to the Borrower
the proceeds thereof. Such Loan[s] are [is] hereby designated as follows:
Type of Loans: [Eurodollar Loans][ABR Loans]
[Length of Interest Periods for Eurodollar Loan: ___ months.]
[Aggregate amount of Borrowing:                 $_____________]
[For conversion or continuation use the following:]
Borrower hereby requests a conversion or continuation of existing Loans into a
new Borrowing pursuant to Section 2.03 of the Agreement as follows:
Existing Borrowing(s) of Loans to be Continued or Converted:
$         of Eurodollar Loans with Interest Period ending ___________
$         of ABR Loans
Date of Continuation or Conversion:                    _____________
Length of Interest Period for Eurodollar Loans:             ______ months]
To induce the Lenders to [make/continue/convert] such Loan[s], the Borrower
hereby represents, warrants, acknowledges, and agrees to and with the
Administrative Agent and each Lender that:
a.The undersigned is the duly elected, qualified and acting officer of LE GP,
LLC, a Delaware limited liability company and the general partner of the
Borrower, as indicated below such officer’s signature hereto having all
necessary authority to act for the Borrower in making the request herein
contained.
b.The representations and warranties made by the Restricted Persons in or
pursuant to the Loan Documents are true and correct in all material respects
(except to the extent any such representation and warranty itself is qualified
by “materiality,” “Material Adverse Effect” or similar qualifier, in which case,
it shall be true and correct in all respects) on and as of the date hereof, with
the same effect as though made on and as of the date hereof, except to the
extent that such representation and warranty specifically refers to an earlier
date, in which case it was true and correct as of such earlier date.
c.No Default or Event of Default has occurred and is continuing on the date
hereof or will occur and be continuing after giving effect to the Borrowings
requested hereunder.
d.The Borrowings requested herein comply with the requirements set forth in
Section [2.02/2.03] of the Agreement.
The undersigned hereby certifies that, to the best of his knowledge after due
inquiry, the above representations, warranties, acknowledgments, and agreements
of the Borrower are true, correct and complete in all material respects.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]


IN WITNESS WHEREOF, this instrument is executed as of
ENERGY TRANSFER EQUITY, L.P.

By: LE GP, LLC, its general partner
By:    


EXHIBIT F
FORM OF NOTE
$    __________    _______, 201_
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to    or registered assigns (the “Lender”), in accordance with the provisions of
the Agreement (as hereinafter defined), the principal amount of each Loan from
time to time made by the Lender to the Borrower under the Senior Secured Term
Loan C Agreement, dated as of March 5, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), by and among the Borrower, Credit Suisse AG, Cayman Islands
Branch, as the Administrative Agent and the Lenders from time to time party
thereto. Terms that are defined in the Agreement are used herein with the
meanings given them in the Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
[Signature page to follow]


ENERGY TRANSFER EQUITY, L.P.

By: LE GP, LLC, its general partner
By:    
EXHIBIT G
FORM OF PERFECTION CERTIFICATE


March [_], 2015


Reference is made to that certain Senior Secured Term Loan C Agreement, dated as
of March 5, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Credit Agreement") among ENERGY
TRANSFER EQUITY, L.P., a Delaware limited partnership (the "Borrower"), Credit
Suisse AG, Cayman Islands Branch, as Administrative Agent (in such capacity, the
"Administrative Agent") and the Lenders from time to time party thereto (the
"Lenders"). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement.


In connection with the Credit Agreement, the Borrower certifies to the Lenders
and the Administrative Agent as follows:


1.Names.    The exact name of each Restricted Person as it appears in their
respective articles/certificate of incorporation or other formation documents,
as well as their states of incorporation/formation and organizational numbers
are as follows:






Name
State of
Incorporation/
Formation
Organizational #
 
 
 
[________]
[________]
[________]



Set forth below is each other name that any Restricted Person has had at any
time within the past five years, together with the date of the relevant change:


[________]


2.Except as set forth on Schedule 1, no Restricted Person has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure include mergers, consolidations and
acquisitions, as well as any change in form, name, nature or jurisdiction of
incorporation/formation. If any such change has occurred, Schedule 1 includes
the information required by Sections 1, 2 and 3 of this Certificate as to each
acquiree or constituent party to a merger or consolidation.


The following is a list of all other names (including trade names or similar
appellations) used by any Restricted Person or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years:


[________]


3.Current Locations.    The chief executive office of each Restricted Person is
located at the address set forth opposite its name below:


Restricted Person
Chief Executive Office
 
 
[________]
[________]



4.Lien Search Summary. Attached hereto as Schedule 2 is a summary of each
financing statement or other filing filed against each Grantor (as defined in
the Pledge Agreement) in the Uniform Commercial Code filing office or offices in
each jurisdiction identified in Sections 2 or 3 above with respect to such
Restricted Person. The Borrower has no knowledge of any other financing
statement or other filing under the Uniform Commercial Code having been made in
the name of any Grantor (as defined in the Pledge Agreement).


5.Subsidiaries and Investments. Attached hereto as Schedule 3 is a true and
correct list of all duly authorized, issued and outstanding types of stock or
membership interests in each entity existing on the date hereof intended to be
pledged pursuant to the Loan Documents as in effect on the date hereof and the
record and beneficial ownership of such stock or membership interests. Also set
forth on Schedule 3 is a list of each equity investment of the Borrower and each
other Grantor (as defined in the Pledge Agreement) that represents 50% or less
of the equity investment of the entity in which such investment was made.




IN WITNESS WHEREOF, the undersigned have executed this certificate through its
duly authorized officer as of the date first written above.


ENERGY TRANSFER EQUITY, L.P.
By: LE GP, LLC, its general partner






By:__________________________________
John W. McReynolds
President and Chief Financial Officer


SCHEDULE 1


CHANGES IN IDENTITY OR CORPORATE STRUCTURE






SCHEDULE 2


LIEN SEARCH SUMMARY






SCHEDULE 3


OWNERSHIP


EXHIBIT H-1
FORM OF EXEMPTION CERTIFICATE FOR NON-U.S. LENDERS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is hereby made to the Senior Secured Term Loan C Agreement dated as of
March 5, 2015 (as amended, supplemented or otherwise modified from time to time,
the "Term Loan Credit Agreement"), among ENERGY TRANSFER EQUITY, L.P., a
Delaware limited partnership (the “Borrower”), CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned's conduct of a
U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 201[ ]


EXHIBIT H-2
FORM OF EXEMPTION CERTIFICATE FOR NON-U.S. LENDERS THAT ARE
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES
Reference is hereby made to the Senior Secured Term Loan C Agreement dated as of
March 5, 2015 (as amended, supplemented or otherwise modified from time to time,
the "Term Loan Credit Agreement"), among ENERGY TRANSFER EQUITY, L.P., a
Delaware limited partnership (the “Borrower”), CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent and each lender from time to time party thereto.
Pursuant to the provisions of Section 3.01 of the Term Loan Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Term Loan Credit
Agreement, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 201[ ]


SCHEDULE 1


COMMITMENTS




Lender
Commitment
Percentage
Credit Suisse AG, Cayman Islands Branch
$850,000,000
100.0%
TOTAL
$850,000,000.00
100%



SCHEDULE 2


DISCLOSURE SCHEDULE


Section 1.01    Material Projects:


KDB Phase II
MiVida Plant
Mariner South (Lone Star portion)
Dubberly Cryogenic Plant
Liquids Express
G&P Eagle Ford Expansion
Lone Star Fractionator III
Lone Star Express Pipeline
Meshoppen Extension
Mehoopany Compression Expansion
Korban/Auburn Expansion Project
Utica Trunkline & Gathering System
Proctor Heirs Gathering Phase I
East Clinton Gathering Phase I
Rebel Natural Gas Processing Plant
Rover Pipeline
DAPL/ETCO (Bakken Projects)
Eaglebine Express
Granite Wash Extension
Mariner South (SXL portion)
Mariner West - Incremental 30MB/D
Permian Express 1 - Incremental 60MB/D
Permian Express 2
Total Spur Pipeline Extension


Section 5.04    No Conflicts or Consents:


None.  


Section 5.09    Litigation:


None.  


Section 5.10    ERISA:  


(a) ERISA Plans:


Sunoco:
Sunoco Inc. Retirement Plan (Plan001)
Sunoco Inc.- Hourly Pension Plan Neville Island (Plan 034)
Southern Union:
Southern Union Company Fall River Pension Plan for Salaried and Non-Union Hourly
Employees
Southern Union Company Fall River Pension Plan for Union Employees
(b) Termination Events: None.


(c) Contributions; Liabilities: None.


(d) Accumulated Funding Deficiencies; Failure to Meet Minimum Funding Standards:
None.


Section 5.11    Compliance with Laws:


None.  


Section 5.12    Environmental Laws:


None.  


Section 5.13    Borrower’s Subsidiaries:


Borrower owns 100% of the limited liability company interests in each of Energy
Transfer Partners, L.L.C., ETE GP Acquirer LLC, ETE Services Company, LLC, ETE
Sigma Holdco, LLC, and ETE Common Holdings Member, LLC.


Borrower owns 100% of the Class A and Class B limited partner interests and
Energy Transfer Partners, L.L.C. owns the .01% general partner interest in
Energy Transfer Partners GP, L.P.


Borrower owns 99.8%, and ETE Common Holdings Member, LLC owns 0.2%, of the
limited liability company interest in ETE Common Holdings, LLC.


Borrower owns 25,614,102 common limited partner units, and ETE Common Holdings,
LLC owns 50,160,000 Class H units and 5,226,967 common limited partner units, in
Energy Transfer Partners, L.P.  


Borrower owns 26,266,791 common limited partner units and ETE Common Holdings,
LLC owns 30,890,565 common limited partner units in Regency Energy Partners LP.
 


Borrower owns 60% of the limited liability company interest in ET Crude Oil
Terminals, LLC.


Borrower owns 60% of the limited liability company interest in ETC Illinois LLC.


ETE GP Acquirer LLC owns 100% of the limited liability company interest in
Regency GP LLC.


ETE GP Acquirer LLC owns a 99.999% limited partnership interest, and Regency GP
LLC owns a .001% general partnership interest, in Regency GP LP.


Regency GP LLC owns 100% of the limited liability company interest in Regency
Employees Management Holdings LLC.


Regency Employees Management Holdings LLC owns 0.1%, and Regency GP LLC owns
99.9%, of the limited liability company interest in Regency Employees Management
LLC.


ETE Common Holdings, LLC owns 0.1% of the limited liability company interest in
Sunoco Partners LLC.


Section 7.02    Limitation on Liens:


None.




Section 7.09    Restrictive and Negative Pledge Agreements:


None.
SCHEDULE 3




NOTICE INFORMATION




Borrower:


Energy Transfer Equity, L.P.
3738 Oak Lawn Avenue
Dallas, Texas 75219
Attention: Chief Financial Officer


Administrative Agent:


Credit Suisse AG
Loan Operations - Agency Manager
One Madison Avenue
New York, NY 10010
Attention: Sean Portrait
Facsimile:     (212) 322-2291
Email:         agency.loanops@credit-suisse.com
Account:     Bank of New York
ABA 021000018
CS Cayman Agency Clearing Account
Account No. 8900492627















-80-
 
        